EXHIBIT 10.1
EXECUTION VERSION

--------------------------------------------------------------------------------




AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of
May 22, 2012
As amended and restated as of July 22, 2015
among
HOUGHTON MIFFLIN HARCOURT COMPANY, as Holdings,
HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.,
HMH PUBLISHERS LLC
and
HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY,
as Borrowers,
THE SUBSIDIARY GUARANTORS AND LENDERS PARTY HERETO
and
CITIBANK, N.A.
as Administrative Agent
and
CITIBANK, N.A.
as Collateral Agent
and
WELLS FARGO BANK, N.A.
as Syndication Agent
CITIGROUP GLOBAL MARKETS INC. and WELLS FARGO BANK, N.A.
as Lead Arrangers and Lead Bookrunners

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

 
ARTICLE I
   
DEFINITIONS
       
SECTION 1.01
Defined Terms
1
SECTION 1.02
Terms Generally
46
SECTION 1.03
Pro Forma Calculations
47
SECTION 1.04
Classification of Loans and Borrowings
48
       
ARTICLE II
   
THE CREDITS
       
SECTION 2.01
Commitments.
48
SECTION 2.02
Loans and Borrowings.
49
SECTION 2.03
Borrowing Procedure
51
SECTION 2.04
Evidence of Debt; Repayment of Loans.
52
SECTION 2.05
Fees.
52
SECTION 2.06
Interest on Loans
54
SECTION 2.07
Default Interest
54
SECTION 2.08
Alternate Rate of Interest
54
SECTION 2.09
Termination and Reduction of Commitments.
55
SECTION 2.10
Conversion and Continuation of Borrowings
55
SECTION 2.11
Repayment of Revolving Credit Loans.
57
SECTION 2.12
Optional Prepayment.
57
SECTION 2.13
Mandatory Prepayments.
57
SECTION 2.14
Reserve Requirements; Change in Circumstances.
58
SECTION 2.15
Change in Legality.
59
SECTION 2.16
Indemnity
60
SECTION 2.17
Pro Rata Treatment
61
SECTION 2.18
Sharing of Setoffs
61
SECTION 2.19
Payments
62
SECTION 2.20
Taxes.
62
SECTION 2.21
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate.
65
SECTION 2.22
Swingline Loans.
67
SECTION 2.23
Letters of Credit
68
SECTION 2.24
Incremental Facilities
72
SECTION 2.25
Defaulting Lenders
75

 
 
 
i

--------------------------------------------------------------------------------

 

 
ARTICLE III
   
REPRESENTATIONS AND WARRANTIES
       
SECTION 3.01
Organization; Powers
78
SECTION 3.02
Authorization
78
SECTION 3.03
Enforceability
79
SECTION 3.04
Governmental Approvals
79
SECTION 3.05
Intentionally Deleted
79
SECTION 3.06
Intentionally Deleted
79
SECTION 3.07
Title to Properties; Possession Under Leases
79
SECTION 3.08
Subsidiaries
79
SECTION 3.09
Litigation; Compliance with Laws
80
SECTION 3.10
Agreements
80
SECTION 3.11
Federal Reserve Regulations
81
SECTION 3.12
Investment Company Act
81
SECTION 3.13
Use of Proceeds
81
SECTION 3.14
Taxes
81
SECTION 3.15
No Material Misstatements
81
SECTION 3.16
Employee Benefit Plans
82
SECTION 3.17
Environmental Matters
82
SECTION 3.18
Insurance
83
SECTION 3.19
Security Documents
83
SECTION 3.20
Location of Real Property and Leased Premises
84
SECTION 3.21
Labor Matters
85
SECTION 3.22
Solvency
85
SECTION 3.23
No Default
85
SECTION 3.24
Intellectual Property
85
SECTION 3.25
Existing Indebtedness, Liens and Investments
86
SECTION 3.26
USA PATRIOT Act etc.
86
       
ARTICLE IV
   
CONDITIONS OF LENDING
       
SECTION 4.01
Conditions Precedent to Initial Extension of Credit
87
SECTION 4.02
Conditions to All Credit Extensions
90
       
ARTICLE V
   
AFFIRMATIVE COVENANTS
       
SECTION 5.01
Existence; Compliance with Laws; Businesses and Properties.
91
SECTION 5.02
Insurance.
91
SECTION 5.03
Obligations and Taxes
93
SECTION 5.04
Financial Statements, Reports, etc
93
SECTION 5.05
Litigation and Other Notices
96

 
 
ii

--------------------------------------------------------------------------------

 
 
SECTION 5.06
Information Regarding Collateral
97
SECTION 5.07
Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings.
97
SECTION 5.08
Use of Proceeds
98
SECTION 5.09
Employee Benefits
98
SECTION 5.10
Compliance with Environmental Laws
98
SECTION 5.11
Preparation of Environmental Reports
98
SECTION 5.12
Further Assurances
98
SECTION 5.13
Intentionally Omitted
100
SECTION 5.14
Intentionally Omitted
100
SECTION 5.15
Cash Dominion
100
       
ARTICLE VI
   
NEGATIVE COVENANTS
       
SECTION 6.01
Indebtedness
101
SECTION 6.02
Liens
104
SECTION 6.03
Sale and Lease Back Transactions
108
SECTION 6.04
Investments, Loans and Advances
108
SECTION 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions
111
SECTION 6.06
Restricted Payments; Restrictive Agreements
113
SECTION 6.07
Transactions with Affiliates
114
SECTION 6.08
Other Indebtedness and Agreements.
115
SECTION 6.09
Intentionally Omitted
116
SECTION 6.10
Intentionally Omitted
116
SECTION 6.11
Minimum Fixed Charge Coverage Ratio
116
SECTION 6.12
Fiscal Year
116
SECTION 6.13
Certain Equity Securities
116
SECTION 6.14
Business of Holdings, Borrowers and Restricted Subsidiaries
116
SECTION 6.15
Designation of Unrestricted Subsidiaries and Re-Designation of Restricted
Subsidiaries
117
       
ARTICLE VII
   
EVENTS OF DEFAULT
       
SECTION 7.01
Events of Default
117
       
ARTICLE VIII
   
AGENTS
       
SECTION 8.01
Authorization and Action.
121
SECTION 8.02
Agent Individually.
122
SECTION 8.03
Duties of Agents; Exculpatory Provisions.
123
SECTION 8.04
Reliance by Agents.
124

 
 
iii

--------------------------------------------------------------------------------

 
 
SECTION 8.05
Indemnification.
124
SECTION 8.06
Delegation of Duties.
125
SECTION 8.07
Resignation of Agent.
126
SECTION 8.08
Non-Reliance on Agent and Other Lenders.
127
SECTION 8.09
No Other Duties, etc.
128
SECTION 8.10
Agent May File Proofs of Claim.
128
SECTION 8.11
Other Secured Agreements.
128
       
ARTICLE IX
   
MISCELLANEOUS
       
SECTION 9.01
Notices.
129
SECTION 9.02
Survival of Agreement
131
SECTION 9.03
Binding Effect
132
SECTION 9.04
Successors and Assigns.
132
SECTION 9.05
Expenses; Indemnity.
136
SECTION 9.06
Right of Setoff
138
SECTION 9.07
Applicable Law
139
SECTION 9.08
Waivers; Amendment.
139
SECTION 9.09
Interest Rate Limitation
140
SECTION 9.10
Entire Agreement
141
SECTION 9.11
WAIVER OF JURY TRIAL
141
SECTION 9.12
Severability
141
SECTION 9.13
Counterparts
141
SECTION 9.14
Headings
141
SECTION 9.15
Jurisdiction; Consent to Service of Process
142
SECTION 9.16
Confidentiality
142
SECTION 9.17
USA PATRIOT Act Notice
143
SECTION 9.18
Joint and Several Liability of the Borrower Group.
143
SECTION 9.19
Borrowing Agent
144
SECTION 9.20
LEGEND
145
SECTION 9.21
No Fiduciary Duty
145
SECTION 9.22
Release of Liens and Guarantees
146
SECTION 9.23
Intercreditor Agreements
146



SCHEDULES
         
Schedule 1.01(a)
–
Existing Letter of Credit
Schedule 1.01(b)
–
L/C Commitment
Schedule 1.01(c)
–
Mortgaged Property
Schedule 1.01(d)
–
Permitted Investments
Schedule 1.01(e)
–
Revolving Credit Commitment
Schedule 3.08
–
Subsidiaries
Schedule 3.09
–
Litigation
Schedule 3.17
–
Environmental Matters
Schedule 3.18
–
Insurance

iv

--------------------------------------------------------------------------------



Schedule 3.19(c)
–
Mortgage Filing Offices
Schedule 3.20(a)
–
Owned Real Property
Schedule 3.20(b)
–
Leased Real Property
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Investments
           
EXHIBITS
         
Exhibit A
–
Form of Administrative Questionnaire
Exhibit B
–
Form of Assignment and Acceptance
Exhibit C
–
Form of Borrowing Request
Exhibit D
–
Form of Guarantee and Collateral Agreement
Exhibit E
–
Form of Term Loan/Revolving Facility Intercreditor Agreement
Exhibit F
–
Form of Mortgage
Exhibit G
–
Credit and Collection Policies
Exhibit H
–
Form of Incremental Facility Joinder Agreement
Exhibit I
–
Forms of U.S. Tax Compliance Certificate
Exhibit J
–
Form of Borrowing Base Certificate
Exhibit K
–
Form of Solvency Certificate





v

--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of May 22, 2012 (as
amended and restated on July 22, 2015), among HOUGHTON MIFFLIN HARCOURT COMPANY,
a company organized under the laws of the State of Delaware (“Holdings”),
HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC., a corporation organized under the
laws of the State of Delaware (“HMHP”), HMH PUBLISHERS LLC, a limited liability
company organized under the laws of the State of Delaware (“Publishers”),
HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, a corporation organized under the
laws of the Commonwealth of Massachusetts (“HMCo”, and together with HMHP and
Publishers, collectively, the “Borrowers” and each, a “Borrower”), the
Subsidiary Guarantors (as defined in Article I), the Lenders (as defined in
Article I), CITIBANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and CITIBANK, N.A., as collateral agent
(in such capacity, the “Collateral Agent”) for the Lenders.
PRELIMINARY STATEMENTS
(1)            Holdings, the Borrowers, the Subsidiary Guarantors, the lenders
party thereto, Citibank N.A., as administrative agent and collateral agent, and
the other parties party thereto are parties to that certain Superpriority Senior
Secured Debtor-In-Possession and Exit Revolving Credit Agreement dated as of May
22, 2012 (as further amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), pursuant to which the lenders
thereto extended or committed to extend certain credit facilities to the
Borrowers.
(2)            Holdings, the Borrowers and the Subsidiary Guarantors desire to
refinance the outstanding indebtedness under the existing Credit Agreement (the
“Refinancing”) and to pay fees and expenses incurred in connection with the
Refinancing and the other Transactions (as defined below) pursuant to the terms
of this Agreement.
(3)            In connection with the Refinancing, the Borrowers, Holdings and
the Subsidiary Guarantors have requested that the Lenders provide them with a
senior secured revolving credit facility in an aggregate principal amount not to
exceed $250,000,000.  The Lenders are willing to extend such credit under such
facility to the Borrowers, and to amend and restate the Existing Credit
Agreement, on the terms and subject to the conditions set forth herein.
ARTICLE I
Definitions
SECTION 1.01      Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accounts” shall have the meaning set forth in the UCC.
 

--------------------------------------------------------------------------------

“Acquired Affiliate” shall mean an Affiliate of a Loan Party that is merged
into, acquired by, or that sells assets to, a Loan Party, which Affiliate is not
a Loan Party prior to such merger, acquisition or sale.
“Acquired Entity” shall have the meaning assigned thereto in the definition of
“Permitted Acquisition”.
“Acquisition” shall mean the acquisition by Holdings or any Restricted
Subsidiary of all or substantially all the assets of a person or line of
business of such person, or not less than 100% of the Equity Interests (other
than directors’ qualifying shares) not previously held by Holdings and its
Subsidiaries of a person so long as such acquisition is permitted by Section
6.05.


“Activities” shall have the meaning set forth in Section 8.02(b).
“Adjusted LIBO Rate” shall mean, for any Interest Period, an interest rate per
annum equal to the product of (a) the LIBOR Screen Rate in respect of U.S.
Dollars for the applicable Class of Loans for such Interest Period multiplied by
(b) Statutory Reserves.
“Adjustment Date” shall have the meaning specified in the definition of
“Applicable Percentage”.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified or that is an officer or
director of the person specified.
“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent and the Syndication Agent.
“Agent’s Group” shall have the meaning set forth in Section 8.02(b).
“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Exposures.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (a) 1% plus the Adjusted LIBO Rate for a one-month Interest Period
commencing two Business
2

--------------------------------------------------------------------------------

Days after such day, as determined on such day and (b) the higher of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%.  If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b)(ii) of
the preceding sentence until the circumstances giving rise to such inability no
longer exist.  Any change in the Alternate Base Rate due to a change in the
Adjusted LIBO Rate, Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective date of such change in the Adjusted LIBO Rate, Prime
Rate or the Federal Funds Effective Rate, as the case may be.
“Anticorruption Laws” shall mean the FCPA and any other laws, rules and
regulations of any applicable jurisdiction concerning or relating to bribery or
corruption including but not limited to FCPA and the UK 2010 Bribery Act.


“Anti-Terrorism Laws” shall mean any laws, statutes, regulations and orders, and
all applicable restrictions imposed by any Governmental Authority, relating to
terrorism or money laundering, including the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, the Executive Order
and the USA PATRIOT Act.


“Applicable Fee Percentage” shall mean 0.375% per annum.
“Applicable Percentage” shall mean, (a) from the Closing Date to the first
Adjustment Date occurring three full calendar months after the Closing Date,
1.75% per annum, in the case of Eurodollar Loans, and 0.75% per annum, in the
case of ABR Loans, and (b) on and from the first Adjustment Date occurring three
full calendar months after the Closing Date, the Applicable Percentage will be
the rate per annum as determined pursuant to the pricing grid below based upon
the average daily Availability for the most recently ended fiscal quarter
immediately preceding such Adjustment Date:
Average Daily Availability (as a percentage of the Total Revolving Credit
Commitment)
Applicable Percentage for Eurodollar Loans
Applicable Percentage for ABR Loans
≥ 66.7%
1.75%
0.75%
≥ 33.3% but < 66.7%
2.00%
1.00%
< 33.3%
2.25%
1.25%



Any change in the Applicable Percentage resulting from changes in average daily
Availability shall become effective on the date (the “Adjustment Date”) that is
three Business Days after the date on which the Borrowing Base Certificate
covering the last month (or week, if applicable) of any fiscal quarter is
delivered to the Lenders pursuant to Section 5.04(j) and shall remain in effect
until the next change to be effected pursuant to this paragraph.  If any such
Borrowing Base Certificate is not delivered within the time period specified in
Section 5.04(j),
3

--------------------------------------------------------------------------------

then, until the date that is three Business Days after the date on which such
Borrowing Base Certificate is delivered, the rate level that is one rate level
lower (i.e., higher margins) than the rate level theretofore in effect shall
apply until such Borrowing Base Certificate is delivered; provided that if the
Borrowing Base Certificate is not delivered within 5 days after the due date
specified therefor in Section 5.04(j), then commencing on the day that occurs 5
days after such due date, until the date that is three Business Days after the
date on which such Borrowing Base Certificate is delivered, the highest rate set
forth in each column of the above pricing grid shall apply.
In the event that at any time after the end of a fiscal quarter it is discovered
that the average daily Availability for such fiscal quarter used for the
determination of the Applicable Percentage was less than the actual amount of
the average daily Availability for such fiscal quarter, the Applicable
Percentage for such prior fiscal quarter shall be adjusted to the applicable
percentage based on such actual average daily Availability for such fiscal
quarter and any additional interest for the applicable period payable as a
result of such recalculation shall be paid to Lenders on the next date on which
interest is due and payable to the Lenders under Section 2.06.
“Arrangers” shall mean Citigroup Global Markets Inc. and Wells Fargo Bank, N.A.,
in their capacity as joint lead arrangers and lead bookrunners under this
Agreement.
“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Holdings or any of the
Restricted Subsidiaries of (a) any Equity Interests of any of the Subsidiaries
(other than directors’ qualifying shares) or (b) any other assets of Holdings or
any of the Restricted Subsidiaries, other than (i) inventory, damaged, obsolete
or worn out assets, and scrap, in each case disposed of in the ordinary course
of business, and dispositions of Permitted Investments, (ii) sales, transfers
and other dispositions between or among Holdings and its Restricted
Subsidiaries, (iii) sales, transfers and other dispositions the aggregate Net
Cash Proceeds of which are less than $15,000,000 with respect to any transaction
or series of related transactions and less than $35,000,000 in the aggregate
during any fiscal year, (iv) sales and dispositions pursuant to Section 6.05(g),
(v) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business and (vi) abandonment of intellectual
property of Holdings or any Restricted Subsidiary determined in good faith by
the management of the Borrowers to be no longer useful or necessary in the
operation of the business of Holdings and its Subsidiaries.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.
“Availability” at any time shall be equal to (a) the lesser of (i) the Borrowing
Base at such time (as determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.04, as
adjusted in accordance with this Agreement) and (ii) the Total Revolving Credit
Commitment at such time minus (b) the Aggregate Revolving Credit Exposure at
such time.
4

--------------------------------------------------------------------------------

“Availability Limit” at any time shall mean the greater of (i) $25,000,000 and
(ii) 12.5% of the lesser of (x) the Total Revolving Credit Commitment at such
time and (y) the Borrowing Base at such time (as determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.04, as adjusted in accordance with this Agreement);
provided that, during the period commencing on April 1 through August 31 of each
year, and only in the event the Borrowing Base shall exceed the Total Revolving
Credit Commitment by at least $10,000,000, then at such time, “Availability
Limit” shall mean $20,000,000.
“Average Facility Usage” shall mean, for any period, the percentage obtained by
dividing (a) the amount obtained by adding the Aggregate Revolving Credit
Exposure at the end of each day during such period and by dividing such sum by
the number of days in such period by (b) the amount obtained by adding the Total
Revolving Credit Commitment in effect at the end of each day during such period
and by dividing such sum by the number of days in such period.
“Bank Product Reserves” shall mean all reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for the Other Pari
Passu Secured Obligations then outstanding.
“Bankruptcy Code” shall have the meaning assigned to such term in the
preliminary statements of this Agreement.
“Bankruptcy Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Billed Amount” shall mean, with respect to any Account, the amount billed on
the Billing Date to the Obligor thereunder.
“Billing Date” shall mean, with respect to any Account, the date on which the
invoice with respect thereto was generated.
“BK Obligor” shall mean an Obligor that is (a) generally unable to make payment
of its obligations when due, (b) a debtor in a voluntary or involuntary
bankruptcy proceeding, or (c) the subject of a comparable receivership or
insolvency proceeding.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrowers” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Borrower Group” shall have the meaning assigned to such term in Section 9.18.
5

--------------------------------------------------------------------------------

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Agent” shall have the meaning assigned to such term in Section 9.19.
“Borrowing Base” shall mean, at any time, the sum of (a) 85% of Eligible
Receivables, plus (b) the lesser of (i) 85% of the Orderly Liquidation Value of
Eligible Inventory and (ii) 75% of the cost of Eligible Inventory less (c)
Reserves (without duplication of any items that may be addressed in more than
one Reserve or are otherwise addressed through eligibility criteria).  The cost
of Eligible Inventory shall be determined in accordance with GAAP.
Any determination by the Administrative Agent in respect of the Borrowing Base
shall be based on the Administrative Agent’s Permitted Discretion.  The parties
understand that the exclusionary criteria in the definitions of Eligible
Inventory, Eligible Receivables, any Reserves that may be imposed as provided
herein, any deductions or other adjustments to determine book value of Eligible
Receivables and factors considered in the calculation of the Orderly Liquidation
Value of Eligible Inventory have the effect of reducing the Borrowing Base, and,
accordingly, whether or not any provisions hereof so state, all of the foregoing
shall be determined without duplication so as not to result in multiple
reductions in the Borrowing Base for the same facts or circumstances.
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit J hereto (or another form reasonably acceptable to the Administrative
Agent and the Borrowing Agent) (with such changes therein as may be required by
the Administrative Agent to reflect the components of, and Reserves against, the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete in all material respects by a Responsible
Officer of the Borrowing Agent, which shall include detailed calculations as to
the Borrowing Base as reasonably requested by the Administrative Agent.
“Borrowing Minimum” shall mean $1,000,000.
“Borrowing Multiple” shall mean $500,000.
“Borrowing Request” shall mean a request by a Borrower (or the Borrowing Agent
on behalf of a Borrower) in accordance with the terms of Section 2.03 and
substantially in the form of Exhibit C, or such other form as shall be approved
by the Administrative Agent.
“Breakage Event” shall have the meaning assigned to such term in Section 2.16.
“Budget” shall have the meaning assigned to such term in Section 5.04(d).
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits in such currency in the London interbank market.
6

--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of Holdings and its
consolidated Restricted Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of Holdings for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by Holdings and its consolidated Restricted Subsidiaries
during such period.  Notwithstanding the foregoing, Capital Expenditures shall
not include (a) the purchase price of equipment that is purchased substantially
contemporaneously with the trade in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time as the
proceeds of such disposition, (b) the purchase of plant, property or equipment
made within the Reinvestment Period (under and as defined in the Term Loan
Agreement in effect as of the date hereof) in respect of any Asset Sale to the
extent made with the Net Cash Proceeds of such Asset Sale, (c) expenditures of
proceeds of insurance settlements, condemnation awards and other settlements in
respect of lost, destroyed, damaged or condemned assets, equipment or other
property to the extent such expenditures are made to replace or repair such
lost, destroyed, damaged or condemned assets, equipment or other property or
otherwise to acquire assets or properties useful in the business of Holdings and
the Restricted Subsidiaries within 365 days of receipt of such proceeds, (d)
interest capitalized during such period, (e) expenditures that are accounted for
as capital expenditures of such person and that actually are paid for by a third
party (excluding Holdings or any Restricted Subsidiary thereof) and for which
neither Holdings nor any Restricted Subsidiary thereof has provided, or is
required to provide or incur, any consideration or obligation to such third
party or any other person (whether before, during or after such period), (f) the
book value of any asset owned by such person prior to or during such period to
the extent that such book value is included as a Capital Expenditure during such
period as a result of such person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that any expenditure necessary in order to permit such
asset to be reused shall be included as a Capital Expenditure during the period
that such expenditure actually is made and such book value shall have been
included in Capital Expenditures when such asset was originally acquired, or (g)
expenditures that constitute Permitted Acquisitions or Acquisitions.  For the
avoidance of doubt, Capital Expenditure will be deemed to include the
capitalized portion of pre-publication and pre-production costs.
“Capital Lease” shall mean, as applied to any person, any lease of any property
(whether real, personal or mixed) by such person as lessee, that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of such person.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Exposure or obligations of Lenders to fund
participations in respect of L/C
7

--------------------------------------------------------------------------------

Exposure, cash or deposit account balances (or, if the Administrative Agent and
each applicable Issuing Bank shall agree in their sole discretion, other credit
support), in each case in an amount not less than 103% (or 100%, in the case of
Cash Collateralization required under Section 2.25(d)) of the face amount of
such L/C Exposure pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable Issuing Bank. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Dominion Period” shall mean (a) any period commencing on the date (i) when
Availability has been, for 3 consecutive Business Days including such date, less
than the Availability Limit or (ii) when Availability is less than $20,000,000,
and continuing until the date when Availability has been, for 20 consecutive
calendar days including such date, at least the Availability Limit and (b) upon
the occurrence of an Event of Default, the period during which such Event of
Default shall be continuing.
“Cash Management Services Agreement” means any agreement relating to commercial
credit or debit card, merchant card, or purchasing card programs (including
non-card e-payables services), or treasury, depository, or cash management
services (including automatic clearing house transfer of funds, overdraft,
controlled disbursement, electronic funds transfer, lockbox, stop payment,
return item and wire transfer services).
“Change of Control” shall mean the occurrence of any of the following:
(a)             the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of Holdings and its
Subsidiaries, taken as a whole, to any Person other than to one or more Loan
Parties;
(b)            the consummation of the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act), in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule 13d
3 under the Exchange Act, or any successor provision) of more than 50% of the
total voting power of the Voting Stock of Holdings or any of its direct or
indirect parent companies holding directly or indirectly 100% of the total
voting power of the Voting Stock of Holdings;
(c)             a majority of the seats (other than vacant seats) of the board
of directors of Holdings shall be occupied by individuals who are not Continuing
Directors; or
(d)            any Borrower ceases to be a wholly owned Subsidiary of Holdings
(except in a transaction permitted under Section 6.05).
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any
8

--------------------------------------------------------------------------------

request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and the rules and regulations with respect
thereto, and (y) all requests, rules, guidelines and directions promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar or successor agency, or the United States or foreign
regulatory authorities, in each case, pursuant to Basel III), shall in each case
be deemed to be a “Change in Law”, regardless of the date adopted or enacted.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
New Revolving Credit Loans or Swingline Loans and (b) when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Credit
Commitment or New Revolving Credit Commitment.
“Closing Date” shall mean the first date on which all the conditions precedent
in Section 4.01 are satisfied (or waived pursuant to Section 9.08).
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and any other assets or property pledged or on which a Lien is granted pursuant
to any Security Document and shall also include the Mortgaged Properties.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
to this Agreement.
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment and New Revolving Credit Commitment.
“Compliance Certificate” shall have the meaning assigned to such term in Section
5.04(c).
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus: (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of: (i) consolidated interest
expense for such period; (ii) provisions for taxes based on income, profits or
losses (determined on a consolidated basis) during such period; (iii) all
amounts attributable to depreciation and amortization for such period; (iv) any
extraordinary losses for such period; (v) any fees, expenses or charges for such
period related to any equity offering, Investment, acquisition permitted
hereunder, permitted disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred hereunder, including a refinancing thereof
(in each case, whether or not successful) and any amendment or modification to
the terms of any such transactions, deducted in computing Consolidated Net
Income for such period; provided that the aggregate amount of such costs added
back to Consolidated EBITDA shall not exceed $10,000,000 for any period of four
consecutive quarters; (vi) any non-cash charges for such period (for the
avoidance of doubt, including, but not limited to, purchase accounting
adjustments, assets impairments and equity compensation charges); (vii)
restructuring charges for such period relating to current or anticipated future
cash expenditures, including
9

--------------------------------------------------------------------------------

restructuring costs related to closure or consolidation of facilities, and
severance and other separation costs and post-retirement medical expenses in an
aggregate amount not to exceed $10,000,000 for any period of four consecutive
fiscal quarters; (viii) [intentionally omitted]; (ix) other non-recurring
charges for such period in an aggregate amount not to exceed $10,000,000 for any
period of four consecutive fiscal quarters (for the avoidance of doubt,
including, but not limited to, acquisition related expenses, whether or not the
acquisition was consummated); and (x) deferred financing fees (and any
write-offs thereof); provided that to the extent not reflected in Consolidated
Net Income for the period in which such cash payment is made, any cash payment
made with respect to any non-cash charges added back in computing Consolidated
EBITDA for any prior period pursuant to clause (v) above (or that would have
been added back had this Agreement been in effect during such prior period)
shall be subtracted in computing Consolidated EBITDA for the period in which
such cash payment is made; and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income: (i) any extraordinary
gains for such period; and (ii) any non-cash gains for such period (excluding
any non-cash gain to the extent it represents the reversal of an accrual or
reserve for a potential cash item that reduced Consolidated EBITDA in any prior
period), in each case of clauses (a) and (b), all determined on a consolidated
basis in accordance with GAAP; provided that Consolidated EBITDA for any period
shall be calculated so as to exclude (without duplication of any adjustment
referred to above) the effect of: (A) the cumulative effect of any changes in
GAAP or accounting principles applied by management; (B) any gain or loss for
such period that represents after-tax gains or losses attributable to any sale,
transfer or other disposition or abandonment of assets by Holdings or any of the
Restricted Subsidiaries, other than dispositions or sales of inventory and other
dispositions in the ordinary course of business; (C) any income or loss for such
period attributable to the early extinguishment of Indebtedness or accounts
payable; (D) any non-cash gains or losses on foreign currency derivatives and
any foreign currency transaction non-cash gains or losses and any foreign
currency exchange translation gains or losses that arise on consolidation of
integrated operations; and (E) mark-to-market adjustments in the valuation of
derivative obligations resulting from the application of Statement of Financial
Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging
Activities.
“Consolidated First Lien Debt” shall mean, without duplication, as of any date
of determination, (a) the aggregate principal amount of all Total Debt
outstanding hereunder as of such date and all other outstanding Total Debt
secured by Liens on the Collateral that are not  junior in priority to the Liens
on the Collateral securing the Obligations as of such date minus (b) the
aggregate amount of cash and Permitted Investments on the consolidated balance
sheet of Holdings and the Restricted Subsidiaries on such date, excluding cash
and Permitted Investments which are or should be listed as “restricted” on the
consolidated balance sheet of Holdings and the Restricted Subsidiaries as of
such date.  It is understood that the aggregate principal amount of Total Debt
outstanding under the Credit Facilities as of the applicable date of
determination shall be included in clause (a) above.
 “Consolidated Interest Expense” shall mean, for any period, the excess of (a)
the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations and Synthetic Lease Obligations) of
Holdings and its Restricted Subsidiaries for such period (net of cash interest
income of Holdings and the Restricted Subsidiaries for such period), determined
on a consolidated basis in accordance with GAAP plus (ii) any interest accrued
during such period in respect of Indebtedness of Holdings or any Restricted
Subsidiary
10

--------------------------------------------------------------------------------

that is required to be capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP, plus (iii) any cash payments
made during such period in respect of obligations referred to in clause (b)(ii)
below that were amortized or accrued in a previous period, minus (b) to the
extent included in the amount determined pursuant to clause (a) above for such
period, the sum of (i) non cash amounts attributable to amortization of
financing costs paid in a previous period, plus (ii) non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period, plus (iii) non cash adjustments attributed to the effects
of recording debt at fair value.  For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by Holdings or any Restricted Subsidiary with respect to interest rate
Hedging Agreements and without giving effect to the movement of mark-to-market
valuation of obligations under Hedging Agreements or other derivative
instruments pursuant to GAAP (for the avoidance of doubt, up-front payments made
to enter into Hedging Agreements to provide interest rate protection will be
spread over the period of the protection provided thereunder).
“Consolidated Net Income” shall mean, for any period, the net income or loss of
Holdings and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that, without duplication,
there shall be (x) other than for the purposes of making calculations of the Net
Total Leverage Ratio solely in connection with Sections 6.06(a) and 6.08(b),
included an amount equal to the Owned Percentage of the income of any
Majority-Owned Subsidiary that is consolidated with Holdings in accordance with
GAAP and (y) excluded (a) the income of any Restricted Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by the
Restricted Subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
statute, rule or governmental regulation applicable to such Restricted
Subsidiary, (b) the income or loss of any person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with Holdings
or any Restricted Subsidiary or the date that such person’s assets are acquired
by Holdings or any Restricted Subsidiary, (c) the income of any person (other
than any Majority-Owned Subsidiary) in which any other person (other than
Holdings or a wholly owned Restricted Subsidiary or any director holding
qualifying shares in accordance with applicable law) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to Holdings or a wholly owned Restricted Subsidiary by such person during
such period, (d) any net after-tax gains or losses attributable to sales of
assets out of the ordinary course of business (determined in good faith by the
Borrowers), (e) any net after-tax extraordinary gains or extraordinary losses,
(f) the cumulative effect of a change in accounting principles that occurs after
the Closing Date, (g) any net after-tax income or loss from disposed, abandoned,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, closed or discontinued operations, (h) any net after-tax
income or loss (less all fees and expenses or charges relating thereto)
attributable to the early extinguishment of Indebtedness, Hedging Agreements or
other derivative instruments, (i) effects of purchase accounting adjustments in
component amounts required or permitted by GAAP, resulting from the application
of purchase accounting in relation to any acquisition permitted hereunder
consummated after the Closing Date, (j) any non-cash expenses realized or
resulting from stock option plans, employee benefit plans or post-employment
benefit plans, or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock grants or other rights to officers,
directors and employees of such person or any of its subsidiaries, (k) any
accruals and reserves that are established within twelve months after the
11

--------------------------------------------------------------------------------

Closing Date and that are so required to be established in accordance with GAAP
and (l) to the extent covered by insurance and actually reimbursed, or, so long
as there exists reasonable evidence that such amount will in fact be reimbursed
by the insurer and only to the extent that such amount is (i) not denied by the
applicable carrier in writing within 180 days, and (ii) in fact reimbursed
within 365 days of the date of such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within 365 days), expenses with
respect to liability or casualty events or business interruption; provided that
any proceeds of such reimbursement when received shall be excluded from the
calculation of Consolidated Net Income to the extent the expense reimbursed was
previously excluded pursuant to this clause (l).
“Consolidated Secured Debt” shall mean, without duplication, as of any date of
determination, (a) the aggregate principal amount of all Total Debt, outstanding
hereunder as of such date and all other outstanding Total Debt secured by Liens
on any assets or property of Holdings or any Restricted Subsidiary minus (b) the
aggregate amount of cash and Permitted Investments on the consolidated balance
sheet of Holdings and the Restricted Subsidiaries on such date, excluding cash
and Permitted Investments which are or should be listed as “restricted” on the
consolidated balance sheet of Holdings and the Restricted Subsidiaries as of
such date.
“Continuing Directors” shall mean the directors of Holdings on the Closing Date
and each other director if such other director’s election or nomination for
election to the board of directors of Holdings, is recommended by a majority of
the Continuing Directors who were members of the board of directors of Holdings
at the time of such election or nomination.


“Contract” shall mean any agreement or invoice pursuant to, or under which, an
Obligor shall be obligated to make payments with respect to any Account.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Copyrights” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Credit Event” shall have the meaning assigned to such term in Section 4.02.
“Credit Facilities” shall mean the revolving credit, swingline and letter of
credit facilities provided for by this Agreement.
“Credit and Collection Policies” shall mean the written credit, collection,
customer relations and service policies of the Loan Parties in effect on the
Closing Date and attached as Exhibit G, excluding any amendment, restatement,
supplement or other modification thereof unless the same is consistent with past
practices or made solely to cure any ambiguity.
“Cumulative Credit” means, at any time (the “Reference Date”), the sum (not less
than zero) of (without duplication and determined on a cumulative basis):
12

--------------------------------------------------------------------------------

(a)            100% of the aggregate amount of capital contributions and net
cash proceeds from the sale or issuance of Equity Interests of Holdings
permitted hereunder (other than any amounts constituting proceeds of issuances
of Disqualified Stock) received by Holdings during the period from and including
the Business Day immediately following the Closing Date through and including
the Reference Date; plus
(b)            an amount equal to any net cash returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by Holdings or any Restricted
Subsidiary in respect of any Investments made pursuant to clause (ii) of Section
6.04(t); minus
(c)            the aggregate amount of any Investments made pursuant to clause
(ii) of Section 6.04(t) and any distribution, payment, redemption, repurchase,
retirement or acquisition of Subordinated Indebtedness made pursuant to
subclause (I) of Section 6.08(b) during the period commencing on the Closing
Date and ending on the Reference Date (and, for purposes of this clause (c),
without taking account of the intended usage of the Cumulative Credit on such
Reference Date in the contemplated transaction).
“Cumulative Credit Reference Period” shall mean, with respect to any Reference
Date, the period commencing January 1, 2016 and ending on the last day of the
most recent fiscal year occurring thereafter for which financial statements
required to be delivered pursuant to Section 5.04(a), and the related Compliance
Certificate required to be delivered pursuant to Section 5.04(c), have been
received by the Administrative Agent.
“Debt Incurrence” shall mean any issuance or incurrence by Holdings or any
Restricted Subsidiary of any Indebtedness, other than Indebtedness permitted by
Section 6.01.
“Default” shall mean any Event of Default or any event or condition which upon
notice, lapse of time or both would constitute an Event of Default.
“Defaulting Lender” shall mean, at any time, subject to Section 2.25(b), any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrowers in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Bank, any Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrowers, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent
13

--------------------------------------------------------------------------------

and the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers) or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any
Bankruptcy Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.25(b)) upon delivery of written
notice of such determination to the Borrowers, each Issuing Bank, each Swingline
Lender and each Lender.
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
a disposition pursuant to Section 6.05(f) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Financial Officer, setting
forth the basis of such valuation (which amount will be reduced by the fair
market value of the portion of the non-cash consideration converted to cash or
Permitted Investments in connection with a subsequent sale of such non-cash
consideration within 270 days following the consummation of the applicable
disposition).
 “Designated Pari Passu Amount” shall have the meaning assigned to such term in
Section 8.11(a).
“Dilution Factors” shall mean, with respect to any Account of any Loan Party,
any portion of which (a) was reduced, canceled or written-off as a result of (i)
any credits, rebates, freight charges, cash discounts, volume discounts,
cooperative advertising expenses, royalty payments, warranties, cost of parts
required to be maintained by agreement (either express or implied), allowances
for early payment, warehouse and other allowances, defective, rejected, returned
or repossessed merchandise or services, or any failure by any Loan Party to
deliver any merchandise or services or otherwise perform under the underlying
Contract or invoice, (ii) any change in or cancellation of any of the terms of
the underlying Contract or invoice or any cash discount, rebate, retroactive
price adjustment or any other adjustment by the applicable Loan Party, in each
case, which reduces the amount payable by the Obligor on the related Account
except to the extent based on credit related reasons, or (iii) any setoff in
respect of any claim by the Obligor thereof (whether such claim arises out of
the same or a related transaction or an unrelated transaction), other than (x)
any credits issued that relate to Obligor chargebacks on Accounts that do not
constitute Eligible Receivables and (y) any credits issued that relate to
rebilled transactions if such credits were issued within 30 days of the date of
the previously
14

--------------------------------------------------------------------------------

arising Account or (b) is subject to any specific dispute, offset, counterclaim
or defense whatsoever (except discharge in bankruptcy of the Obligor thereof).
“Dilution Ratio” shall mean, at any date, as to the Accounts owned by the Loan
Parties, the amount (expressed as a percentage) obtained by dividing (a) the
applicable seasonally adjusted Dilution Factors for the twelve most recently
ended fiscal months with respect to the Loan Parties’ Accounts, by (b) the total
gross sales with respect to the Loan Parties’ Accounts for the twelve fiscal
month period ending two fiscal months prior to the end of the period described
in clause (a).
“Dilution Reserve” shall mean, at any date, 85% of the product of (a) the excess
(if positive) of (i) the applicable Dilution Ratio minus (ii) 5.0% multiplied by
(b) the aggregate amount of Eligible Accounts of the Loan Parties on such date;
provided, that if such product is a negative number, the Dilution Reserve shall
be deemed to be zero.
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Latest Maturity Date (as determined at the time of
incurrence or issuance), or (b) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interest referred to in clause (a) above, in each case at any time prior
to the first anniversary of the Latest Maturity Date (as determined at the time
of incurrence or issuance).
“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund, financial institution or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans in the ordinary
course; provided that no natural person and none of the Borrowers, Defaulting
Lenders or any of their respective Affiliates shall be an Eligible Assignee.
“Eligible Inventory” shall mean all Inventory of the Loan Parties reflected in
the most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.04, except any Inventory with respect to which any of the
exclusionary criteria set forth below applies (unless the Administrative Agent
in its sole discretion elects to include such Inventory). No Inventory shall be
Eligible Inventory if it is:
(a)            Inventory to which a Loan Party does not have good, valid and
unencumbered title, subject to no Liens other than Liens granted to the
Collateral Agent under the Loan Documents, Liens that are subject to the
Intercreditor Agreements and Permitted Encumbrances;
15

--------------------------------------------------------------------------------

(b)            Inventory that is not finished goods, raw materials or work in
process or that consists of packaging or shipping materials, labels, samples,
display items, bags, replacement parts or manufacturing supplies;
(c)            Inventory held on consignment or subject to any deposit or
downpayment, unless the Collateral Agent has received an appropriate Lien Waiver
or collateral access agreement in form and substance reasonably satisfactory to
the Administrative Agent;
(d)            Inventory that is not in new and saleable condition or that is
obsolete, non-conforming, unmerchantable, slow-moving, unusable, defective,
damaged, shopworn or otherwise unfit for sale, or identified as a write-off,
overstock or excess by a Loan Party (as determined in the ordinary course of
business);
(e)            Inventory that is subject to a recall or is otherwise being held
for quality control purposes;
(f)             Inventory that does not meet all standards imposed by any
Governmental Authority or that constitutes hazardous materials under any
Environmental Law;
(g)            Inventory that does not conform in all material respects with the
representations and warranties contained in any Loan Document;
(h)            Inventory that is not subject to the Collateral Agent’s duly
perfected, first priority Lien;
(i)             Inventory that is not within the United States, or that is in
transit except between locations of the Loan Parties;
(j)             Inventory that is subject to any warehouse receipt or negotiable
Document;
(k)            Inventory for which field audits and appraisals have not been
completed by the Administrative Agent or a qualified independent appraiser
reasonably acceptable to the Administrative Agent utilizing procedures and
criteria acceptable to the Administrative Agent for determining the value of
such Inventory;
(l)              Inventory to the extent any value thereof is attributable to
intercompany profit among the Loan Parties or their Affiliates;
(m)           Inventory that is subject to any License or other arrangement that
restricts the Loan Parties’ or the Collateral Agent’s right to dispose of such
Inventory, unless the Collateral Agent has received an appropriate Lien Waiver
or evidence that the applicable royalties have been duly paid;
(n)            Inventory that is located at third party premises or a location
not owned by a Loan Party, and is subject to landlord’s or warehousemen’s Liens
or other Liens arising by operation of law, unless the premises or location are
covered by a Lien Waiver or an appropriate Rent Reserve (and a Reserve in
respect of offset or counterclaim) has been established; or
16

--------------------------------------------------------------------------------

(o)            Inventory that is located at third party premises, the amount of
which does not exceed $100,000 at any one location;
provided that prior to the date that occurs 60 days following the Closing Date,
Inventory held on consignment by depositories shall not be deemed ineligible by
reason of clause (c), and Inventory shall not be deemed ineligible by reason of
clause (n), in each case unless the Administrative Agent in its Permitted
Discretion shall determine otherwise.
If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Inventory ceases to be Eligible Inventory because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Inventory from the Borrowing Base until five (5) days following the date on
which the Administrative Agent gives notice to the Borrowers of such
ineligibility.
The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in its Permitted Discretion (based on an
analysis of material facts or events first occurring, or first discovered by the
Administrative Agent, after the Closing Date), subject to the approval of the
Supermajority Lenders in the case of adjustments or new criteria which have the
effect of making more credit available than would be available based upon the
criteria in effect on the Closing Date.  The Administrative Agent acknowledges
that as of the Closing Date it does not know of any circumstance or condition
with respect to the Inventory that would require the adjustment or imposition of
any of the exclusionary criteria set forth above.
“Eligible Receivable” shall mean, as of any date of determination, an Account
owned by a Loan Party:
(a)            (i) that is due and payable within 180 days of the Billing Date
thereof and (ii) with respect to which no payment or part thereof remains unpaid
for more than 120 days after its original Receivable Maturity Date or more than
180 days after its Billing Date; provided that if such Account is a Long-Term
Account, such Account shall be deemed to be an Eligible Receivable for the
period commencing with the day that is 90 days prior to the original Receivable
Maturity Date of such Account until (so long as it remains unpaid) the day that
is 60 days after the original Receivable Maturity Date of such Account;
(b)            that is not a liability of an Obligor with respect to which more
than 50% of the aggregate outstanding balance of all Accounts owing by such
Obligor are not Eligible Receivables due to the criteria set forth in paragraph
(a) above;
(c)            that is not a liability of an Excluded Obligor;
(d)            that is denominated and payable in U.S. Dollars and is not
represented by a note or other negotiable instrument or by chattel paper;
(e)            that is not subject to any right of rescission, dispute, offset
(including, without limitation, as a result of customer promotional allowances,
deposits, overpayments, discounts, rebates, or claims for damages), hold back
defense, adverse claim or other claim or defense (with
17

--------------------------------------------------------------------------------

only the portion of any such Account subject to any such right of rescission,
dispute, offset (including, without limitation, as a result of customer
promotional allowances, deposits, overpayments, discounts, rebates, or claims
for damages), hold back defense, adverse claim or defense or other claim being
considered not an Eligible Receivable by virtue of this clause (d)), whether
arising out of transactions concerning the Contract therefor or otherwise;
(f)            with respect to which the Obligor thereunder is not a BK Obligor
unless such Loan Party is determined in the applicable bankruptcy, receivership
or insolvency proceedings to have a claim on such Account prior and senior to
the claim of any other creditor of such Obligor on such Account;
(g)            [intentionally omitted]
(h)            that does not represent “billed but not yet shipped” goods or
merchandise, partially performed or unperformed services, consigned goods or
“sale or return” goods and does not arise from a transaction for which any
additional performance by the applicable Loan Party, or acceptance by or other
act of the Obligor thereunder, including any required submission of
documentation, remains to be performed as a condition to any payments on such
Receivable or the enforceability of such Receivable under applicable law;
(i)              such Account is owned by such Loan Party, free and clear of any
Liens other than Liens granted to the Collateral Agent under the Loan Documents,
Liens that are subject to the Intercreditor Agreements and Permitted
Encumbrances;
(j)              that is not the liability of an Obligor that has any claim
against or affecting such Loan Party or the property of such Loan Party which
gives rise to a right of set-off against such Account (with only that portion of
Accounts owing by such Obligor equal to the amount of such claim being not an
Eligible Receivable);
(k)            that was originated in accordance with and satisfies in all
material respects all applicable requirements of the Credit and Collection
Policies;
(l)              that arises under a Contract, which, together with such
Account, is in full force and effect and constitutes the genuine, legal, valid
and binding obligation of the Obligor thereunder enforceable against such
Obligor by the holder thereof in accordance with its terms;
(m)            that is entitled to be paid pursuant to the terms of the Contract
therefor and has not been paid in full or been compromised, adjusted, extended,
reduced, satisfied, subordinated, rescinded or modified (except for adjustments
to the outstanding balance thereof to reflect Dilution Factors made in
accordance with the Credit and Collection Policies);
(n)            that, together with the Contract, does not contravene any laws,
rules or regulations applicable thereto (including laws, rules and regulations
relating to usury, consumer protection, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no party to the Contract therefor is in
violation of any such law, rule or regulation that, in each case, could
reasonably be expected to have a material adverse effect on the collectibility,
value or payment terms of such Account;
18

--------------------------------------------------------------------------------

(o)            with respect to which no proceedings or investigations are
pending or threatened before any Governmental Authority (i) asserting the
invalidity of such Account or the Contract therefor, (ii) seeking payment of
such Account or payment and performance of such Contract or (iii) seeking any
determination or ruling that could reasonably be expected to materially and
adversely affect the validity or enforceability of such Account or such
Contract;
(p)            (i) that is an “account” or a “payment intangible” within the
meaning of the UCC (or any other applicable legislation) of the jurisdictions in
which such Loan Party is organized and in which the chief executive office of
such Loan Party is located and (ii) under the terms of the related Contract, the
right to payment thereof may be freely assigned, including as a result of
compliance with applicable law (or with respect to which, the prohibition on the
assignment of rights to payment are made fully ineffective under applicable
law);
(q)            that is payable solely and directly to a Loan Party and not to
any other Person (including any shipper of the merchandise or goods that gave
rise to such Receivable);
(r)             with respect to which all material consents, licenses, approvals
or authorizations of, or registrations with, any Governmental Authority required
to be obtained, effected or given in connection with the creation of such
Account or the Contract therefor have been duly obtained, effected or given and
are in full force and effect;
(s)            that is created through the provision of merchandise, goods or
services by such Loan Party in the ordinary course of its business;
(t)             that is not the liability of an Obligor that, under the terms of
the Credit and Collection Policies, (i) is receiving or should receive
merchandise, goods or services on a “cash on delivery” basis or (ii) is a credit
or collection risk or on credit hold or makes slow or inconsistent payments;
(u)            that does not constitute a rebilled amount arising from a
deduction taken by an Obligor with respect to a previously arising Account;
(v)            that is subject to the Collateral Agent’s duly perfected,
first-priority Lien;
(w)            that does not represent sales tax;
(x)            that does not represent the balance owed by an Obligor on an
Account in respect of which the Obligor has made partial payment;
(y)            which arises under a Contract which does not contain a
confidentiality provision that purports to restrict the ability of the
Administrative Agent or any Lender to exercise its rights under the Loan
Documents, including the right to review the Contract;
(z)            which arises under a Contract that contains an obligation to pay
a specified sum of money, contingent only upon the sale of goods or the
provision of services by a Loan Party;
(aa)         with respect to which no check, draft or other item of payment was
previously received that was returned unpaid or otherwise;
19

--------------------------------------------------------------------------------

(bb)        the Obligor of which is (x) domiciled in the United States of
America, Puerto Rico, the United States Virgin Islands, Guam or Canada or (y)
domiciled in any other jurisdiction approved by the Administrative Agent;
provided that to the extent Accounts considered eligible by virtue of this
clause (y) shall constitute more than ten (10%) percent of all Eligible
Receivables, such excess shall constitute Eligible Receivables only to the
extent backed by a letter of credit or insurance policy reasonably acceptable to
the Administrative Agent;
(cc)         the Obligor of which is not (i) the government (or any department,
agency, public corporation, or instrumentality thereof) of any country other
than the United States (except to the extent such Accounts are backed by a
letter of credit reasonable acceptable to the Administrative Agent), or (ii) the
government of the United States, or any department, agency, public corporation,
or instrumentality thereof, unless (x) the Federal Assignment of Claims Act of
1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any
other steps necessary to perfect the Lien of the Collateral Agent in such
Accounts have been complied with to the Administrative Agent’s reasonable
satisfaction or (y) in the case of clause (ii), the aggregate amount of Accounts
of all Loan Parties described in clause (ii) does not exceed five (5%) percent
of all Eligible Receivables;
(dd)        which is not indebtedness of an Obligor (whether constituting an
account, chattel paper, document, instrument or general intangible (under which
the Obligor’s principal obligation is a monetary obligation) and whether or not
earned by performance) arising from the provision of merchandise, goods or
services by an Acquired Affiliate to such Obligor prior to becoming an Acquired
Affiliate, including the right to payment of any interest or finance charges and
other obligations of such Obligor with respect thereto, to the extent that the
Loan Party acquiring such Acquired Affiliate has notified the Administrative
Agent in writing that the sale, pledge or other transfer of such indebtedness by
such Loan Party would constitute a breach of, or otherwise conflict with, any
material agreement binding on or affecting such Acquired Affiliate or its
property;
(ee)         that is a liability of an Obligor the total amount of Accounts
owing by which to the Loan Parties does not exceed (i) fifteen (15)% of the
total amount of Accounts of all of the Loan Parties if such Obligor is
organized, and has its principal place of business located, in the United
States, Puerto Rico, the United States Virgin Islands, Guam or Canada or (ii)
ten (10)% of the total amount of Accounts of all of the Loan Parties if such
Obligor is organized, or has its principal place of business located, outside
the United States, Puerto Rico, the United States Virgin Islands, Guam and
Canada;
(ff)           that does not represent any portion of any Loan Party’s deferred
revenue; provided that in the case of Accounts of Obligors for which specific
identification cannot be made with respect to deferred revenue, the amount of
such Accounts deemed not to be Eligible Receivables pursuant to this clause (ff)
shall equal the following applicable percentage of all such Accounts: (i) during
the period of June through November, the lesser of (x) 40% and (y) the
percentage of the Obligors matched to the respective deferred revenue and (ii)
during the period of December through May, the lesser of (x) 20% and (y) the
percentage of the Obligors matched to the respective deferred revenue; and
20

--------------------------------------------------------------------------------

(gg)        that does not represent any portion of any unapplied cash receipts
of any Loan Party.
If any Account at any time ceases to be an Eligible Receivable, then such
Account shall promptly be excluded from the calculation of the Borrowing Base;
provided, however, that if any Account ceases to be an Eligible Receivable
because of the adjustment of or imposition of new exclusionary criteria pursuant
to the succeeding paragraph, the Administrative Agent will not require exclusion
of such Account from the Borrowing Base until five (5) days following the date
on which the Administrative Agent gives notice to the Borrowers of such
ineligibility.
The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in its Permitted Discretion (based on an
analysis of material facts or events first occurring, or first discovered by the
Administrative Agent, after the Closing Date), subject to the approval of
Supermajority Lenders in the case of adjustments or new criteria which have the
effect of making more credit available than would have been available based upon
the criteria in effect on the Closing Date.  The Administrative Agent
acknowledges that as of the Closing Date it does not know of any circumstance or
condition with respect to the Accounts that would require the adjustment or
imposition of any of the exclusionary criteria set forth above.
In the case of any past due Accounts of any Obligor, the Administrative Agent
may in its Permitted Discretion make adjustments to such Accounts to reflect any
credit balance of the Accounts of such Obligor (but not any other Obligor).
“Employee Equity Sales” shall mean the issuance or sale of Equity Interests of
Holdings after the Closing Date to any present or former officer or employee of
Holdings or any Restricted Subsidiary.
“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states.
“Environmental Laws” shall mean all applicable former, current and future
Federal, state, local and foreign laws (including common law), treaties,
regulations, rules, ordinances, codes, decrees, judgments, directives, orders
(including consent orders), and agreements in each case, relating to protection
of the environment, natural resources, human health and safety (as it relates to
exposure to Hazardous Materials) or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials Released into
the environment, (d) the Release of any Hazardous Materials or (e) any contract,
agreement or other
21

--------------------------------------------------------------------------------

consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30 day notice period is waived), (b) any failure by
any Plan to satisfy the minimum funding standard (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each case
whether or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by a Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of a Borrower or
any of its ERISA Affiliates from any Plan or Multiemployer Plan, (f) the receipt
by a Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) the receipt by a
Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from a Borrower or any of its ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or, is in endangered or critical status,
within the meaning of Section 305 of ERISA, (h) the occurrence of a “prohibited
transaction” with respect to which the Borrower or any of the Restricted
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which a Borrower or any such Restricted Subsidiary
could otherwise be liable, (i) any Foreign Benefit Event or (j) any other event
or condition with respect to any Plan, Multiemployer Plan or Foreign Pension
Plan that could result in the imposition of a Lien or the acceleration of any
statutory obligation to fund any material unfunded accrued benefit liability of
such Plan, Multiemployer Plan or Foreign Pension Plan.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” shall have the meaning assigned to such term in Article VII.
22

--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Securities and Exchange Commission promulgated
thereunder.
“Excluded Accounts” shall mean (a) payroll accounts, employee benefit accounts,
withholding tax and other fiduciary accounts, escrow accounts in respect of
arrangements with non-affiliated third parties, customs accounts, cash
collateral accounts subject to Liens permitted under the Loan Documents and
accounts held by non-Loan Parties and (b) such other deposit accounts and other
bank or securities accounts held by Loan Parties the balance of all of which is
less than $10,000,000 in the aggregate at any time.
“Excluded Obligor” shall mean any Obligor that is an Affiliate of a Loan Party.
“Excluded Subsidiary” shall have the meaning assigned to such term in Section
5.12(a).
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, (a) income, franchise or
other similar Taxes imposed on (or measured by) its net income (or its gross
income in lieu thereof) (i) by the United States of America, (ii) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or (iii)
as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (or any political subdivision thereof), (b) any
branch profits taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction described in clause (a) above, (c) any U.S.
federal withholding tax that is imposed on amounts payable to or for the account
of such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender’s failure to
comply with Sections 2.20(f) and (g), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 2.20(a) and (d) any Taxes
imposed under FATCA.
“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financing,
effective on September 24, 2001.


“Existing Credit Agreement” shall have the meaning assigned to such term in the
preamble to this Agreement.


“Existing Letter of Credit” means each “Letter of Credit” (as defined in the
Existing Credit Agreement) issued pursuant to the Existing Credit Agreement and
outstanding on the Closing Date (each of which that is outstanding as of the
date hereof is set forth on Schedule 1.01(a)).
“Facility Increase” shall have the meaning assigned to such term in Section
2.24(a).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official
23

--------------------------------------------------------------------------------

interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, any applicable intergovernmental agreements with respect
thereto and laws enacting such intergovernmental agreements between the United
States and any other jurisdiction to implement Sections 1471 through 1474 of the
Code (an “IGA”), and any law, regulation or other official guidance enacted in
any jurisdiction implementing Sections 1471 through 1474 of the Code or an IGA.
“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.


“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” shall mean with respect to any Agent, the applicable fee letter
then in effect between such Agent and Holdings.
“Fees” shall mean the Unused Commitment Fees, the Administrative Agent Fees, the
L/C Participation Fees, the Other Fees and the Issuing Bank Fees.
“Financial Covenant” shall mean, at any time, the covenant contained in Section
6.11.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Fixed Charge Coverage Ratio” shall mean, on any date, the ratio of (in each
case on a consolidated basis for Holdings and its Restricted Subsidiaries) (a)
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial statements are
available minus non-financed Capital Expenditures paid in cash during such
period, to (b) the sum of (i) taxes based on income, profits or losses paid in
cash during such period (net of any refunds in cash received in respect of such
taxes during such period), plus (ii) Consolidated Interest Expense for such
period, plus (iii) the aggregate amount of all scheduled principal payments of
Indebtedness for borrowed money paid in cash during such period, plus (iv) all
Restricted Payments made pursuant to Section 6.06(a)(v) paid in cash during such
period (excluding any Restricted Payments made during the period between May 20,
2015 and May 5, 2017 pursuant to Holdings’ share repurchase program as approved
by the Board of Directors of Holdings pursuant to Section 6.06(a)(v) in an
aggregate amount not exceeding $500,000,000); provided that the Fixed Charge
Coverage Ratio shall be determined for the relevant test period on a pro forma
basis in accordance with Section 1.03.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor
24

--------------------------------------------------------------------------------

statute thereto and (iv) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $5,000,000 by Holdings or
any Restricted Subsidiary under applicable law on account of the complete or
partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by Holdings
or any of the Restricted Subsidiaries, or the imposition on Holdings or any of
the Restricted Subsidiaries of any fine, excise tax or penalty resulting from
any noncompliance with any applicable law, in each case in excess of $5,000,000.
“Foreign Lender” shall mean any Lender and, for purposes of Section 2.20, any
Issuing Bank that is not a U.S. Person.
“Foreign Pension Plan” shall mean any defined benefit pension plan maintained
outside the jurisdiction of the United States that is maintained or contributed
to by Holdings, any Restricted Subsidiary or any ERISA Affiliate and that under
applicable law is required to be funded through a trust or other funding vehicle
other than a trust or funding vehicle maintained exclusively by a Governmental
Authority.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Percentage
of the outstanding L/C Obligations with respect to Letters of Credit issued by
such Issuing Bank other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Pro Rata Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.
“GAAP” shall mean generally accepted accounting principles.  References to GAAP
shall mean GAAP in the United States, unless otherwise expressly provided.
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).
25

--------------------------------------------------------------------------------

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guarantee and Collateral Agreement” shall mean the Amended and Restated
Revolving Facility Guarantee and Collateral Agreement, substantially in the form
of Exhibit D, among the Loan Parties party thereto and the Collateral Agent.
“Guarantors” shall mean Holdings and the Subsidiary Guarantors.
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Restricted Subsidiaries or any of their Affiliates shall be a
Hedging Agreement.
“HMCo” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Holdings” shall have the meaning assigned to such term in the preamble to this
Agreement.
“IGA” shall have the meaning assigned thereto in the definition of “FATCA”.


“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary of Holdings (a) whose total assets (when combined with the assets of
such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) are an amount equal to or less than 5% of the consolidated total
assets of Holdings and its Restricted Subsidiaries at such
26

--------------------------------------------------------------------------------

date and (b) whose gross revenues (when combined with the revenues of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) are an amount equal to or less than 5% of the consolidated gross
revenues of Holdings, in each case determined in accordance with GAAP.


“Increased Amount Date” shall have the meaning assigned to such term in Section
2.24(a).
“Incremental Facility Joinder Agreement” shall mean an agreement substantially
in the form of Exhibit H, among the Loan Parties, the Administrative Agent and
one or more new or existing Revolving Credit Lenders in respect of any Facility
Increase or one or more New Revolving Credit Lenders in respect of any New
Revolving Credit Loan Commitment.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding earnouts (unless such earnout is not paid after
it becomes due and payable in accordance with the terms thereof), trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such person
of Indebtedness of others, (g) Capital Lease Obligations and Synthetic Lease
Obligations of such person, (h) all obligations of such person (including
contingent obligations) as an account party in respect of letters of credit, (i)
all obligations of such person in respect of bankers’ acceptances and (j) all
net payments that such person would have to make in the event of any early
termination, on the date Indebtedness is being determined, in respect of
outstanding Hedging Agreements.  The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner to
the extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such partnership, except to the extent
the terms of such Indebtedness expressly provide that such person is not liable
therefor.  Notwithstanding the foregoing, Indebtedness will be deemed not to
include obligations under, or in respect of Qualified Capital Stock.
“Indemnified Costs” shall have the meaning set forth in Section 8.05.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not described in clause
(a), Other Taxes.
“Intellectual Property” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
“Intercreditor Agreement” shall mean (a) the Term Loan/Revolving Facility
Intercreditor Agreement, (b) to the extent executed in connection with the
incurrence of secured
27

--------------------------------------------------------------------------------

Indebtedness incurred by a Loan Party, the Liens on the Collateral which are
intended to rank equal in priority to the Liens on the Collateral securing the
obligations under the Term Loan Agreement, a customary intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall be ranked in such manner and junior to the Liens on the
Revolving Credit First Lien Collateral securing the Obligations and senior to
the Liens on the Term Facility First Lien Collateral securing the Obligations to
the same extent as the Liens securing the obligations under the Term Loan
Agreement, and (c) to the extent executed in connection with the incurrence of
secured Indebtedness incurred by a Loan Party, the Liens on the Collateral which
are intended to rank junior in priority to the Liens on the Collateral securing
the obligations under the Obligations, a customary intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior in priority to the Liens on the Collateral
securing the Obligations, as the context requires.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each calendar month, commencing
with the last Business Day of August 2015, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (or, if made
available by all participating Lenders, 12 months), as a Borrower may elect;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
day of a calendar month (or on a day for which there is no numerically
corresponding day in the last month of such Interest Period) shall end on the
last Business Day of the last calendar month of such Interest Period.  Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Inventory” shall have the meaning specified in the UCC.
“Investment/Acquisition Payment Conditions” shall mean prior to and after giving
effect to the relevant action as to which the satisfaction of the
Investment/Acquisition Payment Conditions is being determined, (a) no Default
shall have occurred or be continuing and either (b) (I) on a pro forma basis,
Holdings would be in compliance with the Financial Covenant (disregarding
whether a Testing Period is then in effect) and (II) Availability (on a pro
forma basis) for the preceding 30 calendar days shall be in excess of the
greater of (x) $25,000,000 and
28

--------------------------------------------------------------------------------

(y) 12.5% of the lesser of (1) the Total Revolving Credit Commitment at such
time and (2) the Borrowing Base at such time (as determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.04), as adjusted in accordance with this Agreement or (c)
Availability (on a pro forma basis) for the immediately preceding 30 calendar
days shall be in excess of the greater of (x) $37,500,000 and (y) 17.5% of the
lesser of (1) the Total Revolving Credit Commitment at such time and (2) the
Borrowing Base at such time (as determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.04), as adjusted in accordance with this Agreement.
“Investments” shall have the meaning assigned to such term in Section 6.04.
“IRS” shall mean the Internal Revenue Service of the United States.
“Issuing Bank” shall mean, as the context may require, (a) Citibank, N.A. or
Wells Fargo Bank, N.A., in each case acting through any of its Affiliates or
branches, in its capacity as the issuer of Letters of Credit hereunder, and (b)
any other Lender that may become an Issuing Bank pursuant to Section 2.23(i) or
2.23(k), with respect to Letters of Credit issued by such Lender.  The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates or branches of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch.
“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).
“Joint Venture” shall mean any Person in which Holdings or any of its Restricted
Subsidiaries beneficially own any Equity Interest that is not a wholly owned
Subsidiary.


“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such date.


“L/C Cash Deposit Account” shall mean an interest bearing cash deposit account
to be established and maintained by the Administrative Agent and in which cash
is deposited to Cash Collateralize L/C Exposure.
“L/C Commitment” shall mean, in the case of each Issuing Bank on the Closing
Date, the amount set forth opposite such Issuing Bank’s name on Schedule 1.01(b)
as such Issuing Bank’s L/C Commitment.  The aggregate amount of the L/C
Commitment as of the Closing Date is $50,000,000.
“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit and (b) the aggregate amount of all
L/C Disbursements with respect to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time.  The L/C Exposure of
any Revolving Credit Lender at any time shall equal its Pro Rata Percentage of
the aggregate L/C Exposure at such time.
29

--------------------------------------------------------------------------------

“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).
“Lender Appointment Period” shall have the meaning set forth in Section 8.07.
“Lenders” shall mean Revolving Credit Lenders and the Swingline Lender (unless
the context clearly indicates otherwise in the case of the Swingline Lender).
“Letter of Credit” shall mean any letter of credit issued (or deemed issued in
the case of any Existing Letter of Credit) pursuant to Section 2.23.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the LIBOR Screen Rate for the longest period (for which the LIBOR Screen
Rate is available for the applicable currency) that is shorter than such
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available for the applicable currency) that exceeds
such Interest Period, in each case, at such time.


“LIBOR Screen Rate” shall mean, for any period, the rate per annum determined on
the basis of the rate for deposits in U.S. Dollars for a period equal to such
period commencing on the first day of such period appearing on Reuters Screen
Libor01 Page as of 11:00 A.M., London time, two Business Days prior to the
beginning of such period. In the event that such rate is not available at such
time for any reason, then the “LIBOR Screen Rate” shall be a rate per annum
equal to the “LIBO Rate”; provided, however, that, for the avoidance of doubt,
the “LIBOR Screen Rate” shall never be less than 0%.


“License” shall mean any license or agreement under which a Loan Party is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral or any other conduct of its
business.


“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Lien Waiver” shall mean an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, by which (a) for any material
Collateral located on leased premises, the lessor waives or subordinates any
Lien it may have on the Collateral, and agrees to permit the Administrative
Agent to enter upon the premises and remove the Collateral; (b) for any
Collateral held by a warehouseman, processor, shipper, customs broker or freight
forwarder, such Person waives or subordinates any Lien it may have on the
Collateral, agrees to hold any Documents (as defined in the UCC) in its
possession relating to the Collateral as agent for the Collateral Agent, and
agrees to deliver the Collateral to Agent upon request; (c) for any Collateral
held by a repairman, mechanic or bailee, such Person acknowledges the Collateral
30

--------------------------------------------------------------------------------

Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to the Collateral Agent upon request; and (d)
for any Collateral subject to a Licensor’s Intellectual Property rights, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce the
Collateral Agent’s Liens with respect to the Collateral, including the right to
dispose of it with the benefit of the Intellectual Property, whether or not a
default exists under any applicable License, or, in the case of each of clauses
(a) to (d) above, has such other terms that are reasonably satisfactory to the
Administrative Agent.
“Liquidity” shall mean, for any date of determination, the sum of the
Availability and the total amount of Unrestricted Domestic Cash and Cash
Equivalents at the close of business on the immediately preceding Business Day.
“Loan Document Obligations” shall mean the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, examination, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrowers under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral,
(iii) all other monetary obligations of the Borrowers to any of the Secured
Parties under this Agreement and each of the other Loan Documents, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, examination, insolvency, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), (iv) the due and punctual performance of all other obligations of
the Borrowers under or pursuant to this Agreement and each of the other Loan
Documents, and (v) the due and punctual payment and performance of all the
obligations of each Loan Party under or pursuant to the Guarantee and Collateral
Agreement and each of the other Loan Documents.
“Loan Documents” shall mean this Agreement, the Security Documents, the
Incremental Facility Joinder Agreements, if any, the promissory notes, if any,
executed and delivered pursuant to Section 2.04(e) and the Fee Letter.
“Loan Parties” shall mean the Borrowers and the Guarantors.
“Loans” shall mean the Revolving Credit Loans and the Swingline Loans.
“Local Time” shall mean with respect to a Loan, Borrowing or Letter of Credit,
New York City time.
“Long-Term Account” shall mean an Account of a Loan Party that (a) relates to a
code “z” invoice and (b) has a Receivable Maturity Date occurring 150 days or
more after its Billing Date.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
31

--------------------------------------------------------------------------------

“Majority-Owned Subsidiary” shall mean a Restricted Subsidiary of Holdings of
which securities (except for directors’ qualifying shares) or other ownership
interests representing a majority of the aggregate outstanding Equity Interests
of such Restricted Subsidiary are, at the time any determination is being made,
owned, Controlled or held by Holdings or one or more wholly owned Subsidiaries
of Holdings or by Holdings and one or more wholly owned Subsidiaries of
Holdings.


“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, properties, results of operations or financial condition of
Holdings and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of any Borrower or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or (c) a
material impairment of the rights and remedies of or benefits available to the
Lenders under any Loan Document.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Holdings or any Restricted Subsidiary in an aggregate
principal amount exceeding $35,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of Holdings or any
Restricted Subsidiary in respect of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Holdings or such Restricted Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.
“Material Real Property” shall mean any parcel of owned real property with a
fair market value of at least $5,000,000.
“Material Subsidiary” shall mean each Subsidiary of Holdings that, for the most
recently completed fiscal year of Holdings for which audited financial
statements are available, either (a) has, together with its Subsidiaries, assets
that exceed 5% of the total assets shown on the consolidated statement of
financial condition of Holdings as of the last day of such period or (b) has,
together with its Subsidiaries, net sales that exceed 5% of the consolidated net
sales of Holdings for such period.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Mortgage Amendments” shall have the meaning assigned to such term in Section
4.01(k)(iii)(B).
“Mortgaged Properties” shall mean, initially, the owned real properties of the
relevant Loan Parties specified on Schedule 1.01(c), and shall include each
other parcel of owned real property and improvements thereto with respect to
which a Mortgage is granted pursuant to Section 5.12.
“Mortgages” shall mean (a) the existing mortgages or deeds of trust encumbering
the Mortgaged Properties under the Existing Credit Agreement, each as amended by
the applicable Mortgage Amendment and (b) with respect to mortgages required to
be delivered hereafter pursuant to Section 5.12, the mortgages, charges, deeds
of trust, assignments of leases and rents
32

--------------------------------------------------------------------------------

and other security documents, substantially in the form of Exhibit F (with such
changes as may be reasonably satisfactory to the Administrative Agent and its
counsel in order to account for local law matters) and otherwise pursuant to
this Agreement.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA that is maintained or contributed to by Holdings, any
Restricted Subsidiary or any ERISA Affiliate.
“Net First Lien Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated First Lien Debt as of the last day of the test period
most recently ended on or prior to such date of determination to (b)
Consolidated EBITDA for such test period.  In any test period in which a
transaction described in Section 1.03(a) occurs, the Net First Lien Leverage
Ratio shall be determined on a pro forma basis in accordance with
Section 1.03(a).
“Net Secured Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Secured Debt as of the last day of the test period
most recently ended on or prior to such date of determination to (b)
Consolidated EBITDA for such test period.  In any test period in which a
transaction described in Section 1.03(a) occurs, the Net Secured Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.03(a).
“Net Total Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Total Debt minus the aggregate amount of cash and Permitted
Investments on the consolidated balance sheet of Holdings and the Restricted
Subsidiaries on such date, excluding cash and Permitted Investments which are or
should be listed as “restricted” on the consolidated balance sheet of Holdings
and the Restricted Subsidiaries as of such date as of the last day of the test
period most recently ended on or prior to such date of determination to (b)
Consolidated EBITDA for such test period.  In any test period in which a
transaction described in Section 1.03(a) occurs, the Net Total Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.03(a).
 “New Revolving Credit Commitment” shall have the meaning assigned to such term
in Section 2.24(a).
“New Revolving Credit Loans” shall have the meaning assigned to such term in
Section 2.24(a).
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Not for Profit Subsidiaries” shall mean, collectively, Foundation for Marine
Animal Husbandry, Inc., a corporation organized under the laws of the State of
Florida, Houghton Mifflin Harcourt Foundation, Inc., a corporation organized
under the laws of the Commonwealth of Massachusetts, and any other Subsidiary of
Holdings that is exempt from U.S. federal income taxation under Section 501(a)
of the Code.
“Obligations” shall mean (a) the Loan Document Obligations and (b) the Other
Secured Obligations.
33

--------------------------------------------------------------------------------

“Obligor” shall mean, with respect to any Account, the Person primarily
obligated to make payments in respect thereof.
“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State.


“OID” shall mean shall mean original issue discount, as defined in Section 1273
of the Code.


“Orderly Liquidation Value” shall mean, with respect to Eligible Inventory, the
orderly liquidation value (net of costs and expenses incurred in connection with
liquidation) of such Eligible Inventory, as a percentage of the cost of such
Eligible Inventory, which percentage shall be determined by reference to, and
adjusted seasonally in a manner consistent with, the most recent third-party
appraisal of such Eligible Inventory received by the Administrative Agent.
“Other Fees” shall have the meaning assigned to such term in Section 2.05(b).
“Other Pari Passu Secured Obligations” shall mean Other Secured Obligations
designated as Other Pari Passu Secured Obligations in accordance with Section
8.11.
“Other Secured Agreement” shall mean, to the extent designated as such by the
Borrowers and each applicable Other Secured Party in writing to the
Administrative Agent from time to time in accordance with Section 8.11, any
agreement evidencing obligations owing by any Loan Party under (a) any Hedging
Agreement entered into by Holdings or any of its Subsidiaries with any Person
that at the time of entering into such Hedging Agreement is a Lender, Arranger
or Agent, or an Affiliate of a Lender, Arranger or Agent or (b) any Cash
Management Services Agreement entered into by Holdings or any of its
Subsidiaries with any Person that at the time of entering into such arrangement
is a Lender, Arranger or Agent, or an Affiliate of a Lender, Arranger or Agent.
“Other Secured Obligations” shall mean the due and punctual payment and
performance of all obligations of each Loan Party under each Other Secured
Agreement designated as such in accordance with Section 8.11.
“Other Secured Party” shall mean a Person that (a) is a party to an Other
Secured Agreement and (b) at the time of entering into such Other Secured
Agreement, is a Lender, Arranger or Agent, or an Affiliate of a Lender, Arranger
or Agent; provided that, so long as any Lender is a Defaulting Lender, such
Lender will not be an Other Secured Party with respect to any Other Secured
Agreement entered into while such Lender was a Defaulting Lender.
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes or any other excise
or property Taxes, charges or similar levies arising from any payment made under
any Loan Document or from the execution, performance, delivery, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
34

--------------------------------------------------------------------------------

“Owned Percentage” shall mean, with respect to any Majority-Owned Subsidiary,
the percentage of Equity Interests in such Majority-Owned Subsidiary owned by
Holdings and its Restricted Subsidiaries.


“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).
“Patents” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean a perfection certificate in form and
substance reasonably satisfactory to the Administrative Agent.
“Permitted Acquisition” shall mean the acquisition by Holdings or any Restricted
Subsidiary of all or substantially all the assets of a person or line of
business of such person, or not less than 100% of the Equity Interests (other
than directors’ qualifying shares) not previously held by Holdings and its
Subsidiaries of a person (referred to herein as the “Acquired Entity”); provided
that (a) such acquisition was not preceded by an unsolicited tender offer for
such Equity Interests by, or proxy contest initiated by, Holdings or any
Restricted Subsidiary; (b) the Acquired Entity shall be engaged in a Permitted
Business; (c) at the time of such transaction, both before and after giving
effect thereto, no Event of Default shall have occurred and be continuing;
(d) the aggregate amount of Investments made after the Closing Date pursuant to
Section 6.04(e) by the Loan Parties in Persons that are not Loan Parties or do
not become Loan Parties upon consummation of such acquisition (valued at the
time made and without regard to any write-downs or write-offs of such
Investments) shall not exceed the greater of $100,000,000 and 31% of the
Consolidated EBITDA for the most recently ended four consecutive fiscal quarter
period for which financial statements are required to have been delivered
pursuant to Section 6.04(a) or (b); (e) the Borrowing Agent shall have delivered
a certificate of a Financial Officer, certifying as to the foregoing and
containing reasonably detailed calculations in support thereof, in form
reasonably satisfactory to the Administrative Agent; and (f) all persons which
are Domestic Subsidiaries in which Holdings or any Restricted Subsidiary shall
hold any Investment as a result of such acquisition shall become a Subsidiary
Guarantor and shall comply with the applicable provisions of Section 5.12 and
the Security Documents.
“Permitted Business” means (a) any business or business activity conducted by
the Borrowers and their Subsidiaries on the Closing Date and (b) any other
business that is a natural outgrowth or reasonable extension, development or
expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing.


“Permitted Discretion” shall mean a determination made by the Administrative
Agent in good faith and in the exercise of reasonable credit judgment in
accordance with its usual and customary practices for comparable asset-based
lending transactions (adhering to its established credit and collection
policies) and, as it relates to the establishment or increase of Reserves or the
35

--------------------------------------------------------------------------------

adjustment or imposition of exclusionary criteria, shall require that, (a) such
establishment, increase, adjustment or imposition after the Closing Date be
based on the analysis of facts or events first occurring or first discovered by
the Administrative Agent, after the Closing Date or that are materially
different from facts or events occurring or known to the Administrative Agent,
on the Closing Date, (b) the contributing factors to the imposition or increase
of any Reserve shall not duplicate (i) the exclusionary criteria set forth in
the definitions of  “Eligible Inventory” and “Eligible Receivables” as
applicable (and vice versa), or (ii) any reserves deducted in computing book
value, cost or Orderly Liquidation Value and (c) the amount of any such Reserve
so established or the effect of any adjustment or imposition of exclusionary
criteria be a reasonable quantification of the incremental dilution of the
Borrowing Base attributable to such contributing factors.
“Permitted Encumbrances” shall mean Liens permitted pursuant to Section 6.02(d),
(i), (l) and (z), in each case, to the extent such Liens arise by operation of
law and are not created, granted or incurred with the consent of any Loan Party.
“Permitted Investments” shall mean:
(a)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
(b)            (i) investments in commercial paper maturing within one year from
the date of acquisition thereof and having, at such date of acquisition, the
highest credit rating obtainable from S&P or from Moody’s or (ii) corporate debt
securities maturing within two years from the date of acquisition thereof and
having, at such date of acquisition, a rating of at least A by S&P or A2 by
Moody’s;
(c)            investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, and demand deposit and general banking sweep accounts with, the
Administrative Agent or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
(d)            fully collateralized repurchase agreements with a term of not
more than 60 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria of clause (c) above;
(e)            securities with maturities of one year or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least AA by S&P or Aa by Moody’s;
(f)            asset backed securities maturing within two years from the date
of acquisition thereof and having, at such date of acquisition, a rating of at
least AAA by S&P or Aaa by Moody’s;
36

--------------------------------------------------------------------------------

(g)            municipal variable rate demand obligations maturing within two
years from the date of acquisition thereof and having, at such date of
acquisition, a rating of at least AA by S&P or Aa2 by Moody’s;
(h)            investments in “money market funds” within the meaning of Rule 2a
7 of the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(g) above, in each case (i) maturing within one year from the date of
acquisition thereof and (ii) having, at such date of acquisition, one of the
three highest credit rating obtainable from S&P or Moody’s; and
(i)              other short-term investments by Holdings and Foreign
Subsidiaries in currencies other than U.S. Dollars and of a type listed on
Schedule 1.01(d).
“Permitted Pari Passu Term Collateral Liens” means Liens permitted by Section
6.01(v)(i) or 6.01(w); provided that such Liens are subject to an Intercreditor
Agreement.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness (other than any
Indebtedness incurred under this Agreement) of a Restricted Subsidiary, issued
in exchange for, or the net cash proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”),
Indebtedness of such Restricted Subsidiary (including all or a portion of any
Indebtedness incurred under this Agreement) that is permitted by this Agreement
to be Refinanced; provided that:
(i)               the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus any
related fees, commissions and expenses, unpaid accrued interest and premium
thereon and underwriting discounts and defeasance costs),
(ii)            except with respect to Section 6.01(k), the Weighted Average
Life to Maturity of such Permitted Refinancing Indebtedness is greater than or
equal to (and the maturity of such Permitted Refinancing Indebtedness is no
earlier than) that of the Indebtedness being Refinanced,
(iii)            if the Indebtedness being Refinanced is subordinated in right
of payment to the Obligations, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced,
(iv)            no Permitted Refinancing Indebtedness shall have different
obligors than the Indebtedness being Refinanced, unless such new obligors are
Loan Parties, and no Permitted Refinancing Indebtedness shall have greater
guarantees than the Indebtedness being Refinanced;
(v)            the terms and covenants of such Permitted Indebtedness taken as a
whole shall not be more restrictive in any material respect than the terms and
covenants of the Indebtedness being Refinanced taken as a whole; and
37

--------------------------------------------------------------------------------

(vi)            if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured only by
such collateral (including any collateral pursuant to after-acquired property
clauses to the extent any such collateral secured the Indebtedness being
Refinanced) on terms no less favorable to the Secured Parties than those
contained in the documentation governing the Indebtedness being Refinanced;
provided, further, that with respect to a Refinancing of Indebtedness permitted
under Section 6.01(g), such Refinancing shall be in compliance with the Term
Loan/Revolving Facility Intercreditor Agreement.
“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which a Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Preferred Stock” shall mean any Equity Interests with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.
“Prime Rate” shall mean the rate of interest announced publicly by Citibank,
N.A. in New York, from time to time, as Citibank N.A.’s prime rate.
“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the applicable aggregate Revolving Credit Commitment represented
by such Lender’s Revolving Credit Commitment.  In the event the aggregate
applicable Revolving Credit Commitments shall have expired or been terminated,
the aggregate applicable Pro Rata Percentages shall be determined on the basis
of the Revolving Credit Commitments most recently in effect, giving effect to
any subsequent assignments.
“Protective Loans” shall have the meaning assigned to such term in Section
2.01(b).
“Publishers” shall have the meaning assigned to such term in the preamble to
this Agreement.
“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.
“Rate” shall have the meaning assigned thereto in the definition of “Type”.
“Receivable Maturity Date” shall mean, with respect to any Account, the due date
for payment therefor specified in the Contract therefor, or, if no date is so
specified, 30 days from the Billing Date.
38

--------------------------------------------------------------------------------

“Reference Date” shall have the meaning assigned thereto in the definition of
“Cumulative Credit”.
“Refinance” shall have the meaning assigned to such term in the definition of
Permitted Refinancing Indebtedness.
“Refinancing” shall have the meaning assigned to such term in the preamble to
this Agreement.


“Register” shall have the meaning assigned to such term in Section 9.04(d).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans and similar extensions
of credit, any other fund that invests in bank loans and is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
partners, agents and advisors of such person and such person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Rent Reserve” shall mean the aggregate of (a) all past due rent and other past
due amounts owing by a Loan Party to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Eligible Inventory or could assert a Lien on any Eligible
Inventory plus (b) a reserve established by the Administrative Agent in its
Permitted Discretion in an amount up to three months’ rent payments payable by
any Loan Party for each third party or leased location at which Eligible
Inventory in excess of $100,000 is located that is not subject to a Lien Waiver.
“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposure, unused Revolving Credit Commitments representing more than 50% of the
sum of the Aggregate Revolving Credit Exposure and all unused Revolving Credit
Commitments at such time; provided that (a) the Revolving Credit Exposure of any
Defaulting Lender and (b) the unused Revolving Credit Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.
39

--------------------------------------------------------------------------------

“Reserves” shall mean (a) Bank Product Reserves plus (b) Rent Reserves plus (c)
Dilution Reserve plus (d) such other reserves as the Administrative Agent in its
Permitted Discretion may establish from time to time upon at least five days’
notice to the Borrowers or immediately, without prior written notice, during the
continuance of an Event of Default.  The Administrative Agent acknowledges that
as of the Closing Date, other than as agreed on or prior to the Closing Date
between the Administrative Agent and the Borrower, it does not know of any other
circumstance or condition with respect to the Accounts, Inventory or Borrowing
Base that would require the imposition of a Reserve that has not been imposed as
of the Closing Date.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Restricted Indebtedness” shall mean Subordinated Indebtedness of Holdings or
any Restricted Subsidiary, the payment, prepayment, repurchase or defeasance of
which is restricted under Section 6.08(b).
“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
Holdings or any Restricted Subsidiary, other than dividends or distributions
payable solely in Equity Interests (other than Disqualified Stock) of the person
paying such dividends or distributions, or (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings or any Restricted Subsidiary.
“Restricted Subsidiary” shall mean each Subsidiary of Holdings that is not an
Unrestricted Subsidiary.
“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Credit Loans advanced pursuant to Revolving Credit Commitments after the Closing
Date pursuant to Section 2.01(a).
“Revolving Credit Commitment” shall mean, with respect to each Revolving Credit
Lender, on the date hereof, the amount set forth opposite such Revolving Credit
Lender’s name on Schedule 1.01(e) as such Revolving Credit Lender’s Revolving
Credit Commitment, or in the Assignment and Acceptance pursuant to which such
Revolving Credit Lender assumed its Revolving Credit Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Revolving Credit Lender pursuant to Section 9.04.
“Revolving Credit Exposure” shall mean, with respect to any Revolving Credit
Lender after the Closing Date, the aggregate principal amount at such time of
all outstanding Revolving Credit Loans of such Revolving Credit Lender, plus the
aggregate amount at such time of such Revolving Credit Lender’s L/C Exposure,
plus the aggregate amount at such time of such Revolving Credit Lender’s
Swingline Exposure.
“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or Revolving Credit Exposure.
40

--------------------------------------------------------------------------------

“Revolving Credit Loans” shall mean the revolving credit loans made by the
Revolving Credit Lenders to any Borrower pursuant to Section 2.01(a) and unless
the context requires otherwise, shall be deemed to include any Protective Loan.
“Revolving Credit Maturity Date” shall mean
(a)            with respect to the Revolving Credit Loans, the date that is the
5th anniversary of the Closing Date; and
(b)            with respect to New Revolving Credit Loans, the date set forth in
the Incremental Facility Joinder Agreement.
“Revolving Facility First Lien Collateral” shall have the meaning assigned to
such term in the Term Loan/Revolving Facility Intercreditor Agreement.
“RP Payment Conditions” shall mean prior to and after giving effect to the
relevant action as to which the satisfaction of the RP Payment Conditions is
being determined, (a) no Default shall have occurred or be continuing, and
either (b) (I) on a pro forma basis, Holdings would be in compliance with the
Financial Covenant (disregarding whether a Testing Period is then in effect) and
(II) Availability (on a pro forma basis) for the immediately preceding 30
calendar days shall be in excess of the greater of (x) $31,250,000 and (y) 15%
of the lesser of (1) the Total Revolving Credit Commitment at such time and (2)
the Borrowing Base at such time (as determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.04), as adjusted in accordance with this Agreement or (c) Availability
(on a pro forma basis) for the immediately preceding 30 calendar days shall be
in excess of the greater of (x) $42,500,000 and (y) 20% of the lesser of (1) the
Total Revolving Credit Commitment at such time and (2) the Borrowing Base at
such time (as determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.04), as
adjusted in accordance with this Agreement.
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered or enforced by the OFAC, or (b) the United States
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.


 “Secured Parties” shall mean (i) the Lenders, (ii) the Administrative Agent,
(iii) the Collateral Agent, (iv) any Issuing Bank, (v) each Other Secured Party,
(vi) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (vii) the successors and assigns of each of
the foregoing.
“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Term Loan/Revolving Facility Intercreditor Agreement, any other
Intercreditor
41

--------------------------------------------------------------------------------

Agreements and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12.
“SPC” shall have the meaning assigned to such term in Section 9.04(i).
“Specified Warehouses” shall mean, collectively, the warehouse owned by HMCo and
located at 2700 N. Richard Avenue, Indianapolis, Indiana 46219 and the warehouse
owned by HMCo and located at 200 Academic Way, Troy, Missouri 63379.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurodollar
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurodollar Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D.  Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subordinated Indebtedness” shall mean any Indebtedness of a Loan Party that is
by its terms subordinated in right of payment to the Obligations.  For the
purposes of the foregoing, for the avoidance of doubt, no Indebtedness shall be
deemed to be subordinated in right of payment to any other Indebtedness solely
by virtue of being unsecured or secured by a lower priority Lien or by virtue of
the fact that the holders of such Indebtedness have entered into intercreditor
agreements or other arrangements giving one or more of such holders priority
over the other holders in the collateral held by them.
“Subsidiary” or “subsidiary” shall mean, with respect to any person (herein
referred to as the “parent”), any corporation, partnership, limited liability
company, association or other business entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, owned, Controlled or held, or
(b) that is, at the time any determination is made, otherwise Controlled, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of Holdings.
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 3.08 (other
than HMH Intermediate Holdings (Delaware), LLC, the Borrowers, any Unrestricted
Subsidiary, any Not for Profit Subsidiary and the Subsidiaries that are Foreign
Subsidiaries) and each other Restricted Subsidiary that is a Domestic Subsidiary
becomes a party to the Guarantee and Collateral Agreement after the Closing
Date.
“Supermajority Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposure and unused Revolving Credit Commitments representing at least 66⅔% of
the sum of
42

--------------------------------------------------------------------------------

the Aggregate Revolving Credit Exposure and all unused Revolving Credit
Commitments at such time; provided that the Revolving Credit Exposure and unused
Revolving Credit Commitments of any Defaulting Lender shall be disregarded in
the determination of the Supermajority Lenders at any time.
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean Citibank, N.A., acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder.
“Swingline Limit” shall mean the amount equal to $20,000,000.
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.
“Syndication Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as the syndication agent under this Agreement.


“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.
“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings or any
Restricted Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a person other than Holdings
or any Restricted Subsidiary of any Equity Interest or Restricted Indebtedness
or (b) any payment (other than on account of a permitted purchase by it of any
Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Holdings
or the Restricted Subsidiaries (or to their heirs or estates) shall be deemed to
be a Synthetic Purchase Agreement.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Facility First Lien Collateral” shall have the meaning assigned to such
term in the Term Loan/Revolving Facility Intercreditor Agreement.
43

--------------------------------------------------------------------------------

“Term Facility Obligations” shall have the meaning assigned to such term in the
Term Loan/Revolving Facility Intercreditor Agreement.
“Term Loan Agreement” shall mean the Amended and Restated Term Loan Credit
Agreement dated as of May 22, 2012 (as amended and restated on May 29, 2015)
among Holdings, the Borrowers, Citibank, N.A., as administrative agent and
collateral agent and the other parties thereto.
“Term Loan/Revolving Facility Intercreditor Agreement” shall mean the Amended
and Restated Term Loan / Revolving Facility Lien Subordination and Intercreditor
Agreement dated as of May 22, 2012 (as amended and restated on the date hereof),
among the Agents, the administrative agent and the collateral agent in respect
of the Term Loan Agreement, the Borrowers and the other parties thereto,
substantially in the form of Exhibit E.
“Testing Period” shall mean a period (a) commencing on the date (i) when
Availability has been, for 3 consecutive Business Days including such date, less
than the Availability Limit or (ii) on which Availability is less than
$20,000,000, and (b) continuing until the date when Availability has been, for
20 consecutive calendar days including such date, greater than $35,000,000.
“Total Debt” shall mean, at any time, the aggregate principal amount of
Indebtedness of Holdings and the Restricted Subsidiaries outstanding at such
time; provided that (i) such Indebtedness shall not be included if it would not
be reflected on a consolidated balance sheet of Holdings at such time in
accordance with GAAP or to the extent such Indebtedness is Indebtedness under
Hedging Agreements and (ii) if such Indebtedness were to be required to be
reflected on a consolidated balance sheet of Holdings at such time in accordance
with GAAP, the amount thereof that shall constitute Total Debt shall equal the
principal amount outstanding at such time, including any portion of such
principal amount outstanding that would not be required to be reflected on a
consolidated balance sheet of Holdings in accordance with GAAP at such time as a
result of original issue discount.
“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.
“Trademarks” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Transactions” shall mean, collectively, (a) the Refinancing, (b) the entering
into of the Loan Documents, and (c) payment of the transaction costs related to
the foregoing.
“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial
44

--------------------------------------------------------------------------------

Code as in effect in a jurisdiction other than the State of New York, “UCC”
shall mean the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
“Unrestricted Domestic Cash and Cash Equivalents” shall mean domestic cash and
Permitted Investments of Holdings and its Restricted Subsidiaries that are
Domestic Subsidiaries, which cash and Permitted Investments are (a) free and
clear of all Liens (other than Liens created under the Security Documents, the
“Security Documents” (as defined in the Term Loan Agreement or any Permitted
Refinancing Indebtedness thereof) and Liens of banks permitted under Section
6.02(c) or (r)), (b) not subject to any contractual, regulatory or legal
restrictions on the use thereof to repay the Loans and other obligations of any
of the Loan Parties or any of their respective Subsidiaries under this Agreement
or the other Loan Documents and (c) are held in accounts that are pledged to the
Secured Parties pursuant to the Guarantee and Collateral Agreement and subject
to one or more control agreements.
“Unrestricted Subsidiary” shall mean a Subsidiary which has been designated as
such pursuant to Section 6.15(a) and which has not been re-designated as a
Restricted Subsidiary pursuant to Section 6.15(b).
“Unused Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).
“U.S. Dollars” or “U.S.$” or “$” shall mean the lawful currency of the United
States of America.
“U.S. Person” shall mean any “United States Person” within the meaning of
Section 7701(a)(30) of the Code and any Person treated as a “domestic
corporation” for purposes of the Code.
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).
“Voting Stock” shall mean, with respect to any Person as of any date, the Equity
Interests of such Person that is at the time entitled to vote in the election of
the board of directors of such Person.
“Waterfall” shall have the meaning assigned to such term in the second paragraph
of Article VII.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
45

--------------------------------------------------------------------------------



“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean the Borrowers, any Loan Party and the
Administrative Agent.
“Yield” shall mean, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, or
interest rate “floor” that is greater than any corresponding interest rate
“floor” for the applicable Revolving Credit Loans (with such increased amount
being equated to interest margins for purposes of determining any increase to
the Applicable Percentage), or otherwise; provided that (i) original issue
discount and upfront fees shall be equated to interest rate assuming a four year
life to maturity (or, if less, the stated life to maturity at the time of
incurrence of the applicable Indebtedness), (ii) “Yield” shall not include
arrangement fees, structuring fees or underwriting or similar fees not generally
paid to lenders in connection with such Indebtedness and (iii) any New Revolving
Credit Commitment shall be deemed to be fully drawn at all times for purposes of
determining the Yield thereof.
SECTION 1.02      Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”; and the words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.  Except
as otherwise expressly provided herein, (a) any reference in this Agreement to
any agreement or document shall mean such agreement or document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions in any Loan Document on the amendment, restatement, supplement or
other modification thereof) and (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrowers notify the Administrative Agent
that the Borrowers wish to amend any covenant in Article VI, any other provision
hereof or any related definition to eliminate the effect of any material change
in GAAP or the application thereof occurring after the date of this Agreement on
the operation of such covenant or provision (or if the Administrative Agent
notifies the Borrowers that the Required Lenders wish to amend Article VI, any
other provision hereof or any related definition for such purpose), regardless
of whether any such notice is given before or after such change in GAAP or the
application thereof, then such covenant or provision
46

--------------------------------------------------------------------------------

shall be interpreted on the basis of GAAP in effect and applied immediately
before such change became effective, until either such notice is withdrawn or
such covenant or provision is amended in a manner satisfactory to the Borrowers
and the Required Lenders.  In addition, notwithstanding any other provision
contained herein, the definitions set forth in the Loan Documents and any
financial calculations required by the Loan Documents shall be computed to
exclude any change to lease accounting rules from those in effect pursuant to
Financial Accounting Standards Board Accounting Standards Codification 840
(Leases) and other related lease accounting guidance as in effect on the Closing
Date.  When any Reserve is to be established or a change in any amount,
percentage, reserve, eligibility criteria or other item in the definitions of
the terms “Bank Product Reserves”, “Borrowing Base”, “Eligible Inventory”,
“Eligible Receivables”, “Rent Reserve” and “Reserves” is to be determined in
each case in the Administrative Agent’s Permitted Discretion, such Reserve shall
be implemented or such change shall become effective on the fifth day after the
date of delivery of a written notice thereof to the Borrowers, or immediately,
without prior written notice, during the continuance of an Event of Default.
SECTION 1.03      Pro Forma Calculations.  i)  Unless otherwise provided herein,
the applicable components of the Financial Covenant, the Net First Lien Leverage
Ratio, the Net Secured Leverage Ratio, the Net Total Leverage Ratio and
Consolidated EBITDA for purposes of “Permitted Acquisition” and Sections
6.01(k), 6.01(m), 6.01(n), 6.01(v), 6.04(b), 6.04(t), 6.04(u), 6.04(v), 6.05(f)
and 6.08(b) as of any date shall be calculated based on the most recently
completed period of four consecutive fiscal quarters for which financial
statements are available, and on a pro forma basis, shall be calculated after
giving effect to the Transactions and any acquisition or disposition of assets
with a value in excess of $5,000,000, or any incurrence, payment, refinancing,
restructuring or retirement of Indebtedness, any designation of any Subsidiary
as an Unrestricted Subsidiary and any re-designation of an Unrestricted
Subsidiary as a Restricted Subsidiary or any other applicable transaction for
which any calculation herein is required to be made on a pro forma basis, in
each case which occurred during the most recently completed period of four
consecutive fiscal quarters for which financial statements are available or
after the end of such period but on or prior to such date, as though each such
transaction had occurred at the beginning of such period, including, without
duplication, giving effect to (i) all pro forma adjustments permitted or
required by Article 11 of Regulation S X under the Securities Act of 1933, as
amended, and (ii) even if inconsistent with preceding clause (i), pro forma
adjustments for cost savings (net of continuing associated expenses) not to
exceed in the aggregate for any period of four consecutive fiscal quarters an
amount equal to 15% of Consolidated EBITDA for such four fiscal quarter period
without giving effect to this clause (ii) and to the extent such cost savings
are factually supportable, are expected to have a continuing impact and have
been realized or are reasonably expected to be realized within 12 months
following such transaction; provided that all such adjustments shall be set
forth in a reasonably detailed certificate of a Financial Officer of the
Borrowing Agent), using, for purposes of making such calculations, the
historical financial statements of Holdings and the Restricted Subsidiaries
which shall be reformulated as if such transaction, and any other such
transactions that have been consummated during the period, had been consummated
on the first day of such period.  Whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
Financial Officer of the Borrowing Agent.  If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the calculation
date had been the applicable rate for
47

--------------------------------------------------------------------------------

the entire period (taking into account any Hedging Agreements applicable to such
Indebtedness).  Interest on a Capital Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by a Financial Officer of the
Borrowing Agent to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP.  For purposes of making a pro forma
computation hereunder, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period.  Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurodollar interbank offered rate, or other
rate, shall be deemed to have been based upon the rate actually chosen, or, if
none, then based upon such optional rate chosen as the Borrowing Agent may
designate.
(a)             In connection with the consummation of any acquisition of a
business substantially similar to existing business lines to the extent such
acquisition is otherwise permitted under the Loan Documents, the Borrowers may
submit a calculation of the Borrowing Base on a pro forma basis with adjustments
to reflect the acquisition of such business and the inclusion in the Borrowing
Base of the Eligible Receivables and Eligible Inventory that will be acquired
with respect thereto, and the Borrowing Base and Availability shall be increased
accordingly so long as the Administrative Agent shall have completed its review
of such acquired assets, including receipt of new (or, if agreed to by the
Administrative Agent, recently completed) collateral audits, appraisals and
field exams as the Administrative Agent shall require in its reasonable
judgment, in accordance with its customary criteria consistent with standards
for similar asset-based financings with respect to any such acquired assets; it
being understood that (i) Orderly Liquidation Value with respect to any acquired
assets shall be based on a new appraisal (or update), if required by the
Administrative Agent or if not required, the appraisal (or update) then existing
with respect to the applicable class of eligible assets and (ii) the Borrowers
shall, for the avoidance of doubt, be allowed to utilize any increase in the
Borrowing Base resulting from such adjustment for the purpose of funding the
purchase of such acquired assets so long as the requisite field exams,
appraisals and collateral audits have been completed.  The Administrative Agent
agrees to promptly undertake and diligently pursue such due diligence.
SECTION 1.04      Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”) or by Type (e.g., a “Eurodollar Revolving Credit Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Credit Loan”).  Borrowings also
may be classified and referred to by Class (e.g., a “Revolving Credit
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Credit Borrowing”).
ARTICLE II

The Credits
SECTION 2.01      Commitments.
(a)            Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Revolving Credit Lender
agrees, severally and not jointly, to make Revolving Credit Loans to any
Borrower, at any time and from time to time on or after
48

--------------------------------------------------------------------------------

the Closing Date and until the earlier of the Revolving Credit Maturity Date and
the termination of the Revolving Credit Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Credit Exposure exceeding the
lesser of such Lender’s Revolving Credit Commitment and such Lender’s Pro Rata
Percentage of the Borrowing Base.  Within the limits of the foregoing, and
subject to the terms, conditions and limitations otherwise set forth herein,
each Borrower may borrow, pay or prepay and reborrow Revolving Credit Loans.
(b)            The Administrative Agent shall be authorized, in its discretion,
at any time that any conditions in Section 4.02 are not satisfied, to make
Revolving Credit Loans in Dollars that are ABR Loans (any such Revolving Credit
Loans made pursuant to this Section 2.01(b), “Protective Loans”) in an aggregate
amount not to exceed $10,000,000 at any time outstanding, if the Administrative
Agent reasonably deems such Protective Loans necessary or desirable to preserve
or protect Collateral, or to enhance the collectability or repayment of
Obligations; provided that no Protective Loan shall continue outstanding for
more than 90 consecutive days (and no further Protective Loan may be made for at
least five consecutive days after the repayment by the Borrowers of any
outstanding Protective Loans).  Protective Loans shall constitute Revolving
Credit Loans and Obligations secured by the Collateral and shall be entitled to
all of the benefits of the Loan Documents.  Immediately upon the making of a
Protective Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Administrative
Agent a risk participation in such Protective Loan in an amount equal to such
Lender’s Pro Rata Percentage of such Protective Loan.  From and after the date,
if any, on which any Lender is requested by the Administrative Agent to fund,
and has funded its participation in any Protective Loan purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s Pro
Rata Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Protective
Loan (and prior to such date, all payments on account of the Protective Loans
shall be payable to the Administrative Agent solely for its own account).  The
Supermajority Lenders may at any time revoke the Administrative Agent’s
authority to make further Protective Loans by written notice to the
Administrative Agent.  Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Loan is appropriate shall be
conclusive.  In no event shall Protective Loans cause any Lender’s Revolving
Credit Exposure to exceed such Lender’s Revolving Credit Commitment.  Protective
Loans shall be payable by the applicable Borrower on demand.
SECTION 2.02      Loans and Borrowings.
(a)            Each Revolving Credit Loan (other than Swingline Loans) shall be
made as part of a Borrowing consisting of Loans made by the applicable Revolving
Credit Lenders, as applicable, ratably in accordance with their applicable
Commitments; provided, however, that the failure of any Revolving Credit Lender
to make any Revolving Credit Loan, as applicable, shall not in itself relieve
any other Revolving Credit Lender of its obligation to lend hereunder (it being
understood, however, that no Revolving Credit Lender shall be responsible for
the failure of any other Revolving Credit Lender to make any Revolving Credit
Loan required to be made by such other Revolving Credit Lender, as applicable). 
Except for Revolving Credit Loans deemed made pursuant to Section 2.02(f), the
Revolving Credit Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of the
49

--------------------------------------------------------------------------------

Borrowing Multiple and not less than the Borrowing Minimum or (ii) equal to the
remaining available balance of the Revolving Credit Commitments.
(b)            Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the applicable
Borrower may request pursuant to Section 2.03.  Each Lender may at its option
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.  Borrowings of more than one Type
may be outstanding at the same time; provided, however, that no Borrower shall
be entitled to request any Borrowing that, if made, would result in more than 10
Eurodollar Borrowings outstanding hereunder at any time.  For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
(c)            Except with respect to Loans made pursuant to Section
2.02(f)(ii), each Lender shall make each Revolving Credit Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to such account as the Administrative Agent may designate not later than
1:00 p.m., Local Time, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the applicable Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
(d)            Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount.  If the Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender and the Borrowers
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the applicable Borrower to but excluding the
date such amount is repaid to the Administrative Agent at (i) in the case of the
Borrowers, a rate per annum equal to the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short term funds (which determination shall be conclusive absent manifest
error).  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.
(e)            Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Revolving Credit Borrowing if the Interest Period requested with respect thereto
would end after the Revolving Credit Maturity Date.
50

--------------------------------------------------------------------------------

(f)              In the case of any L/C Disbursement with respect to a Letter of
Credit, if the Issuing Bank shall not have received from the Borrowers the
payment required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof.  Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., Local
Time, on such date (or, if such Revolving Credit Lender shall have received such
notice later than 12:00 (noon), Local Time, on any day, not later than 10:00
a.m., Local Time, on the immediately following Business Day), an amount equal to
such Lender’s Pro Rata Percentage of such L/C Disbursement (it being understood
that (i) if the conditions precedent to borrowing set forth in Section 4.02 have
been satisfied, such amount shall be deemed to constitute an ABR Revolving
Credit Loan of such Lender and, to the extent of such payment, the obligations
of the Borrowers in respect of such L/C Disbursement shall be discharged and
replaced with the resulting ABR Revolving Credit Borrowing, and (ii) if such
conditions precedent to borrowing have not been satisfied, then any such amount
paid by any Revolving Credit Lender shall not constitute a Revolving Credit Loan
and shall not relieve any Borrower from its obligation to reimburse such L/C
Disbursement), and the Administrative Agent will promptly pay to the Issuing
Bank amounts so received by it from the Revolving Credit Lenders.  The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from any Borrower pursuant to Section 2.23(e) prior to the time that any
Revolving Credit Lender makes any payment pursuant to this paragraph (f); any
such amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Credit Lenders that shall
have made such payments and to the Issuing Bank, as their interests may appear. 
If any Revolving Credit Lender shall not have made its Pro Rata Percentage of
such L/C Disbursement available to the Administrative Agent as provided above,
such Lender and the Borrowers severally agree to pay interest on such amount,
for each day from and including the date such amount is required to be paid in
accordance with this paragraph to but excluding the date such amount is paid, to
the Administrative Agent for the account of the Issuing Bank at (i) in the case
of the Borrowers, a rate per annum equal to the interest rate applicable to the
Revolving Credit Loans pursuant to Section 2.06(a) or 2.07 (as applicable) and
(ii) in the case of such Lender, for the first such day, the Federal Funds
Effective Rate, and for each day thereafter, the Alternate Base Rate.
SECTION 2.03      Borrowing Procedure.  In order to request a Revolving Credit
Borrowing (other than an Swingline Loan or a deemed Borrowing pursuant to
Section 2.02(f), as to which this Section 2.03 shall not apply), a Borrower
shall notify the Administrative Agent of such request by telephone or in writing
(a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York
City time, three Business Days before a proposed Borrowing and (b) in the case
of an ABR Borrowing, not later than 1:00 p.m., New York City time, one Business
Day before a proposed Borrowing.  Each such telephonic Borrowing Request shall
be irrevocable, and shall be confirmed promptly by hand delivery, fax or
electronic mail to the Administrative Agent of a written Borrowing Request and
shall specify the following information:  (i) whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided that notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing
51

--------------------------------------------------------------------------------

shall comply with the requirements set forth in Section 2.02.  If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then such Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03(a) (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.
SECTION 2.04      Evidence of Debt; Repayment of Loans.
(a)            Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Credit Loan of such Lender on the Revolving Credit
Maturity Date.  Each Borrower hereby promises to pay to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the Revolving Credit
Maturity Date.
(b)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
(c)            The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class, Type and Series
thereof (as applicable) and, if applicable, the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from any
Borrower or any Guarantor and each Lender’s share thereof.
(d)            The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of any Borrower to repay
the Loans in accordance with their terms.
(e)            Any Lender may request that Loans made by it hereunder be
evidenced by a promissory note.  In such event, the Borrowers shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrowers.  Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.
SECTION 2.05      Fees.
(a)            Each Borrower agrees to pay to the Administrative Agent, in U.S.
Dollars, for the account of each Revolving Credit Lender on the last Business
Day of March, June, September and December of each year (commencing with the
last Business Day of  September
52

--------------------------------------------------------------------------------

2015) during the period from and including the Closing Date to but excluding the
Revolving Credit Maturity Date and on each date on which the Revolving Credit
Commitment of such Lender shall expire or be terminated as provided herein a fee
(an “Unused Commitment Fee”) at a rate per annum equal to the Applicable Fee
Percentage on the daily unused amount of the Revolving Credit Commitment of such
Lender (but disregarding any of its share of any Swingline Exposure) during the
preceding quarter (or other period commencing with the date hereof or ending
with the Revolving Credit Maturity Date or the date on which the Revolving
Credit Commitment of such Lender shall expire or be terminated, as applicable);
provided that no Borrower shall pay any Unused Commitment Fee for the account of
any Revolving Credit Lender that is a Defaulting Lender.  All Unused Commitment
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days.
(b)            Each Borrower agrees to pay to the Administrative Agent, in U.S.
Dollars, for its own account, the administration fees set forth in the Fee
Letter at the times and in the amounts specified therein (the “Administrative
Agent Fees”).  Each Borrower also agrees to pay to the Administrative Agent, in
U.S. Dollars, for the account of the parties entitled thereto, such other fees
as shall be payable under the Fee Letter at the times and in the amounts
specified therein (the “Other Fees”).
(c)            Each Borrower agrees to pay (i) to each Revolving Credit Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December of each year (commencing with the last Business Day of
September 2015) during the period from and including the Closing Date to but
excluding the Revolving Credit Maturity Date and on the date on which the
Revolving Credit Commitment of such Revolving Credit Lender shall be terminated
as provided herein, a fee (an “L/C Participation Fee”) calculated on such
Revolving Credit Lender’s Pro Rata Percentage of the daily aggregate L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period commencing with
the date hereof or ending with the Revolving Credit Maturity Date or the date on
which all Letters of Credit have been canceled or have expired and the Revolving
Credit Commitments of all Revolving Credit Lenders shall have been terminated)
at a rate per annum equal to the Applicable Percentage from time to time used to
determine the interest rate on Revolving Credit Borrowings comprised of
Eurodollar Loans pursuant to Section 2.06, and (ii) to the Issuing Bank with
respect to each Letter of Credit issued by it, on the last Business Day of
March, June, September and December of each year (commencing with the last
Business Day of September 2015) during the period from and including the Closing
Date to but excluding the Revolving Credit Maturity Date and on any earlier date
upon which all the Revolving Credit Commitments terminate, a fronting fee
calculated on the daily aggregate L/C Exposure (excluding the portion thereof
attributable to unreimbursed L/C Disbursements) attributable to such Letters of
Credit during the preceding quarter (or shorter period commencing with the date
hereof or ending with the Revolving Credit Maturity Date or the date on which
such Letters of Credit have been canceled or have expired and the Revolving
Credit Commitments of all Revolving Credit Lenders shall have been terminated)
at a rate per annum equal to 0.25%, and the Issuing Bank’s standard issuance,
administration, amendment, extension and drawing fees specified from time to
time by the Issuing Bank (the “Issuing Bank Fees”).  All L/C Participation Fees
and Issuing Bank Fees shall be payable in U.S. Dollars computed on the basis of
the actual number of days elapsed in a year of 360 days.
53

--------------------------------------------------------------------------------

(d)            All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the Issuing Bank.  Once paid, none of the Fees shall be refundable under any
circumstances.
SECTION 2.06      Interest on Loans.
(a)             Subject to the provisions of Section 2.07, the Loans comprising
each ABR Borrowing, including each Swingline Loan, shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as the case may be, when the Alternate Base Rate is determined by
reference to the Prime Rate and over a year of 360 days at all other times and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Percentage in effect from time to time.
(b)            Subject to the provisions of Section 2.07, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Percentage in effect from time to time.
(c)            Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement. 
The applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
SECTION 2.07      Default Interest.  If at any time after the occurrence of and
during the continuance of an Event of Default, all or a portion of the principal
amount of any Loan, any interest on the Loans or any fees or other amounts owed
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), (a) such overdue amount shall bear interest payable
on demand at a rate that is 2.00% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2.00% per annum in
excess of the interest rate otherwise payable hereunder for ABR Loans) and (b)
the respective rates for the L/C Participation Fee and the Issuing Bank Fees as
set forth in Section 2.05(c) shall be each increased by 2.00% per annum.  
Payment or acceptance of the increased rates of interest and fees provided for
in this Section 2.07 is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Administrative Agent or any Lender.
SECTION 2.08      Alternate Rate of Interest.  In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing, the Administrative Agent shall have
determined that deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the relevant interbank market, or that
the rates at which such deposits are being offered will not adequately and
fairly reflect the cost to any Lender of making or maintaining its Eurodollar
Loan during
54

--------------------------------------------------------------------------------

such Interest Period, or that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written, fax or electronic mail notice of such determination to
the Borrowers and the Lenders.  In the event of any such determination, until
the Administrative Agent shall have advised the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (a) any request by
any Borrower for a Eurodollar Borrowing pursuant to Section 2.03 shall be deemed
to be a request for an ABR Borrowing and (b) any request by any Borrower for a
Eurodollar Borrowing pursuant to Section 2.10 shall be deemed a request for an
ABR Borrowing.  Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.
SECTION 2.09      Termination and Reduction of Commitments.
(a)            Any Revolving Credit Commitments shall automatically terminate on
the Revolving Credit Maturity Date.  Any L/C Commitment shall automatically
terminate on the earlier to occur of (i) the termination of the Revolving Credit
Commitments and (ii) the date five days prior to the Revolving Credit Maturity
Date.  On the day a prepayment is required under Section 2.13(e), all
Commitments shall automatically terminate on such day.
(b)            Upon at least three Business Days’ prior irrevocable written, fax
or electronic mail notice to the Administrative Agent, the Borrowers may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Revolving Credit Commitments (if any); provided, however, that (i)
each partial reduction of the Revolving Credit Commitments shall be in an
integral multiple of $1,000,000 and in a minimum amount of $5,000,000, and (ii)
the Revolving Credit Commitment shall not be reduced to an amount that is less
than the Aggregate Revolving Credit Exposure at the time; provided further that,
if a notice of termination of the Revolving Credit Commitments is given in
connection with a conditional notice of optional prepayment as contemplated by
Section 2.12(d), then such notice of termination may be revoked if such notice
of optional prepayment is revoked in accordance with Section 2.12(d).
(c)            Each reduction in the Revolving Credit Commitments hereunder
shall be made ratably among the Lenders in accordance with their respective
applicable Commitments.  The Borrowers shall pay to the Administrative Agent for
the account of the Revolving Credit Lenders, on the date of each termination or
reduction of the Revolving Credit Commitments, the Unused Commitment Fees, as
applicable, on the amount of the Revolving Credit Commitments, so terminated or
reduced accrued to but excluding the date of such termination or reduction.
SECTION 2.10      Conversion and Continuation of Borrowings.  The Borrowers
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 1:00 p.m., New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 1:00 p.m., New York City time, three Business
Days prior to conversion or continuation, to convert any ABR Borrowing into a
Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period, and (c) not later than 1:00 p.m.,
Local Time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:
55

--------------------------------------------------------------------------------

(i)              each conversion or continuation shall be made pro rata among
the Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;
(ii)             if less than all the outstanding principal amount of any
Borrowing shall be converted or continued, then each resulting Borrowing shall
satisfy the limitations specified in Sections 2.02(a) and 2.02(b) regarding the
principal amount and maximum number of Borrowings of the relevant Type;
(iii)            each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrowers at the time of conversion;
(iv)            if any Eurodollar Borrowing is converted at a time other than
the end of the Interest Period applicable thereto, the Borrowers shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;
(v)            any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;
(vi)            any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing; and
(vii)          upon notice to the Borrowers from the Administrative Agent given
at the request of the Required Lenders, after the occurrence and during the
continuance of an Event of Default, no outstanding Loan may be converted into,
or continued as, a Eurodollar Loan.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrowers request be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing.  If the Borrowers shall not have given notice in accordance with this
Section 2.10 to continue any Eurodollar Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be continued into an ABR Borrowing.
56

--------------------------------------------------------------------------------

SECTION 2.11      Repayment of Revolving Credit Loans.
(a)            All Revolving Credit Loans shall be due and payable on the
Revolving Credit Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.
(b)            All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
SECTION 2.12      Optional Prepayment.
(a)            Subject to paragraph (d) below, the Borrowers shall have the
right at any time and from time to time to prepay any Borrowing, in whole or in
part, (i) in the case of a Eurodollar Borrowing, upon at least three Business
Days’ prior written, fax or electronic mail notice (or telephone notice promptly
confirmed by written, fax or electronic mail notice) or (ii) in the case of an
ABR Borrowing, upon at least one Business Day’s prior written, fax or electronic
mail notice (or telephone notice promptly confirmed by written, fax or
electronic mail notice), in each case to the Administrative Agent before 1:00
p.m., New York City time; provided, however, that (i) each partial prepayment
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum and (ii) any prepayment of a Borrowing
pursuant to this Section 2.12(a) shall be made on a pro rata basis among the
Loans comprising such Borrowing based on the aggregate principal amount of such
Loans then outstanding.
(b)            [Intentionally omitted]
(c)             [Intentionally omitted]
(d)            Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the Borrowers to prepay such Borrowing by the
amount stated therein on the date stated therein; provided that, a notice of
optional prepayment may state that such notice is conditioned upon the receipt
of net proceeds from other Indebtedness, in which case such notice may be
revoked by the Borrowers (by written notice to the Administrative Agent) on or
prior to the fourth Business Day after such notice of optional prepayment is
delivered.  All prepayments under this Section 2.12 shall be subject to Section
2.16 but otherwise without premium or penalty (except as expressly provided in
paragraph (b) above).  All prepayments under this Section 2.12 (other than
prepayments of ABR Revolving Credit Loans that are not made in connection with
the termination or permanent reduction of the Revolving Credit Commitments)
shall be accompanied by accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of payment.
SECTION 2.13      Mandatory Prepayments.
(a)            In the event of any termination of all the Revolving Credit
Commitments, each Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Credit Borrowings and all outstanding
Swingline Loans and replace or cause to be canceled (or make other arrangements
satisfactory to the Administrative Agent and the Issuing
57

--------------------------------------------------------------------------------

Bank with respect to) all outstanding Letters of Credit.  If, after giving
effect to any partial reduction of the Revolving Credit Commitments (if any),
the Aggregate Revolving Credit Exposure would exceed the lesser of the Borrowing
Base and the Total Revolving Credit Commitment, then the Borrowers shall, on the
date of such reduction, repay or prepay the Revolving Credit Borrowings or
Swingline Loans (or a combination thereof) and, after the Revolving Credit
Borrowings and Swingline Loans shall have been repaid or prepaid in full,
replace or cause to be canceled (or make other arrangements satisfactory to the
Administrative Agent and the Issuing Bank with respect to) Letters of Credit in
an amount sufficient to eliminate such excess.
(b)            [Intentionally omitted]
(c)            Each Borrower shall, on each Business Day, if applicable, prepay
(with no corresponding Commitment reduction) an aggregate principal amount of
the Loans in an amount equal to the amount, if any, by which (i) the Aggregate
Revolving Credit Exposure exceeds (ii) the lesser of the Borrowing Base and the
Total Revolving Credit Commitment (except as a result of Protective Loans made
under Section 2.01(b) and not outstanding for more than 90 consecutive days);
provided that in respect of any prepayment under this Section 2.13(c) directly
attributable to any adjustment of Reserves, such prepayment shall be made not
later than the Business Day immediately following the date such adjusted
Reserves became effective; provided that in respect of any prepayment under this
Section 2.13(c) directly attributable to the funding of a Protective Loan by the
Administrative Agent, such prepayment shall be due on the earlier of (x) 90 days
after the funding of such Protective Loan and (y) one Business Day after demand
by the Administrative Agent.
(d)            During any Cash Dominion Period, the Borrowers shall prepay
outstanding Obligations in accordance with Section 5.15(a)(iii).
SECTION 2.14      Reserve Requirements; Change in Circumstances.
(a)            Notwithstanding any other provision of this Agreement, if any
Change in Law shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender or the Issuing Bank (except any such
reserve requirement which is reflected in the Adjusted LIBO Rate) or shall
impose on such Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein, and the result of any of the
foregoing shall be to increase the cost to such Lender or the Issuing Bank of
making or maintaining any Eurodollar Loan or increase the cost to any Lender of
issuing or maintaining any Letter of Credit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender or the Issuing Bank to be
material, then the Borrowers will pay to such Lender or the Issuing Bank, as the
case may be, upon demand such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
58

--------------------------------------------------------------------------------

(b)            If any Lender or the Issuing Bank shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made or participations in Letters of
Credit purchased by such Lender pursuant hereto or the Letters of Credit issued
by the Issuing Bank pursuant hereto to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy) by an amount
deemed by such Lender or the Issuing Bank to be material, then from time to time
the Borrowers shall pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
(c)            A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) above, and
if applicable, with calculations thereof, shall be delivered to the Borrowers
and shall be conclusive absent manifest error.  The Borrowers shall pay such
Lender or the Issuing Bank the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.
(d)            Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 120
days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120 day period.  The protection of this Section
2.14 shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.
(e)            Notwithstanding anything in this Section to the contrary, this
Section 2.14 shall not apply to Taxes which shall be governed exclusively by
Section 2.20.
SECTION 2.15      Change in Legality.
(a)            Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by written notice to the Borrowers and to
the Administrative Agent:
59

--------------------------------------------------------------------------------

(i)            such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert such a Eurodollar Loan into an ABR Loan, as the case may be); and
(ii)            such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.
In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
(b)            For purposes of this Section 2.15, a notice to the Borrowers by
any Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrowers.
SECTION 2.16      Indemnity.  The Borrowers shall indemnify each Lender against
any loss or expense (other than any loss of the Applicable Percentage or other
profit margin) that such Lender may sustain or incur as a consequence of (a) any
event, other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Loan prior to the end
of the Interest Period in effect therefor (including pursuant to a required
assignment pursuant to Section 2.21(a)), (ii) the conversion of any Eurodollar
Loan to an ABR Loan, or the conversion of the Interest Period with respect to
any Eurodollar Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (iii) any Eurodollar Loan to be made by such
Lender (including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by a Borrower hereunder (any of the events referred to in this
clause (a) being called a “Breakage Event”) or (b) any default in the making of
any payment or prepayment required to be made hereunder.  In the case of any
Breakage Event, such loss shall  be equal to the excess, as reasonably
determined by such Lender, of (i) its cost of obtaining funds for the Eurodollar
Loan that is the subject of such Breakage Event for the period from the date of
such Breakage Event to the last day of the Interest Period in effect (or that
would have been in effect) for such Loan over (ii) the amount of interest likely
to be realized by such Lender in redeploying the funds released or not utilized
by reason of such Breakage Event for such period.  A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16, with calculations thereof, shall be delivered to
the Borrowers and shall be
60

--------------------------------------------------------------------------------

conclusive absent manifest error.  Notwithstanding anything in this Section to
the contrary, this Section 2.16 shall not apply to Taxes which shall be governed
exclusively by Section 2.20.  Failure or delay on the part of any Lender to
demand indemnification under this Section 2.16 shall not constitute a waiver of
such right to demand such indemnification; provided that the Borrowers shall not
be under any obligation to indemnify any Lender under this Section 2.16 for any
claim made more than 180 days after the applicable Breakage Event.
SECTION 2.17      Pro Rata Treatment.  Except as provided below in this Section
2.17 with respect to Swingline Loans and as required under Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Unused Commitment Fees,
each reduction of the Revolving Credit Commitments and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans of the applicable Class).  For purposes of determining the
available Revolving Credit Commitments of the Lenders at any time, each
outstanding Swingline Loan shall be deemed to have utilized the Revolving Credit
Commitments of the Lenders (including those Lenders which shall not have made
Swingline Loans) pro rata in accordance with such respective Revolving Credit
Commitments.  Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.
SECTION 2.18      Sharing of Setoffs.  Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
any Borrower or any other Loan Party, or pursuant to a secured claim under
section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loan or Loans or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participations in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans and L/C Exposure
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest.  The Loan Parties
expressly consent to the foregoing arrangements and agree that any Lender
holding a participation in a Loan or L/C Disbursement deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by any Loan
61

--------------------------------------------------------------------------------

Party to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to a Borrower in the amount of such participation.  The provisions
of this paragraph shall not be construed to apply to any payment made by any
Borrower pursuant to and in accordance with the express terms of this Agreement.
SECTION 2.19      Payments.
(a)            Each Borrower shall make each payment (including principal of or
interest on any Borrowing or any L/C Disbursement or any Fees or other amounts)
hereunder and under any other Loan Document not later than 1:00 p.m., Local
Time, on the date when due in immediately available U.S. Dollars, without
setoff, defense or counterclaim.  Each such payment (other than (i) Issuing Bank
Fees, which shall be paid directly to the Issuing Bank, and (ii) principal of
and interest on Swingline Loans, which shall be paid directly to the Swingline
Lender except as otherwise provided in Section 2.22(e)) shall be made to the
Administrative Agent at its address set forth in Section 9.01.  The
Administrative Agent shall promptly distribute to each Lender any payments
received by the Administrative Agent on behalf of such Lender.
(b)            Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
(c)            Unless the Administrative Agent shall have received notice from
the applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due.  In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Banks, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank, with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
SECTION 2.20      Taxes.
(a)            Any and all payments by or on account of any obligation of a
Borrower or any other Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction or withholding for any
Taxes, unless required by applicable law.  If any applicable law (as determined
in good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from such payment by such Withholding Agent,
then the applicable Withholding Agent shall be entitled to make such deduction
and
62

--------------------------------------------------------------------------------

withholding of such Tax and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.  If such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions or withholdings been made.
(b)            In addition, each Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
(c)            Each Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 days after receipt of the certificate
referred to below, for the full amount of any Indemnified Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
or any other Loan Party hereunder or under any other Loan Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and any other reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that if the Borrower reasonably
believes that any such Indemnified Taxes were not correctly or legally asserted
by the relevant Governmental Authority, the Administrative Agent, such Lender or
such Issuing Bank, as the case may be, will use reasonable efforts to cooperate
with such Borrower to obtain a refund of such Taxes so long as such efforts
would not result in any additional cost, expense or risk or be otherwise
disadvantageous to any of the Administrative Agent, such Lender or such Issuing
Bank.  A certificate as to the amount of such payment or liability setting forth
in reasonable detail the calculation thereof delivered to the Borrowers by a
Lender or the Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on behalf of itself, a Lender or the Issuing Bank, shall be
conclusive absent manifest error.
(d)            As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Borrower or any other Loan Party to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)             Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Loan Parties has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of such Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(f) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender
63

--------------------------------------------------------------------------------

hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).
(f)              Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at such other time or times prescribed by
applicable law or as reasonably requested by such Borrower, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. 
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. In addition, each
Foreign Lender shall, to the extent legally entitled to do so, (i) furnish on or
before it becomes a party to this Agreement to the Borrowers (with a copy to the
Administrative Agent) either (a) two accurate and complete originally executed
IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form) or an accurate and
complete IRS Form W-8ECI (or successor form), as applicable, certifying, in
either case, such Foreign Lender’s legal entitlement to an exemption from U.S.
federal withholding tax with respect to all interest payments hereunder or (b)
to the extent the Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E (together with a certificate substantially in the form of Exhibit I-1,
I-2, I-3 or I-4 (as applicable), if the beneficial owner providing the IRS Form
W-8BEN or IRS Form W-8BEN-E is relying on the so-called portfolio interest
exemption), IRS Form W-9 or other certification documents from each beneficial
owner, as applicable, and, if applicable further IRS Forms W-8IMY with the
accompanying documentation described in this clause (b), and (ii) provide a new
Form W-8BEN or IRS Form W-8BEN-E (or successor form) or IRS Form W-8ECI (or
successor form) to the Borrowers (with a copy to the Administrative Agent) (a)
upon the expiration or obsolescence of any previously delivered form or if the
information on such form is or becomes incorrect, (b) at such other time or
times prescribed by applicable law, or (c) as reasonably requested by the
Borrowers or the Administrative Agent, to reconfirm any complete exemption from
U.S. federal withholding tax with respect to any interest payment hereunder;
provided that any Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and is relying on the so called “portfolio
interest exemption” shall also furnish a statement substantially in the form of
Exhibit I-1, I-2, I-3 or I-4 (as applicable), together with the applicable
form.  Any Lender or Issuing Bank that is a U.S. Person shall deliver to the
Borrowers (with a copy to the Administrative Agent), (w) on or before the date
such Lender becomes a party to this Agreement, (x) upon the expiration or
obsolescence of any previously delivered form or if the information on such form
is or becomes incorrect, (y) at such other time or times prescribed by
applicable law, or (z) as reasonably requested by the Borrowers, two accurate
and complete originally executed copies of IRS Form W-9, or any successor form
certifying that such Lender or Issuing Bank is exempt from U.S. backup
withholding.
64

--------------------------------------------------------------------------------

(g)            If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(h)            If the Administrative Agent, any Lender or any Issuing Bank
determines, in its reasonable discretion, that it has received a refund in
respect of any Indemnified Taxes or Other Taxes as to which indemnification or
additional amounts have been paid to it by a Borrower pursuant to this Section
2.20, it shall promptly remit such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this Section
2.20 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund plus any interest included in such refund by the relevant Governmental
Authority attributable thereto) to such Borrower, net of all out of pocket
expenses of the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund to the Administrative Agent,
Lender or Issuing Bank, as applicable); provided, that a Borrower, upon the
request of the Administrative Agent, Lender or Issuing Bank, agrees to repay as
soon as reasonably practicable the amount paid over to such Borrower (plus
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, Lender or Issuing Bank to the extent
that Administrative Agent, Lender or Issuing Bank is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
any Borrower or any other person.
(i)            Notwithstanding anything to the contrary in this Agreement, each
party’s obligations under this Section 2.20 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
SECTION 2.21      Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.
(a)            In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) a Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20 or (iv) any Lender refuses to consent to any amendment,
65

--------------------------------------------------------------------------------

waiver or other modification of any Loan Document requested by the Borrowers
that requires the consent of a greater percentage of the Lenders than the
Required Lenders and such amendment, waiver or other modification is consented
to by the Required Lenders, the Borrowers may, at their sole expense and effort
(including with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank, as the case
may be, and the Administrative Agent, require any such Lender or the Issuing
Bank to transfer and assign, without recourse (in accordance with and subject to
the restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement to an assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Loan Documents (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrowers shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, of the Issuing
Bank and the Swingline Lender), which consents shall not unreasonably be
withheld or delayed, and (z) the Borrowers or such assignee shall have paid to
the affected Lender or the Issuing Bank in immediately available funds an amount
equal to the sum of the principal of and interest accrued to the date of such
payment on the outstanding Loans or L/C Disbursements of such Lender or the
Issuing Bank, respectively, plus all Fees and other amounts accrued for the
account of such Lender or the Issuing Bank hereunder with respect thereto
(including any amounts under Sections 2.14 and 2.16); provided further that, if
prior to any such transfer and assignment the circumstances or event that
resulted in such Lender’s or the Issuing Bank’s claim for compensation under
Section 2.14, notice under Section 2.15 or the amounts paid pursuant to Section
2.20, as the case may be, cease to cause such Lender or the Issuing Bank to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender or the
Issuing Bank pursuant to paragraph (b) below), or if such Lender or the Issuing
Bank shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender or the Issuing Bank shall not thereafter be required to make any such
transfer and assignment hereunder.  Each Lender hereby agrees that, in the event
a Borrower exercises its rights under and in accordance with this Section 2.21
to effect a transfer and assignment of such Lender’s interests, rights and
obligations under this Agreement (which may be effected without such Lender’s
consent or execution and delivery of any Assignment and Acceptance), such Lender
shall no longer be a party hereto or have any rights or obligations hereunder;
provided that (i) the obligations of the Borrowers to such Lender under this
Agreement which by their terms survive the termination of this Agreement or the
transfer and assignment of the interests of a Lender hereunder and (ii) the
obligations of such Lender under Section 9.05 (with respect to unreimbursed
expenses or indemnity payments sought before or as a result of such assignment)
shall, in each case, survive the Borrowers’ exercise of such rights.
(b)            If (i) any Lender or the Issuing Bank shall request compensation
under Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice
described in Section 2.15 or (iii) a Borrower is required to pay any additional
amount to any Lender or the Issuing Bank or
66

--------------------------------------------------------------------------------

any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20, then such Lender or the Issuing Bank shall use reasonable
efforts (which shall not require such Lender or the Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrowers or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future.  Each Borrower
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender or the Issuing Bank in connection with any such filing or assignment,
delegation and transfer.
SECTION 2.22      Swingline Loans.
(a)            Swingline Facility.  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, at any time
after the Closing Date that any Revolving Credit Commitment shall exist
hereunder, the Swingline Lender agrees that, in its sole discretion, it may make
loans to a Borrower in U.S. Dollars at any time and from time to time on and
after the Closing Date and until the earlier of the Revolving Credit Maturity
Date and the termination of the Revolving Credit Commitments, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of all Swingline Loans exceeding the Swingline Limit
or (ii) the Aggregate Revolving Credit Exposure, after giving effect to any
Swingline Loan, exceeding the lesser of the Borrowing Base and the Total
Revolving Credit Commitment.  Each Swingline Loan shall be in a principal amount
that is an integral multiple of $250,000 and not less than $1,000,000.  Within
the foregoing limits, the Borrowers may borrow, pay or prepay and reborrow
Swingline Loans hereunder, subject to the terms, conditions and limitations set
forth herein.
(b)            Swingline Loans.  The Borrowers shall notify the Swingline Lender
(with a copy to the Administrative Agent) by fax, or by telephone (promptly
confirmed by fax or electronic mail), not later than 12:00 (noon), New York City
time, on the day of a proposed Swingline Loan.  Such notice shall be delivered
on a Business Day, shall be irrevocable and shall refer to this Agreement and
shall specify the requested date (which shall be a Business Day) and amount of
such Swingline Loan and the wire transfer instructions for the account of the
Borrowers to which the proceeds of the Swingline Loan should be disbursed.  The
Administrative Agent will promptly advise the Swingline Lender of any notice
received from the Borrowers pursuant to this paragraph (b).  If the Swingline
Lender shall decide to make such Swingline Loan, it shall make such Swingline
Loan by wire transfer to the account specified in such request.  The Borrower
shall repay the outstanding principal amount of each Swingline Loan made by the
Swingline Lender on the earlier of (x) the tenth Business Day following the
making of such Swingline Loan and (y) the Revolving Credit Maturity Date.
(c)            Prepayment.  The Borrowers shall have the right at any time and
from time to time to prepay any Swingline Loan, in whole or in part, upon giving
written, fax or electronic mail notice (or telephone notice promptly confirmed
by written, fax or electronic mail notice) to the Swingline Lender (with a copy
to the Administrative Agent) before 1:00 p.m., New
67

--------------------------------------------------------------------------------

York City time, on the date of prepayment at the Swingline Lender’s address for
notices specified in Section 9.01.
(d)            Interest.  Each Swingline Loan shall be an ABR Loan and, subject
to the provisions of Section 2.07, shall bear interest as provided in Section
2.06(a).
(e)            Participations.  The Swingline Lender may by written notice given
to the Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate.  The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Pro Rata Percentage of such Swingline Loans.  In
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Credit Lender’s Pro Rata Percentage of such Swingline Loans.  Each Revolving
Credit Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02(c) with respect to Loans made by such Lender
(and Section 2.02(c) shall apply, mutatis mutandis, to the payment obligations
of the Revolving Credit Lenders) and the Administrative Agent shall promptly pay
to the Swingline Lender the amounts so received by it from the Revolving Credit
Lenders.  The Administrative Agent shall notify the Borrowers of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from a Borrower (or other person on behalf of a Borrower)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower (or other person liable for obligations of a Borrower) of any
default in the payment thereof.
SECTION 2.23      Letters of Credit.
(a)            General.  (i) At any time after the Closing Date that any
Revolving Credit Commitment shall exist hereunder, a Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any of
its wholly owned Subsidiaries (in which case such Borrower and such wholly owned
Subsidiary shall be co-applicants with respect to such Letter of Credit), in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time while the L/C Commitment in respect of any
Revolving Credit Commitment remains in effect.
68

--------------------------------------------------------------------------------

(ii)             Each Letter of Credit shall be denominated in U.S. Dollars. 
This Section shall not be construed to impose an obligation upon the Issuing
Bank to issue any Letter of Credit that is inconsistent with the terms and
conditions of this Agreement.
(iii)            The Lenders (including each Lender that issued any Existing
Letter of Credit) and the Borrowers agree that effective as of the Closing Date,
the Existing Letters of Credit shall be deemed to have been issued and
maintained under, and to be governed by the terms and conditions of, this
Agreement as Letter of Credit.
(b)            Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  In order to request the issuance of a Letter of Credit (or to
amend, renew or extend an outstanding Letter of Credit), a Borrower shall hand
deliver, fax or email to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the
applicable Borrower shall be deemed to represent and warrant that, after giving
effect to such issuance, amendment, renewal or extension (i) the L/C Exposure
shall not exceed the L/C Commitment and (ii) the Aggregate Revolving Credit
Exposure shall not exceed the lesser of the Borrowing Base and the Total
Revolving Credit Commitment.
(c)            Expiration Date.  Each Letter of Credit shall expire at the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit and (ii) the date that is five Business Days
prior to the Revolving Credit Maturity Date unless such Letter of Credit is Cash
Collateralized prior to 12:00 noon, New York time on the date that is five
Business Days prior to the Revolving Credit Maturity Date; provided, however,
that a Letter of Credit may, upon the request of the applicable Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of 12 months or less (but no such renewal
shall be effected if such renewal would cause the then expiry of such Letter of
Credit to extend beyond the date referred to in clause (ii) above) unless the
Issuing Bank notifies the beneficiary thereof at least 30 days (or such longer
period as may be specified in such Letter of Credit) prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.
(d)            Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Credit Lenders,
the Issuing Bank hereby grants to each Revolving Credit Lender, and each such
Revolving Credit Lender hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Revolving Credit Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit.  In consideration
and in furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Revolving Credit Lender’s Pro
69

--------------------------------------------------------------------------------

Rata Percentage of each L/C Disbursement made by the Issuing Bank in respect of
Letters of Credit and not reimbursed by the Borrowers (or, if applicable,
another party pursuant to its obligations under any other Loan Document)
forthwith on the date due as provided in Section 2.02(f)(ii).  Each Revolving
Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of the Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
(e)            Reimbursement.  If the Issuing Bank shall make any L/C
Disbursement in respect of any Letter of Credit, the Borrowers shall pay to the
Administrative Agent an amount equal to such L/C Disbursement not later than
12:00 noon, Local Time, on the next Business Day after the Borrowers receive
notice of such L/C Disbursement.
(f)              Obligations Absolute.  Each Borrower’s obligations to reimburse
L/C Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
(i)              any lack of validity or enforceability of any Letter of Credit
or any Loan Document, or any term or provision therein;
(ii)             any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit or any Loan Document;
(iii)            the existence of any claim, setoff, defense or other right that
such Borrower, any other party guaranteeing, or otherwise obligated with, such
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
(iv)            any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)            payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
(vi)            any other act or omission to act or delay of any kind of the
Issuing Bank, the Lenders, the Administrative Agent or any other person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of such Borrower’s obligations hereunder.
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of each Borrower hereunder
to reimburse L/C
70

--------------------------------------------------------------------------------

Disbursements will not be excused by the gross negligence or wilful misconduct
of the Issuing Bank.  However, the foregoing shall not be construed to excuse
the Issuing Bank from liability to any Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by the Issuing Bank’s gross negligence
or wilful misconduct in determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  It is further
understood and agreed that the Issuing Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or wilful misconduct of the Issuing Bank.
(g)            Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax or electronic mail,
to the Administrative Agent and the applicable Borrower of such demand for
payment and whether the Issuing Bank has made or will make an L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve such Borrower of its obligation to reimburse the Issuing Bank
and the applicable Revolving Credit Lenders with respect to any such L/C
Disbursement.
(h)            Interim Interest.  If the Issuing Bank shall make any L/C
Disbursement in respect of any Letter of Credit, then, unless a Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of the Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by a Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum then
applicable under this Agreement to ABR Revolving Credit Loans; provided that, if
such Borrower fails to reimburse such L/C Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.07 shall apply.
(i)              Resignation or Removal of the Issuing Bank.  The Issuing Bank
may resign at any time by giving 30 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrowers, and may be removed at any
time by the Borrowers by notice to the Issuing Bank, the Administrative Agent
and the Lenders.  Upon the acceptance of any appointment as the Issuing Bank
hereunder by a Lender that shall agree to serve as successor Issuing Bank, such
successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank.  At the time such removal or
resignation shall become
71

--------------------------------------------------------------------------------

effective, the Borrowers shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii).  The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrowers and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of the
previous Issuing Bank under this Agreement and the other Loan Documents and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require. 
After the resignation or removal of the Issuing Bank hereunder, the retiring
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.
(j)              Cash Collateralization.  If any Event of Default shall occur
and be continuing, the Borrowers shall, on the Business Day it receives notice
from the Administrative Agent or the Required Lenders thereof and of the amount
to be deposited, deposit in an account (or accounts) with the Collateral Agent,
for the benefit of the Revolving Credit Lenders, an amount in cash necessary to
Cash Collateralize the L/C Exposure as of such date.  Such deposits shall be
held by the Collateral Agent as collateral for the payment and performance of
the Obligations.  The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account (or
accounts).  Other than any interest earned on the investment of such deposits in
Permitted Investments, which investments shall be made at the option and sole
discretion of the Collateral Agent, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account (or accounts) shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrowers for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of the Required Lenders), be applied to
satisfy the Obligations.  If the Borrowers are required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived.
(k)              Additional Issuing Banks.  The Borrowers may, at any time and
from time to time with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld or delayed) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement.  Any Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed to be an “Issuing Bank” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Bank and such Lender.
SECTION 2.24      Incremental Facilities.
(a)            The Borrowers may, by written notice to the Administrative Agent
from time to time, elect to request prior to the Revolving Credit Maturity Date,
one or more increases
72

--------------------------------------------------------------------------------

of the Revolving Credit Commitments (any such increase, a “Facility Increase”)
and/or the establishment of revolving credit commitments under one or more new
revolving credit tranches (any such revolving credit commitment, a “New
Revolving Credit Commitment”; any Loan made in respect thereof, a “New Revolving
Credit Loan”) in amounts that are (i) not to exceed, in the aggregate for all
Facility Increases and New Revolving Credit Commitments, $100,000,000 and (ii)
individually not less than $20,000,000 (or any lesser amount that is approved by
the Administrative Agent) and integral multiples of $5,000,000 in excess of that
amount.  Each such notice shall specify (A) the date (each, an “Increased Amount
Date”) on which the Borrowers propose that the Facility Increase or New
Revolving Credit Commitments shall be effective, which shall be a date not less
than five Business Days after the date on which such notice is delivered to the
Administrative Agent and (B) the identity of each Lender or Affiliate of a
Lender or other Eligible Assignee that is consented to by the Administrative
Agent (such consent not to be unreasonably withheld or delayed) to whom the
Borrowers propose any portion of such Facility Increase or New Revolving Credit
Commitments be allocated and the amounts of such allocations; provided that any
Lender approached to provide all or a portion of the Facility Increase or New
Revolving Credit Commitments may elect or decline, in its sole discretion, to
provide a portion of such Facility Increase or New Revolving Credit
Commitments.  Such Facility Increase or New Revolving Credit Commitments, as
applicable, shall become effective as of such Increased Amount Date; provided
that (1) no Event of Default shall exist on such Increased Amount Date before or
after giving effect to such Facility Increase or New Revolving Credit
Commitments, as the case may be, except, in the case of a provision of any New
Revolving Credit Loan in connection with a Permitted Acquisition or an
Acquisition, to the extent such condition is omitted by the applicable
Incremental Facility Joinder Agreement; (2) such Facility Increase or New
Revolving Credit Commitments, as applicable, shall be effected pursuant to one
or more Incremental Facility Joinder Agreements executed and delivered by the
Loan Parties to the Administrative Agent and each of which shall be recorded in
the Register and shall be subject to the requirements set forth in Section 2.20;
(3) the Borrowers shall make any payments required pursuant to Section 2.16 in
connection with such Facility Increase or New Revolving Credit Commitments, as
applicable; (4) the Borrowers shall be in pro forma compliance with the
Financial Covenant (disregarding whether a Testing Period is then in effect)
after giving effect to such Facility Increase or New Revolving Credit
Commitments, as applicable and the Revolving Credit Loans to be made thereunder
and the application of proceeds therefrom as if made and applied on such date;
(5) the interest rate margins, original issue discount, upfront fees (if any)
and interest rate floors (if any) for any New Revolving Credit Loan shall be
determined by Borrowers and the applicable Lender; provided that if the Yield in
respect of any New Revolving Credit Loans exceeds the Yield with respect to the
Revolving Credit Loans by more than 50 basis points, the Applicable Percentage
with respect to the Revolving Credit Loans shall be automatically increased on
the Increased Amount Date with respect to the Revolving Credit Loans so that the
Yield for the Revolving Credit Loans is equal to the Yield with respect to such
New Revolving Credit Loans minus 50 basis points; provided further that, if the
Adjusted LIBO Rate in respect of such New Revolving Credit Loan includes a floor
greater than the floor applicable to the Revolving Credit Loan and such floor is
greater than the Adjusted LIBO Rate in effect for a 3-month interest period at
such time, such excess amount (above the greater of such floor and such Adjusted
LIBO Rate) shall be equated to such interest rate for purposes of determining
the applicable interest rate under such New Revolving Credit Loan; provided
further this clause (5) shall not apply to any New Revolving Credit Loan with a
73

--------------------------------------------------------------------------------

final maturity date that occurs 24 months after the Revolving Credit Maturity
Date or later; (6) any New Revolving Credit Loan shall have a Weighted Average
Life to Maturity no shorter than that of the remaining Revolving Credit Loans;
(7) the final maturity date of any New Revolving Credit Loan shall be no earlier
than the Revolving Credit Maturity Date; (8) all representations and warranties
made in the Loan Documents shall be true and correct in all material respects
immediately prior to, and after giving effect to, such New Revolving Credit Loan
on such date; provided that to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; (9) the New Revolving Credit
Loans shall be senior secured obligations and shall rank pari passu in right of
security and payment with the Revolving Credit Loans; and (10) the Borrowers
shall deliver or cause to be delivered any other documents reasonably requested
by Administrative Agent in connection with any such transaction.  Once any
Facility Increase or New Revolving Credit Commitments shall become effective as
of their respective Increased Amount Dates in accordance with this Section
2.24(a), extensions of credit may be made thereunder in accordance with the
terms of the applicable Incremental Facility Joinder Agreement without any
additional conditions thereto; provided that, with respect to each such
extension of credit, each of the conditions set forth in Sections 4.02 shall be
satisfied.
Notwithstanding the foregoing, if the proceeds of any New Revolving Credit Loan
will be used to consummate a Permitted Acquisition or an Acquisition, the
condition set forth in clause (8) above that representations and warranties made
in the Loan Documents shall be true and correct in all material respects
immediately prior to, and after giving effect to, such New Revolving Credit
Loans on such date may instead be limited in accordance with the terms of the
applicable Incremental Facility Joinder Agreement to the accuracy in all
material respects of (i) the representations and warranties made by the Loan
Parties in Sections 3.01(a), 3.01(d), 3.02(a), 3.02(b)(i)(A), 3.03, 3.11(b),
3.12, 3.19, 3.22 and 3.26 and (ii) any representations and warranties made by or
with respect to the target, its Subsidiaries and respective businesses in the
acquisition, sale or purchase documentation in connection with such Permitted
Acquisition or an Acquisition as are material to the interests of the Lenders
(in their capacities as such) but only to the extent that Holdings or any of its
Affiliate has the right to terminate its obligations under the applicable
acquisition, sale or purchase documentation or decline to consummate the
applicable acquisition as a result of a breach of such representation.


(b)            To the extent that the Facility Increase is being established on
a date when Revolving Credit Commitments exist, subject to the satisfaction of
the foregoing terms and conditions, (i) each of the then existing Revolving
Credit Lenders, if any, shall assign to each of the Revolving Credit Lenders
providing such Facility Increase, and each of such Revolving Credit Lenders
shall purchase from each of such existing Revolving Credit Lenders, at the
principal amount thereof (together with accrued interest), such interests in the
Revolving Credit Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by all Revolving Credit
Lenders ratably in accordance with their Revolving Credit Commitments after
giving effect to such Facility Increase.
(c)            The Administrative Agent shall notify Lenders promptly upon
receipt of the Borrowers’ notice of each Increased Amount Date and in respect
thereof the Facility Increase
74

--------------------------------------------------------------------------------

or the New Revolving Credit Commitments, as applicable, the Lenders providing
such Facility Increase or New Revolving Credit Commitments and their respective
interests therein.
(d)            The terms and provisions of the New Revolving Credit Loans shall
be identical to the Revolving Credit Loans, except as otherwise reasonably
satisfactory to the Administrative Agent and permitted by this Section 2.24;
provided that (x) any applicable Incremental Facility Joinder Agreement in
respect of any New Revolving Credit Commitment may establish an additional
letter of credit or swingline subfacility and (y) any New Revolving Credit Loans
may have different terms that are effective after the Revolving Credit Maturity
Date with respect to the Revolving Credit Loans.
(e)            Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Facility Joinder Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the terms of the Facility Increase or New Revolving Credit Commitments
evidenced thereby, and to increase the Applicable Percentage if, and to the
extent, designated in the applicable Incremental Facility Joinder Agreement. 
Any such deemed amendment may be memorialized in writing by the Administrative
Agent with the Borrowers’ consent (not to be unreasonably withheld) and
furnished to the other parties hereto.
SECTION 2.25      Defaulting Lenders.
(a)            Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
(i)              Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.
(ii)            Defaulting Lender Waterfall.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 2.08 or 9.06 shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Bank or Swingline
Lender hereunder; third, to Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender; fourth, as the Borrowers may
request (so long as no Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
75

--------------------------------------------------------------------------------

Lenders, the Issuing Banks or Swingline Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Banks or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to clause (iv)
below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.25(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)            Certain Fees.  (a)  No Defaulting Lender shall be entitled to
receive any Unused Commitment Fee or L/C Participation Fee for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
(A)            With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (A) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each Issuing Bank and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)            Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Percentages (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
76

--------------------------------------------------------------------------------

Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)            Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to the Borrowers hereunder or under law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lenders’ Fronting Exposure and (y)
second, Cash Collateralize the Issuing Banks’ Fronting Exposure.
(b)            Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent and each Swingline Lender and Issuing Bank agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.25(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(c)            New Letters of Credit.  So long as any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.
(d)            Cash Collateral.
(i)            At any time that there shall exist a Defaulting Lender, within
one Business Day following the written request of the Administrative Agent or
any Issuing Bank (with a copy to the Administrative Agent), the Borrowers shall
Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.25(a)(iv) and any
Cash Collateral provided by such Defaulting Lender).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided or that the total amount of such Cash Collateral is less than
100% of the Fronting Exposure of such Defaulting Lender, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(ii)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.25 in respect
of Letters of
77

--------------------------------------------------------------------------------

Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of L/C Obligations (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(iii)            Termination of Requirement.  Cash Collateral (or the
appropriate portion thereof) provided to reduce any Issuing Bank’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.25 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
each Issuing Bank that there exists excess Cash Collateral; provided that, the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.
ARTICLE III

Representations and Warranties
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders on the Closing Date
and on the date of each Credit Event that:
SECTION 3.01      Organization; Powers.  Each of Holdings and the Restricted
Subsidiaries (a) is duly organized or incorporated, validly existing and, to the
extent recognized by the laws of the jurisdiction of its organization, in good
standing under the laws of such jurisdiction, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrowers, to borrow hereunder.
SECTION 3.02      Authorization.  The Transactions (a) have been duly authorized
by all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or by
laws of Holdings or any Restricted Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any indenture, agreement or other instrument
to which Holdings or any Restricted Subsidiary is a party or by which any of
them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings
78

--------------------------------------------------------------------------------

or any Restricted Subsidiary (other than any Lien created hereunder or under the
Security Documents or permitted Liens that are subject to an Intercreditor
Agreement).
SECTION 3.03      Enforceability.  This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document when
executed and delivered by each Loan Party will constitute (to the extent such
persons are a party thereto), a legal, valid and binding obligation of such Loan
Party enforceable against such Loan Party in accordance with its terms, except
as enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally or by general principles of equity.
SECTION 3.04      Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages, and (c) such as have been made or
obtained and are in full force and effect.
SECTION 3.05      Intentionally Deleted.
SECTION 3.06      Intentionally Deleted.
SECTION 3.07      Title to Properties; Possession Under Leases.
(a)             Each of Holdings and the Restricted Subsidiaries has good and
marketable title to, or valid leasehold interests in, all its material
properties and assets (including all Mortgaged Properties), except for (i) Liens
permitted by Section 6.02, (ii) minor defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and (iii) where
the failure to have such title in the aggregate could not reasonably be expected
to result in a Material Adverse Effect.
(b)            Each of Holdings and the Restricted Subsidiaries has complied
with all obligations under all leases to which it is a party and all such leases
are in full force and effect except for such noncompliance or ineffectiveness
which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
(c)            As of the Closing Date, neither Holdings nor any Subsidiary has
received any notice of, nor has any knowledge of, any pending or contemplated
condemnation proceeding affecting the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation.
(d)            As of the Closing Date, none of Holdings or any of the
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.
SECTION 3.08      Subsidiaries.  Schedule 3.08 sets forth as of the Closing Date
a list of all Subsidiaries, including the correct legal name thereof, the
jurisdiction in which each such person is organized or incorporated, the
percentage ownership interest (whether direct or
79

--------------------------------------------------------------------------------

indirect) of Holdings therein and whether such Subsidiary is a Not for Profit
Subsidiary.  The shares of capital stock or other ownership interests so
indicated on Schedule 3.08 are fully paid and non assessable and are owned by
Holdings, directly or indirectly, free and clear of all Liens (other than Liens
created under the Security Documents, Liens permitted by clause (l), (v) or (x)
of Section 6.02 and in the case of Liens permitted under Section 6.02(v) or (x),
subject to an Intercreditor Agreement).  Each Not for Profit Subsidiary is
exempt from U.S. federal income taxation under Section 501(a) of the Code, or if
any Not for Profit Subsidiary is not so exempt from United States Federal income
taxation, then such Not for Profit Subsidiary is a Subsidiary Guarantor in
accordance with Section 5.12.
SECTION 3.09      Litigation; Compliance with Laws.
(a)            Except as set forth on Schedule 3.09, there are no actions,
suits, investigations or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of Holdings or the
Borrowers, threatened in writing against or affecting Holdings or any Restricted
Subsidiary, or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
(b)            Since the Closing Date, there has been no change in the status of
the matters disclosed on Schedule 3.09 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
(c)            None of Holdings or any of the Restricted Subsidiaries or any of
their respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.10      Agreements.
(a)            None of Holdings or any of the Restricted Subsidiaries is a party
to any agreement or instrument or subject to any corporate restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
(b)            None of Holdings or any of the Restricted Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
80

--------------------------------------------------------------------------------

SECTION 3.11      Federal Reserve Regulations.
(a)             None of Holdings or any of the Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.
(b)            No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.
SECTION 3.12      Investment Company Act.  Neither Holdings nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.13      Use of Proceeds.  The proceeds of Revolving Credit Loans and
Swingline Loans will be used (i) to finance the Transactions and (ii) to provide
liquidity for working capital and for other general corporate purposes of the
Loan Parties and their Subsidiaries (including payment of fees and expenses in
connection with the transactions contemplated hereby).    Letters of Credit will
be used to support payment obligations of Holdings and the Subsidiaries.
SECTION 3.14      Taxes.  Each of Holdings and the Restricted Subsidiaries has
timely filed or caused to be timely filed all Federal, and all state, local and
foreign, Tax returns or materials required to have been filed by it and has paid
or caused to be paid all Taxes due and payable by it and all assessments
received by it, except (i) Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings or such Restricted Subsidiary, as
applicable, shall have set aside on its books adequate reserves or (ii) Taxes
and Tax returns for which the failure to so pay or file, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.15      No Material Misstatements.  None of (a) the Borrowers’
presentation materials to the Lenders dated June 22, 2015 or (b) any other
written information, report, financial statement, exhibit or schedule furnished
by or on behalf of Holdings or any Restricted Subsidiary to the Administrative
Agent or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto contained, contains or will
contain (in each case, when furnished, and taken as a whole) any material
misstatement of fact or omitted, omits or will omit (in each case, when
furnished, and taken as a whole) to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were,
are or will be made, not materially misleading; provided that to the extent any
such information, report, exhibit or schedule was based upon or constitutes a
forecast or projection or other forward-looking information, the Loan Parties
represent only that such information, report, exhibit or schedule was prepared
in good faith based upon assumptions that the Loan Parties believed to be
reasonable at the time made and at the time such information, report, exhibit or
schedule was or is so furnished.  It is understood that any forecast, projection
or other forward-looking information is not to be viewed as facts and that
actual results during the periods covered thereby may differ from projected
results.
81

--------------------------------------------------------------------------------

SECTION 3.16      Employee Benefit Plans.
(a)             Each Plan is in compliance with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder
except for such noncompliance which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date
applicable thereto, exceed the fair market value of the assets of such Plan by
an amount which could reasonably be expected to result in a Material Adverse
Effect, and the present value of all benefit liabilities of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation dates
applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans by an amount which could reasonably be expected to result in a
Material Adverse Effect.
(b)            Each Foreign Pension Plan is in compliance with all requirements
of law applicable thereto and the respective requirements of the governing
documents for such plan except for such noncompliance which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  With respect to each Foreign Pension Plan, none of Holdings, its
Affiliates or any of their respective directors, officers, employees or agents
has engaged in a transaction which would subject Holdings or any Restricted
Subsidiary, directly or indirectly, to a tax or civil penalty which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.  With respect to each Foreign Pension Plan, reserves
have been established in the financial statements furnished to Lenders in
respect of any unfunded liabilities in accordance with applicable law or, where
required, in accordance with the ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained.  The aggregate
unfunded liabilities with respect to such Foreign Pension Plans could not
reasonably be expected to result in a Material Adverse Effect; the present value
of the aggregate accumulated benefit liabilities of all such Foreign Pension
Plans (based on those assumptions used to fund each such Foreign Pension Plan)
did not, as of the last annual valuation date applicable thereto, exceed the
fair market value of the assets of all such Foreign Pension Plans by an amount
which could reasonably be expected to result in a Material Adverse Effect.
SECTION 3.17      Environmental Matters.
(a)            Except as set forth in Schedule 3.17 and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, none of Holdings or any of
the Restricted Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any facts or circumstances that
would be reasonably likely to result in any Environmental Liability.
82

--------------------------------------------------------------------------------

(b)            Since the Closing Date, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
SECTION 3.18      Insurance.  Schedule 3.18 sets forth a true, complete and
correct description of all material insurance maintained by Holdings or the
Restricted Subsidiaries as of the Closing Date.  As of such date, such insurance
is in full force and effect and all premiums have been duly paid.  Holdings and
the Restricted Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice.
SECTION 3.19      Security Documents.
(a)            The Guarantee and Collateral Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in the Guarantee and
Collateral Agreement) and the proceeds thereof and (i) when the Pledged
Collateral (as defined in the Guarantee and Collateral Agreement) is delivered
to the Collateral Agent (or its bailee pursuant to the provisions of the Term
Loan/Revolving Credit Intercreditor Agreement), the Lien created under Guarantee
and Collateral Agreement shall constitute a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Pledged Collateral, in each case prior and superior in right to any
other person (other than the “Secured Parties” as defined in the Term Loan
Agreement whose relative rights in the Collateral are set forth in the Term
Loan/Revolving Facility Intercreditor Agreement and the  holders of Permitted
Pari Passu Term Collateral Liens whose relative rights in the Collateral are set
forth in the applicable Intercreditor Agreement), and (ii) when financing
statements in appropriate form are filed in the offices specified in the
Perfection Certificate, the Lien created under the Guarantee and Collateral
Agreement will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties party to the Guarantee and
Collateral Agreement in such Collateral to the extent perfection can be obtained
by filing Uniform Commercial Code financing statements (other than Patents,
Trademarks and Copyrights described in Section 3.19(b)), in each case prior and
superior in right to any other person, other than (x) the “Secured Parties” as
defined in the Term Loan Agreement whose relative rights in the Collateral are
set forth in the Term Loan/Revolving Facility Intercreditor Agreement and the
holders of Permitted Pari Passu Term Collateral Liens whose relative rights in
the Collateral are set forth in the applicable Intercreditor Agreement and (y)
with respect to Liens permitted by Section 6.02 that by operation of law or
contract have priority over the Liens securing the Obligations.
(b)            Upon the timely recordation of the Guarantee and Collateral
Agreement (or a short-form security agreement in form and substance reasonably
satisfactory to the Borrowers and the Collateral Agent) with the United States
Patent and Trademark Office and the United States Copyright Office, together
with the financing statements in appropriate form filed in the offices specified
in the Perfection Certificate, the Lien created under the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties party to the
Guarantee and Collateral Agreement in the Patents, Trademarks and Copyrights
owned by and registered (or subject to an application for registration) in the
name of the Loan Parties, and in which a security interest may be perfected by
83

--------------------------------------------------------------------------------

filing in the United States and its territories and possessions, in each case
prior in right to any other person other than the “Secured Parties” as defined
in the Term Loan Agreement whose relative rights in the Collateral are set forth
in the Term Loan/Revolving Facility Intercreditor Agreement and the holders of
Permitted Pari Passu Collateral Liens whose relative rights in the Collateral
are set forth in the applicable Intercreditor Agreement (it being understood 
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered Trademarks and Patents, Trademark and Patent applications and
registered Copyrights and Copyright Applications).
(c)            Upon the due execution and delivery of the Mortgage Amendments,
the Mortgages are effective to create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable Lien on
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages (or
Mortgage Amendments) are recorded or filed in the offices specified on Schedule
3.19(c), the Mortgages shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Property and the proceeds thereof, in each case prior and superior in right to
any other person, other than (x) the “Secured Parties” as defined in the Term
Loan Agreement whose relative rights in the Collateral are set forth in the Term
Loan/Revolving Facility Intercreditor Agreement and (y) with respect to the
rights of persons pursuant to Liens expressly permitted by Section 6.02 that by
operation of law or contract have priority over the Liens securing the
Obligations.
(d)            Each Security Document (other than the Guarantee and Collateral
Agreement, any short-form security agreement referred to in clause (b) above and
the Mortgages) that purports (i) to create a Lien on any Collateral, when
executed and delivered, will be effective under applicable law to create in
favor of the Collateral Agent for the ratable benefit of the applicable Secured
Parties a valid and enforceable Lien on the Collateral subject thereto and (ii)
to create a Guarantee of any of the Obligations, when executed and delivered,
will be effective under applicable law to create in favor of the Collateral
Agent for the ratable benefit of the applicable Secured Parties a valid and
enforceable Guarantee of the Obligations subject thereto.
SECTION 3.20      Location of Real Property and Leased Premises.
(a)            Schedule 3.20(a) lists completely and correctly as of the Closing
Date all Material Real Property owned by Holdings and the Restricted
Subsidiaries and the addresses, record owner and book and estimated fair value
thereof.  As of the Closing Date, Holdings and the Restricted Subsidiaries have
good and marketable fee title to all the real property set forth on Schedule
3.20(a), in each case, free and clear of all Liens other than those Liens
permitted under the Loan Documents.
(b)            Schedule 3.20(b) lists completely and correctly as of the Closing
Date all Material Real Property leased by Holdings and the Restricted
Subsidiaries and the addresses, lessor, lessee and expiration date thereof. 
Holdings and the Restricted Subsidiaries have valid leases, subleases or
licenses in, or rights to use and occupy, all the real property set forth on
Schedule 3.20(b), except where such invalidity, inability, and/or limitation on
use and
84

--------------------------------------------------------------------------------

occupation, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.
SECTION 3.21      Labor Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against Holdings or any Restricted Subsidiary pending or,
to the knowledge of Holdings or the Borrowers, threatened in writing.  The hours
worked by and payments made to employees of Holdings and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
except for such noncompliance which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings or any Restricted Subsidiary is bound.
SECTION 3.22      Solvency.  On the Closing Date, immediately after giving
effect to the consummation of the Transactions on and as of such date (a) the
fair value of the assets of Holdings and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of Holdings and its Subsidiaries on a
consolidated basis; (b) the present fair saleable value of the property of
Holdings and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of Holdings and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) Holdings and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) Holdings and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.  As of the Closing
Date, immediately after giving effect to the consummation of the Transactions,
Holdings does not intend to, and Holdings does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its debts or the debts of any such Subsidiary.
SECTION 3.23      No Default.  No Default shall have occurred and be continuing.
SECTION 3.24      Intellectual Property.  Each of Holdings and the Restricted
Subsidiaries owns, is licensed to use or otherwise has the right to use, all
Intellectual Property necessary for the conduct of its business except for those
for which the failure to own or license could not reasonably be expected to have
a Material Adverse Effect.  No claim has been asserted in writing or is pending
by any Person challenging the use by Holdings or any of the Restricted
Subsidiaries of any such Intellectual Property or the validity or effectiveness
of any such Intellectual Property, nor does any Loan Party know of any valid
basis for any such claim, except, in either case, for such claims that in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect.  The use of such Intellectual Property by Holdings and the Restricted
Subsidiaries does not infringe on the Intellectual Property rights of any
Person, nor has any claim been asserted in writing or is any claim pending with
respect to the foregoing,
85

--------------------------------------------------------------------------------

except for such claims and infringements that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.25      Existing Indebtedness, Liens and Investments.
(a)             Set forth on Schedule 6.01 is a complete and accurate list as of
the Closing Date of all Indebtedness for borrowed money (other than Indebtedness
in an aggregate amount not exceeding $50,000,000), showing as of the Closing
Date the obligor and the principal amount outstanding thereunder, the maturity
date thereof and the amortization schedule therefor.
(b)            Set forth on Schedule 6.02 hereto is a complete and accurate list
as of the Closing Date of all Liens on the property or assets of any Loan Party
or any of its Subsidiaries securing any Indebtedness for borrowed money (other
than Indebtedness in an aggregate amount not exceeding $50,000,000), showing as
of the Closing Date the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto.
(c)             Set forth on Schedule 6.04 is a complete and accurate list as of
the Closing Date of all Investments (other than Investments in wholly owned
Subsidiaries of Holdings, Permitted Investments and other Investments in an
aggregate amount not exceeding $50,000,000), showing as of the Closing Date the
amount and description (including the parties thereto) of each such Investment.
SECTION 3.26      USA PATRIOT Act etc. To the extent applicable, each of
Holdings and its Restricted Subsidiaries is in compliance, in all material
respects, with all Anti-Terrorism Laws. Neither Holdings nor, to the knowledge
of Holdings, any Loan Party or any director, officer, agent, or employee of any
Loan Party, is currently subject to any Sanctions, and the Loan Parties will
not, knowingly, directly or indirectly use the proceeds from the Revolving
Credit Loans or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other Person, for the purpose of
financing the activities of any Person currently subject to any Sanctions or for
the purpose of funding any other transaction that will result in a violation by
any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of any Sanctions. No part of the
proceeds of the Revolving Credit Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of Anticorruption Laws. Holdings and, to
the knowledge of Holdings, its Restricted Subsidiaries have conducted their
businesses in compliance, in all material respects, with all Anticorruption Laws
and Holdings and its Restricted Subsidiaries will conduct their business in a
manner designed to promote and achieve compliance, in all material respects,
with such laws and with the representation and warranty contained herein.
86

--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending
The obligations of the Lenders to make Revolving Credit Loans and of the Issuing
Bank to issue Letters of Credit (other than an Existing Letter of Credit)
hereunder are subject to the satisfaction (or waiver in accordance with Section
9.08) of the following conditions:
SECTION 4.01      Conditions Precedent to Initial Extension of Credit.  The
obligation of the Lenders to make Loans and of the Issuing Bank to issue Letters
of Credit (other than an Existing Letter of Credit) hereunder on the Closing
Date is subject to the satisfaction or waiver in accordance with Section 9.08 of
the following conditions precedent:
(a)            Each of the Loan Documents and other documentation relating to
the Loans provided hereunder shall be in form and substance reasonably
satisfactory to the Administrative Agent and duly executed and delivered by each
of the Loan Parties and other parties thereto;
(b)            Administrative Agent shall have received, in respect of each Loan
Party,
(i)              the notes payable to the order of the Lenders to the extent
requested at least three Business Days prior to the Closing Date in accordance
with Section 2.04(e);
(ii)             copies of each organizational or constitutive document (along
with any amendments thereto) certified as of the Closing Date or a recent date
prior thereto by the appropriate Governmental Authority;
(iii)            certificate of the secretary or an assistant secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder;
(iv)            resolutions of the board of directors (or similar governing
body) of such Loan Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; and
(v)            a good standing certificate from the applicable Governmental
Authority of such Loan Party’s jurisdiction of incorporation, organization or
formation dated the Closing Date or a recent date prior thereto.
(c)            All reasonable and documented out-of-pocket fees and expenses
(including reasonable and documented fees and expenses of outside counsel)
required to be paid to the Administrative Agent on or before the Closing Date
shall have been paid (including fees owed to the Lenders to be paid to the
Administrative Agent for the accounts of the Lenders) to the extent invoiced at
least three Business Days prior to the Closing Date.
87

--------------------------------------------------------------------------------

(d)            The Administrative Agent and Lenders and their respective counsel
shall have received originally executed copies of a favorable written opinion of
(i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for the Loan Parties
and (ii) local counsel the Loan Parties in states in which the Loan Parties are
organized or formed, in each case, dated as of the Closing Date, addressing such
matters as the Administrative Agent may reasonably request, in form and
substance reasonably satisfactory to the Administrative Agent.
(e)             Since December 31, 2014, there has been no event or occurrence
that has had a Material Adverse Effect.
(f)             The Administrative Agent shall have received a certificate from
the chief financial officer of Holdings substantially in the form of Exhibit K.
(g)            The Administrative Agent shall have received a completed
Perfection Certificate, dated as of the Closing Date and signed by a Financial
Officer of the Borrowers, together with all attachments contemplated thereby.
(h)            Each Lender shall have received at least one Business Day prior
to the Closing Date all documentation and other information reasonably requested
in writing by them at least three Business Days prior to the Closing Date in
order to allow the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
USA PATRIOT Act.
(i)             The Refinancing shall be consummated concurrently with the
occurrence of the Closing Date.
(j)              [Intentionally omitted.]
(k)            The Term Loan/Revolving Facility Intercreditor Agreement, the
Guarantee and Collateral Agreement and each other Security Document shall have
been duly executed and delivered by each of the applicable Loan Parties, in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and together therewith, the Administrative Agent shall have received the
following, in form and substance reasonably satisfactory to the Administrative
Agent:
(i)              Proper uniform commercial code financing statements for all
applicable jurisdictions of the Loan Parties as deemed necessary by the
Administrative Agent in order to perfect and protect the Liens and security
interests created or purported to be created pursuant to the Security Documents
covering the Collateral;
(ii)             Copies of a recent Lien and judgment search in each
jurisdiction reasonably requested by the Administrative Agent with respect to
the Loan Parties;
(iii)            For each Mortgaged Property specified on Schedule 1.01(c):
(A)            evidence as to whether such Mortgaged Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) pursuant to a standard flood
hazard
88

--------------------------------------------------------------------------------

determination form ordered and received by the Administrative Agent, and, if
such Mortgaged Property is a Flood Hazard Property, (I) evidence as to whether
the community in which such Mortgaged Property is located is participating in
the National Flood Insurance Program, (II) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
as to the fact that such Mortgaged Property is a Flood Hazard Property and as to
whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (III) copies of the
applicable Loan Party’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent as sole loss payee on
behalf of the Secured Parties;
(B)            mortgage amendments, supplements or restatements of the existing
Mortgages, in each case, made for the purpose of providing that such Mortgages
will secure the Obligations and in form and substance reasonably satisfactory to
the Administrative Agent (the “Mortgage Amendments”) that have been duly
executed, acknowledged and delivered by a duly authorized officer of the
appropriate Loan Party and are in form suitable for filing and recording in all
filing or recording offices that the Administrative Agent may deem necessary or
desirable together with:
(I)            fully paid date-down and modification endorsements to the
Mortgage Policies issued in connection with each existing Mortgage or, where
such date-down or modification endorsements are not available to insure any such
Mortgage, a new title insurance policy with respect to the applicable Mortgage,
as previously amended and as amended by such Mortgage Amendment (or, in each
case, a commitment to issue such endorsements or new policy having the effect of
such policy so endorsed or such a new policy, as the case may be), each issued
by a title insurer reasonably acceptable to the Administrative Agent and each in
form and substance reasonably satisfactory to the Administrative Agent which
insures that such Mortgage, as previously amended and as amended by the
applicable Mortgage Amendment, continues to create a valid first Lien on the
applicable Mortgaged Property described therein, subject only to Liens permitted
under the Loan Documents; and
(II)            favorable opinions of local counsel for the Loan Parties (1) in
states in which the Mortgaged Properties are located, with respect to the
enforceability and perfection of all Mortgages, as amended by the applicable
Mortgage Amendments, and any related fixture filings, in form and substance
reasonably satisfactory to the Administrative Agent and (2) in states in which
the Loan Parties party to the Mortgages are organized or formed, with respect to
the valid existence, corporate power and authority of such Loan Parties in the
granting of the Mortgage Amendments, in form and substance reasonably
satisfactory to the Administrative Agent;
(iv)           Evidence of all insurance required to be maintained pursuant to
Section 5.02, and evidence that the Administrative Agent shall have been named
as an additional insured or loss payee, as applicable, on all insurance policies
covering loss or damage to Collateral; and
89

--------------------------------------------------------------------------------

(v)            Evidence that such other documents, instruments or actions deemed
necessary or advisable by the Administrative Agent to perfect and protect the
Liens and security interests (and the first priority thereof with respect to
Revolving Facility First Lien Collateral and the second priority thereof with
respect to Term Facility First Lien Collateral) created or purported to be
created pursuant to the Guarantee and Collateral Agreement shall have been duly
delivered or completed, including, without limitation, the delivery of Uniform
Commercial Code financing statements in proper form for filing for all
applicable jurisdictions of the Loan Parties and provision having been made for
the payment of any fees or taxes required in connection with the filing of such
documents, instruments or financing statements,
provided, however, that, each of the requirements set forth above in clause
(iii) above, (except for the delivery of the evidence and documents referred to
in clause (iii)(A) above) shall not constitute conditions precedent to the
Borrowing on the Closing Date after the Borrowers’ use of commercially
reasonable efforts to provide such items on prior to the Closing Date if the
Borrowers agree to deliver, or cause to be delivered, such search results,
documents and instruments, or take or cause to be taken such other actions as
may be required to perfect such security interests within sixty (60) days after
the Closing Date (subject to extensions approved by the Administrative Agent in
its reasonable discretion).


SECTION 4.02      Conditions to All Credit Extensions.  On the date of each
Borrowing (other than a conversion or a continuation of a Borrowing), including
each Borrowing of a Swingline Loan, and on the date of each issuance, extension
or renewal of a Letter of Credit (other than the issuance of an Existing Letter
of Credit) (each such event being called a “Credit Event”), except as otherwise
provided in the applicable Incremental Facility Joinder Agreement with respect
to any New Revolving Credit Loan incurred in connection with a Permitted
Acquisition or Acquisition to the extent contemplated by Section 2.24(a):
(a)            The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.02) or, in the case of the issuance,
extension or renewal of a Letter of Credit (other than the issuance of an
Existing Letter of Credit), the Issuing Bank and the Administrative Agent shall
have received a notice requesting the issuance, amendment or renewal of such
Letter of Credit as required by Section 2.23(b) or, in the case of the Borrowing
of a Swingline Loan, the Swingline Lender and the Administrative Agent shall
have received a notice requesting such Swingline Loan as required by Section
2.22(b).
(b)            The representations and warranties set forth in Article III and
in each other Loan Document shall be true and correct (or true and correct in
all material respects, in the case of any such representation or warranty that
is not qualified as to materiality) on and as of the date of such Credit Event
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct (or true and correct in all material respects, in the case of any
such representation or warranty that is not qualified as to materiality) as of
such earlier date).
(c)            At the time of and immediately after such Credit Event, no
Default shall have occurred and be continuing.
90

--------------------------------------------------------------------------------

(d)            The making of such Loan shall not violate any requirement of law
and shall not be enjoined, temporarily, preliminarily or permanently.
(e)             Each Credit Event shall be deemed to constitute a representation
and warranty by Holdings and the Borrowers on the date of such Credit Event as
to the matters specified in paragraphs (b) through (d) of this Section 4.02.


ARTICLE V

Affirmative Covenants
Each Loan Party party to this Agreement jointly and severally with all of the
other Loan Parties, covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until all Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts (other than contingent indemnification liabilities to the extent no
claim giving rise thereto has been asserted) payable under any Loan Document
shall have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full or,
with the consent of the Issuing Bank in its sole discretion, such Letters of
Credit shall have been Cash Collateralized pursuant to arrangements satisfactory
to the Issuing Bank (which arrangements result in the release of the Revolving
Credit Lenders from their obligation to make payments in respect of L/C
Disbursements pursuant to Section 2.23(d)), unless the Required Lenders shall
otherwise consent in writing, each of Holdings and the Borrowers will, and will
cause each of the Restricted Subsidiaries to:
SECTION 5.01      Existence; Compliance with Laws; Businesses and Properties.
(a)             Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except as otherwise
permitted under Section 6.05.
(b)            Other than as could not reasonably be expected to have a Material
Adverse Effect, (i) do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorizations and Intellectual Property necessary or
desirable to the conduct of its business, (ii) comply with all applicable laws,
rules, regulations and decrees and orders of any Governmental Authority, whether
now in effect or hereafter enacted and (iii) maintain and preserve all property
useful to the conduct of such business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times.
SECTION 5.02      Insurance.
(a)            Keep its insurable properties adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with
91

--------------------------------------------------------------------------------

companies in the same or similar businesses operating in the same or similar
locations, including public liability insurance against claims for personal
injury or death or property damage occurring upon, in, about or in connection
with the use of any properties owned, occupied or controlled by it; and maintain
such other insurance as may be required by law.
(b)            Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent, which endorsement shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to a
Loan Party under such policies directly to the Collateral Agent; and to use
commercially reasonable efforts to cause all such policies to provide that
neither any Borrower, the Administrative Agent, the Collateral Agent nor any
other party shall be a coinsurer thereunder and to contain a “Replacement Cost
Endorsement”, without any deduction for depreciation, and such other provisions
as the Administrative Agent or the Collateral Agent may reasonably require from
time to time to protect their interests; deliver evidence of such coverage to
the Collateral Agent; cause each such policy to provide that it shall not be
canceled (i) by reason of nonpayment of premium upon not less than 10 days’
prior written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent (giving the Administrative Agent and the Collateral Agent the
right to cure defaults in the payment of premiums) or (ii) for any other reason
upon not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent and the
Collateral Agent) together with evidence reasonably satisfactory to the
Administrative Agent and the Collateral Agent of payment of the premium
therefor.
(c)             If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated (i) in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a Special Flood Hazard
Area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), then the Borrowers shall, or shall cause each Loan Party to (x)
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (y) deliver to the Administrative Agent evidence of such compliance
similar to that required by Section 4.01(k)(iii) in form and substance
reasonably acceptable to the Administrative Agent, or (ii) a “Zone 1” area,
obtain earthquake insurance in such total amount as the Administrative Agent,
the Collateral Agent or the Required Lenders may from time to time require.
(d)            With respect to any Mortgaged Property, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” providing for coverage on an occurrence basis against claims made
for personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in each case in such
amounts (with no greater risk retention) as are customarily maintained by
companies of established repute engaged in the same or similar businesses and
92

--------------------------------------------------------------------------------

operating in the same or similar locations, naming the Collateral Agent as an
additional insured on forms reasonably satisfactory to the Collateral Agent.
(e)             Notify the Administrative Agent and the Collateral Agent
promptly whenever any separate insurance concurrent in form or contributing in
the event of loss with that required to be maintained under this Section 5.02 is
taken out by any Loan Party; and promptly deliver to the Administrative Agent
and the Collateral Agent evidence of such policy or policies.
SECTION 5.03      Obligations and Taxes.  Pay and discharge promptly when due
all material Taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and Holdings shall have set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, tax, assessment or charge and enforcement of a Lien and, in the case
of a Mortgaged Property, there is no material risk of forfeiture of such
property.
SECTION 5.04      Financial Statements, Reports, etc.  In the case of the
Borrowers, furnish to the Administrative Agent, which shall furnish to each
Lender:
(a)            within 90 days after the end of each fiscal year Holdings’
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of Holdings and its
consolidated Restricted Subsidiaries as of the close of such fiscal year and the
results of its operations and the operations of such Restricted Subsidiaries
during such year, together with comparative figures for the immediately
preceding fiscal year, all audited by PricewaterhouseCoopers or other
independent registered public accounting firm of recognized national standing
and accompanied by an opinion of such accountants (which opinion shall be
without “going concern” or like qualifications or exceptions and without any
qualification or exception as to the scope of such audit (other than solely with
respect to, or resulting solely from an upcoming maturity date with respect to
the Revolving Credit Loans or the Term Loan Agreement occurring within one year
from the time such opinion is delivered) to the effect that such consolidated
financial statements fairly present in all material respects the financial
condition and results of operations of Holdings and its consolidated Restricted
Subsidiaries on a consolidated basis in accordance with GAAP; provided that the
financial statements for each such fiscal year shall cover a period of four
consecutive fiscal quarters ending on December 31;
(b)            within (i) 45 days after the end of each of the first three
fiscal quarters of each fiscal year, and (ii) 90 days after the end of the last
fiscal quarter of each fiscal year, Holdings’ consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows showing the
financial condition of Holdings and its consolidated Restricted Subsidiaries as
of the close of such fiscal quarter and the results of its operations and the
operations of such Restricted Subsidiaries during such fiscal quarter
93

--------------------------------------------------------------------------------

and the then elapsed portion of the fiscal year, and comparative figures for the
same periods in the immediately preceding fiscal year, all certified by a
Financial Officer of the Borrowing Agent as fairly presenting in all material
respects the financial condition and results of operations of Holdings and its
consolidated Restricted Subsidiaries on a consolidated basis in accordance with
GAAP;
(c)             concurrently with any delivery of financial statements under
paragraph (a) above, a certificate of the accounting firm, and concurrently with
any delivery of financial statements under paragraph (a) or (b) above, a
certificate of a Financial Officer of the Borrowing Agent opining on or
certifying such statements (which certificate, when furnished by an accounting
firm, may be limited to accounting matters and disclaim responsibility for legal
interpretations) (i) certifying that no Default has occurred or, if such a
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (ii)
setting forth computations in reasonable detail reasonably satisfactory to the
Administrative Agent demonstrating compliance with the covenant contained in
Section 6.11 (any such certificate furnished pursuant to this clause (c), a
“Compliance Certificate”); provided that if there has been any material change
in GAAP or in the application of GAAP referred to in Section 1.03, the
Compliance Certificate from the Financial Officer shall identify such change and
the effect of such change on the financial statements accompanying such
certificate;
(d)            as soon as available, and in any event no later than 45 days
after the beginning of each fiscal year of Holdings, a detailed consolidated
budget for Holdings and its Restricted Subsidiaries for such fiscal year
(including a projected consolidated balance sheet of Holdings and its Restricted
Subsidiaries as of the end of such fiscal year, and the related consolidated
statements of projected cash flow, projected changes in financial position and
projected income), and, as soon as available, significant revisions, if any, of
such budget with respect to such fiscal year (the “Budget”);
(e)             promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Holdings or any Restricted Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed to its shareholders, as the case may be;
(f)              [Intentionally omitted];
(g)            promptly after the receipt thereof by Holdings or any Restricted
Subsidiary, a copy of any “management letter” received by any such person from
its certified public accountants and the management’s response thereto to the
extent such certified public accountants have consented to the delivery of such
management letter to the Administrative Agent upon the request of the Borrowers;
(h)            promptly after the request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing
94

--------------------------------------------------------------------------------

obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act;
(i)              promptly following any request therefor, copies of (i) any
documents described in Section 101(k)(1) of ERISA that Holdings, any Borrower or
any ERISA Affiliates may request with respect to any Multiemployer Plan and (ii)
any notices described in Section 101(l)(1) of ERISA that any Borrower or any of
its ERISA Affiliates may request with respect to any Multiemployer Plan;
provided that if any Borrower or any of its ERISA Affiliates have not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, Holdings, any Borrower or its ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof;
(j)              a Borrowing Base Certificate, in each case with supporting
documentation (including, without limitation, the documentation described in
Exhibit J), (i) on a monthly basis (as of the last day of each calendar month),
within 15 days following the last day of each calendar month, commencing with
the calendar month ending July 31, 2015; and (ii) on a weekly basis (as of the
last day of each calendar week), on or before the third Business Day following
the last day of each calendar week, at any time during a Testing Period;
provided that the Borrowing Agent may, at its option, deliver Borrowing Base
Certificates more frequently than required by the foregoing provisions of this
Section 5.04;
(k)             promptly, from time to time, such other information regarding
the operations, business affairs and financial condition of Holdings or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request;
(l)              within 45 days after the end of each of the first three fiscal
quarter of Holdings and within 90 days after the end of the fourth fiscal
quarter of Holdings, a narrative discussion and analysis of the financial
condition and results of operations of Holdings and its Restricted Subsidiaries
for such fiscal quarter and for the period from the beginning of the then
current fiscal year to the end of such fiscal quarter, as compared to the
comparable periods of the previous year; and
(m)           solely during a Testing Period triggered by subclause (a)(i) of
the definition thereof, within 30 days after the end of each of the first 11
fiscal months of each fiscal year, Holdings’ consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows showing the
financial condition of Holdings and its consolidated Restricted Subsidiaries as
of the close of such fiscal month and the results of its operations and the
operations of such Restricted Subsidiaries during such fiscal month and the then
elapsed portion of the fiscal year, and comparative figures for the same periods
in the immediately preceding fiscal year, and computations of Consolidated
EBITDA for the month and the then elapsed portion of the year in reasonable
detail, all certified by one of its Financial Officers as fairly presenting in
all material respects the financial condition and results of operations of
Holdings and its consolidated Restricted
95

--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis in accordance with GAAP for interim
financial information, which may not include all of the information and
footnotes required by accounting principles generally accepted in the United
States for complete financial statements.
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.04 may be satisfied with respect to financial information of Holdings
and its consolidated Restricted Subsidiaries by furnishing Holdings’ (or any
direct or indirect parent thereof; provided that such parent holds no material
assets other than cash and Equity Interests of Holdings or of any direct or
indirect parent of Holdings (and performs the related incidental activities
associated with such ownership) and complies with the requirements of Rule 3 10
of Regulation S-X promulgated by the SEC (or any successor provision)) Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, to the extent such
information is in lieu of information required to be provided under clause (a)
of this Section 5.01, such materials are accompanied by a report and opinion of
PriceWaterhouseCoopers or other independent public accountants of recognized
national standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (other than solely with respect to, or resulting
solely from an upcoming maturity date with respect to the Revolving Credit Loans
or the Term Loan Agreement occurring within one year from the time such opinion
is delivered).
Documents required to be delivered pursuant to clauses (a), (b) or (e) of this
Section 5.04 may at Holdings or the Borrowers’ election be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the earliest of (i) the date on which such documents are electronically
delivered to the Administrative Agent for posting if delivered before 5:00 p.m.
New York time on a Business Day or otherwise on the following Business Day, (ii)
the date on which such documents are posted on Holdings or the Borrowers’ behalf
on IntraLinks/IntraAgency or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); or (iii)
the date on which such documents are filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval System; provided that:  upon reasonable
written request by the Administrative Agent, Holdings or the Borrowers shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent.
SECTION 5.05      Litigation and Other Notices.  Furnish to the Administrative
Agent, the Issuing Bank and each Lender written notice of the following promptly
after any Responsible Officer of any Loan Party becomes aware thereof:
(a)             any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;
(b)            the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in
96

--------------------------------------------------------------------------------

equity or by or before any Governmental Authority, against HMHP or any Affiliate
thereof that could reasonably be expected to result in a Material Adverse
Effect;
(c)             the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of Holdings and the Restricted Subsidiaries in an aggregate
amount exceeding $5,000,000, setting forth the details as to such ERISA Event
and the action, if any, that Holdings or the Borrowers proposes to take with
respect thereto; and
(d)            any development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.
SECTION 5.06      Information Regarding Collateral. Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number.  Holdings and the
Borrowers agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral.  Holdings and the Borrowers also agree promptly
to notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.
SECTION 5.07      Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings.
(a)             Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all requirements of law are made of
all dealings and transactions in relation to its business and activities.  Each
Loan Party will, and will cause each of its Restricted Subsidiaries to, permit
any representatives designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender to
visit and inspect the financial records and the properties of such person upon
reasonable notice, at reasonable times and as often as reasonably requested and
to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of such person with the officers thereof and
independent accountants therefor, in each case, subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract; provided that (i) unless an Event of Default shall have occurred and
be continuing, such visits and inspections shall occur not more than once in any
fiscal year and shall be arranged by one or more Lenders through the
Administrative Agent and (ii) the Administrative Agent shall provide the
Borrowers with the opportunity to participate in any such discussions with such
accountants.  In addition, each Loan Party will permit the Administrative Agent
to conduct, at the sole cost and expense of the Loan Parties, field audits and
examinations of receivables and inventory, and appraisals of inventory; provided
that such field audits and examinations and appraisals may be conducted not more
than once per any twelve-month period.  Notwithstanding the foregoing, if and
for so long as (i) an Event of Default has occurred and is continuing or (ii)
Availability is less than the Availability Limit, up to four such field audits
and examinations and appraisals may be conducted at the Loan
97

--------------------------------------------------------------------------------

Parties’ expense per any twelve-month period at any time at the reasonable
request of the Administrative Agent.
(b)            Use commercially reasonable efforts to obtain (i) a public
corporate rating from S&P and (ii) a public corporate family rating from
Moody’s.
SECTION 5.08      Use of Proceeds.  Use the proceeds of the Loans and request
the issuance of Letters of Credit only for the purposes specified in Section
3.13.
SECTION 5.09      Employee Benefits.  Comply with the applicable provisions of
ERISA and the Code and the laws applicable to any Foreign Pension Plan, except
for such noncompliance which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.10      Compliance with Environmental Laws.  Comply, and use
commercially reasonable efforts to cause all lessees and other persons occupying
its properties to comply, in all material respects with all Environmental Laws
applicable to its operations and properties; obtain and renew all material
environmental permits necessary for its operations and properties; and conduct
any remedial action in accordance with Environmental Laws, except in each case
with respect to this Section 5.10, to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
SECTION 5.11      Preparation of Environmental Reports.  If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without Holdings or any Restricted Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of the Loan Parties,
an environmental site assessment report regarding the matters which are the
subject of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or remedial action
in connection with such Default.
SECTION 5.12      Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that the Required Lenders, the Administrative
Agent or the Collateral Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents.  Holdings and the
Borrowers will cause each wholly owned Subsidiary of HMCo that is a Domestic
Subsidiary (other than: (i) any Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary of HMCo, (ii) any Unrestricted Subsidiary, (iii) any
Immaterial Subsidiary, (iv) any Not for Profit Subsidiary, (v) any Domestic
Subsidiary that is treated as a Foreign Subsidiary for United States federal
income tax purposes, (vi) any Subsidiary that is prohibited by applicable law,
rule, regulation or contract from providing the Guarantee or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide the Guarantee (unless such consent, approval, license or
authorization has been received), (vii) any Subsidiary for which the provision
of the
98

--------------------------------------------------------------------------------

Guarantee with respect to which the Collateral Agent and the Borrowers
reasonably agree in writing that the costs or other consequences (including
material adverse tax consequences as reasonably determined by the Borrowers in
good faith in consultation with the Collateral Agent) of providing such a
Guarantee is excessive in view of the benefits to be obtained by the Secured
Parties, and (viii) any special purpose securitization Subsidiary (each, an
“Excluded Subsidiary”)) on the Closing Date to become a Subsidiary Guarantor and
Guarantee and secure the Obligations by becoming a party to the Guarantee and
Collateral Agreement.
If any Not for Profit Subsidiary that is a wholly owned Domestic Subsidiary
ceases to be exempt from U.S. federal income taxation under Section 501(a) of
the Code or any wholly owned Domestic Subsidiary ceases to be an Unrestricted
Subsidiary, Immaterial Subsidiary or special purpose securitization Subsidiary
(and, in each case, is not otherwise an Excluded Subsidiary), then Holdings and
the Borrowers will cause such Subsidiary to become a Subsidiary Guarantor and
Guarantee and secure the Obligations by becoming a party to the Guarantee and
Collateral Agreement.  With respect to any provision or restriction affecting a
wholly owned Domestic Subsidiary the reason for which such Subsidiary is not
required to become a Guarantor in the foregoing paragraph, promptly upon the
ineffectiveness, lapse or termination of such provision or restriction, Holdings
and the Borrowers will cause such Subsidiary to become a Subsidiary Guarantor
and Guarantee and secure the Obligations by becoming a party to the Guarantee
and Collateral Agreement.


(b)            In addition, from and after the Closing Date, Holdings and the
Borrowers will cause any subsequently acquired or organized wholly owned
Restricted Subsidiary (other than any Foreign Subsidiary or any Excluded
Subsidiary so long as such exclusionary provision or restriction is applicable
with respect to such Subsidiary) to become a Loan Party by executing the
Guarantee and Collateral Agreement and/or each applicable Security Document in
favor of the Collateral Agent.  In addition, from time to time, Holdings and the
Borrowers will, at their cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of the assets and properties of Holdings and the
wholly owned Restricted Subsidiaries (other than any Foreign Subsidiary or any
Excluded Subsidiary so long as such exclusionary provision or restriction is
applicable with respect to such Subsidiary) as the Administrative Agent or the
Required Lenders shall designate (it being understood that it is the intent of
the parties that the Obligations shall be secured (i) by substantially all the
assets of Holdings and the wholly owned Restricted Subsidiaries (other than any
Foreign Subsidiary or any Excluded Subsidiary so long as such exclusionary
provision or restriction is applicable with respect to such Subsidiary),
including Material Real Property (and not any other real property or interest
therein) and personal property (other than Excluded Assets) acquired subsequent
to the Closing Date and (ii) in the case of Foreign Subsidiaries that are first
tier Foreign Subsidiaries (or treated as first tier Foreign Subsidiaries for
U.S. federal income tax purposes) or any Domestic Subsidiary which is treated as
a first tier Foreign Subsidiary for U.S. federal income tax purposes, in each
case, of a Loan Party, by 66% of the voting stock and 100% of the non-voting
stock of such Subsidiary).  Such security interests and Liens will be created
under the Security Documents and other security agreements, mortgages, deeds of
trust and other instruments and documents in form and substance reasonably
satisfactory to the Collateral Agent, and Holdings and the Borrowers shall
deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and lien searches)
as the Collateral Agent shall reasonably request to evidence
99

--------------------------------------------------------------------------------

compliance with this Section.  Holdings and the Borrowers shall be in compliance
with the requirements of this clause (b) if they shall cause such subsequently
acquired or organized wholly-owned Restricted Subsidiary to become a Loan Party,
pledge its assets and deliver such instruments and documents (except with
respect to Mortgages and related items in respect of Material Real Property,
which shall be governed by the last sentence of this clause (b)) within 30 days
(or such longer period as the Administrative Agent may reasonably agree) after
the acquisition or organization of such Restricted Subsidiary.  Holdings and the
Borrowers agree to provide such evidence as the Collateral Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien.  In furtherance of the foregoing, Holdings and the
Borrowers will give prompt notice to the Administrative Agent of the acquisition
by Holdings or any of the other Loan Parties of any Material Real Property and
will, within 60 days (or such longer period as the Administrative Agent may
reasonably agree) following the acquisition of such Material Real Property,
deliver to the Administrative Agent Mortgages and the other items described in
Section 4.01(k)(iii) (excluding Mortgage Amendments) as applicable to such
Material Real Property, as well as such other items as may be reasonably
requested by the Administrative Agent; provided, that the Administrative Agent
and the Borrowers may agree in writing that a mortgage on a parcel of Material
Real Property located in the State of New York is not required if they
reasonably determine that the costs or other consequence of providing a Mortgage
is excessive in view of the benefits to be obtained by the Secured Parties
therefrom.
SECTION 5.13      Intentionally Omitted
SECTION 5.14      Intentionally Omitted.
SECTION 5.15      Cash Dominion.
(a)             Maintain with the Collateral Agent or another depository
reasonably acceptable to the Administrative Agent one or more deposit accounts
(i) to be used by the Loan Parties as their principal concentration accounts,
(ii) into which shall be swept or deposited, on each Business Day, during any
Cash Dominion Period, all cash of the Loan Parties from any and all of their
other deposit accounts and bank or securities accounts (other than the Excluded
Accounts), (iii) from which cash shall be withdrawn and applied (A) in
accordance with the Waterfall on each Business Day during any Cash Dominion
Period, if an Event of Default shall have occurred and be continuing, or (B) to
prepay outstanding Loans and to the extent due and payable, any fees, interest
and other amounts owing under this Agreement, on each Business Day during any
Cash Dominion Period, if an Event of Default shall not have occurred and be
continuing, and (iv) which shall be subject to a control agreement reasonably
acceptable to the Administrative Agent and shall be under the sole control and
dominion of the Administrative Agent and Collateral Agent during any Cash
Dominion Period.
ARTICLE VI

Negative Covenants
Each Loan Party party to this Agreement jointly and severally with all of the
other Loan Parties covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until all Commitments have been terminated
and the principal of and interest on each
100

--------------------------------------------------------------------------------

Loan, all Fees and all other expenses or amounts (other than contingent
indemnification liabilities to the extent no claim giving rise thereto has been
asserted) payable under any Loan Document have been paid in full and all Letters
of Credit have been cancelled or have expired and all amounts drawn thereunder
have been reimbursed in full or, with the consent of the Issuing Bank in its
sole discretion, such Letters of Credit shall have been Cash Collateralized
pursuant to arrangements satisfactory to the Issuing Bank (which arrangements
result in the release of the Revolving Credit Lenders from their obligation to
make payments in respect of L/C Disbursements pursuant to Section 2.23(d)),
unless the Required Lenders shall otherwise consent in writing, neither Holdings
nor any Borrower will, nor will they cause or permit any of the Restricted
Subsidiaries to:
SECTION 6.01      Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:
(a)             (i) Indebtedness created hereunder and under the other Loan
Documents and (ii) other Indebtedness existing on the Closing Date that is
listed on Schedule 6.01;
(b)            intercompany Indebtedness of Holdings and the Restricted
Subsidiaries to the extent permitted by Section 6.04(b); provided that any such
intercompany Indebtedness owed by any Loan Party to a Subsidiary that is not a
Loan Party shall be subordinated to the Obligations;
(c)             Indebtedness incurred by Holdings or any of the Restricted
Subsidiaries arising from agreements providing for indemnification, adjustment
of purchase price, earnouts or similar obligations, or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
Holdings or any such Restricted Subsidiary pursuant to such agreements, in
connection with Permitted Acquisitions or Acquisitions or permitted dispositions
of any business or assets of Holdings or any of the Restricted Subsidiaries;
(d)            Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;
(e)             Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts;
(f)             guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of Holdings and the
Restricted Subsidiaries;
(g)            (i) Indebtedness under the Term Loan Agreement in an aggregate
principal amount outstanding at any time not to exceed the aggregate of (A)
$800,000,000 and (B) the aggregate outstanding principal amount of any
Indebtedness incurred under any Incremental Facilities (as defined in the Term
Loan Agreement) and (ii) any Permitted Refinancing Indebtedness in respect
thereof;
101

--------------------------------------------------------------------------------

(h)            Indebtedness owed to (including obligations in respect of letters
of credit for the benefit of) any person providing worker’s compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to Holdings or any Restricted Subsidiary, pursuant to reimbursement or
indemnification obligations to such person;
(i)              Indebtedness of Holdings or the Restricted Subsidiaries in
respect of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations and trade-related letters of credit, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business and any
extension, renewal or refinancing thereof to the extent that the amount of
refinancing Indebtedness is not greater than the amount of Indebtedness being
refinanced;
(j)              Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is extinguished within five Business Days of its incurrence;
(k)             Indebtedness with respect to Capital Lease Obligations, mortgage
financings and purchase money Indebtedness incurred by any Restricted Subsidiary
prior to or within 270 days after the acquisition, lease, construction, repair,
replacement or improvement of the respective asset (whether through the direct
purchase of such asset or the Equity Interest of any person owning such asset)
permitted under this Agreement in order to finance such acquisition, lease,
construction, repair, replacement or improvement (including any Indebtedness
acquired in connection with a Permitted Acquisition or an Acquisition);
provided, any such Indebtedness (i) shall be secured only by the assets
acquired, leased, constructed, repaired or improved in connection with the
incurrence of such Indebtedness, and (ii) shall constitute not less than 75% of
the aggregate consideration paid with respect to such asset, and any
Indebtedness that Refinanced such Indebtedness pursuant to the definition of
Permitted Refinancing Indebtedness (disregarding clause (v) thereof), in an
aggregate principal amount which, immediately after giving effect to the
incurrence thereof, when aggregated with the principal amount of all other
Indebtedness then outstanding that was incurred pursuant to this clause (k), is
not in excess of the greater of (A) 23% of the Consolidated EBITDA for the most
recently ended four fiscal quarter period ending with a fiscal quarter for which
financial statements are required to have been delivered pursuant to Section
5.04(b) and (B) $75,000,000;
(l)              Indebtedness of any Restricted Subsidiary supported by a Letter
of Credit in a principal amount not in excess of the stated amount of such
Letter of Credit;
(m)            (i) Indebtedness of a Restricted Subsidiary of Holdings acquired
after the Closing Date and Indebtedness of a person merged or consolidated with
or into a Restricted Subsidiary after the Closing Date and Indebtedness assumed
in connection with the acquisition of assets or Equity Interests, which
Indebtedness in each case exists at the time of such acquisition, merger or
consolidation and is not created in
102

--------------------------------------------------------------------------------

contemplation of such event and where such acquisition, merger or consolidation
is permitted by this Agreement and (ii) any Indebtedness that Refinanced such
Indebtedness pursuant to the definition of Permitted Refinancing Indebtedness
(disregarding clause (v) thereof); provided that (A) the aggregate outstanding
principal amount of all Indebtedness acquired or assumed by non-Loan Parties
under subclause (i) of this clause (m) shall not exceed $50,000,000 at any time
and (B) at the time of such acquisition, merger or consolidation and at the time
of the incurrence or assumption of such Indebtedness by a Restricted Subsidiary,
on a pro forma basis after giving effect thereto, no Event of Default shall have
occurred and be continuing;
(n)            Indebtedness of Restricted Subsidiaries of Holdings that are not
Loan Parties in an aggregate principal amount which, immediately after giving
effect to the incurrence thereof, when aggregated with the principal amount of
all other Indebtedness then outstanding that was incurred pursuant to this
clause (n), is not in excess of the greater of (i) $100,000,000 and (ii) 31% of
the Consolidated EBITDA for the most recently ended four fiscal quarter period
ending with a fiscal quarter for which financial statements are required to have
been delivered pursuant to Section 5.04(b);
(o)            Indebtedness incurred or assumed at any time when, on a pro forma
basis after giving effect thereto, the RP Payment Conditions are satisfied at
such time;
(p)            [Intentionally Omitted]
(q)            [Intentionally Omitted]
(r)              all premiums (if any), interest, fees, expenses, indemnities,
charges and additional or contingent interest on obligations described in
clauses (a) through (o) above;
(s)             Guarantees of obligations of third parties to the extent treated
as Investments in such third parties (in an amount equal to the aggregate amount
of the obligations so Guaranteed) and permitted by Section 6.04;
(t)              Indebtedness consisting of Indebtedness issued by any Loan
Party to future, current or former officers, managers, directors, consultants
and employees of Holdings, its subsidiaries or its direct or indirect parent
companies, their respective estates, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of Holdings or any direct
or indirect parent company of Holdings to the extent described in Section
6.06(a)(i); provided that the terms of any such Indebtedness with a principal
amount in excess of $2,000,000 shall be approved by the board of directors of
Holdings;
(u)            Indebtedness with respect to Hedging Agreements permitted under
Section 6.04(h);
(v)            Indebtedness if, after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof: (i) in the case of Indebtedness
that will be secured by the Collateral on a pari passu basis with the
obligations under the Term Loan Agreement, the Net First Lien Leverage Ratio on
a pro forma basis is not greater than 2.50 : 1.00 and the
103

--------------------------------------------------------------------------------

Net Total Leverage Ratio on a pro forma basis is not greater than 4.00 : 1.00,
(ii) in the case of Indebtedness that will be secured by the Collateral by Liens
that are junior and subordinated to the Liens securing the obligations under the
Term Loan Agreement, the Net Secured Leverage Ratio on a pro forma basis is not
greater than 3.50 : 1.00 and the Net Total Leverage Ratio on a pro forma basis
is not greater than 4.00 : 1.00, and (iii) in the case of other Indebtedness,
the Net Total Leverage Ratio on a pro forma basis is not greater than 4.00 :
1.00;
(w)            (i) Indebtedness in an aggregate principal amount not to exceed
at the time of incurrence an amount equal to the amount determined pursuant to
clause (a) of the definition of “Incremental Amount” (as defined in the Term
Loan Agreement as in effect on the date hereof) at such time; provided that (I)
there shall be no obligor in respect of any such Indebtedness that is not a Loan
Party and there shall be no borrower in respect of any such Indebtedness that is
not a Borrower, (II) in the case of Indebtedness that is secured, the
obligations in respect thereof shall not be secured by any Lien on any asset of
Holdings, the Borrowers or any Restricted Subsidiary other than any asset
constituting Collateral, (III) such Indebtedness shall be senior secured
obligations and shall rank pari passu in right of security with the Liens
securing the Term Facility Obligations or, at the Borrowers’ option, junior in
right of security to the Liens securing the Obligations and such Indebtedness
shall be subject to an Intercreditor Agreement, (IV) the final maturity date of
such Indebtedness shall be no earlier than the Term Loan Maturity Date (as
defined in the Term Loan Agreement as in effect on the date hereof) and such
Indebtedness shall have a Weighted Average Life to Maturity no shorter than that
of the term loans then outstanding under the Term Loan Agreement, and (V) the
terms of such Indebtedness shall not be subject to mandatory redemption,
repurchase or prepayment (except with respect to change of control, asset sale
and casualty event mandatory offers to purchase or prepayment events and
customary acceleration rights after an event of default), in each case prior to
the Term Loan Maturity Date, and (ii) Permitted Refinancing Indebtedness in
respect thereof, in each case, other than any Indebtedness that takes the form
of term loan facilities which are secured obligations and rank pari passu with
the Term Loan Facility;
(x)             Indebtedness of Joint Ventures and/or Indebtedness incurred on
behalf of any Joint Venture or any Guarantees of Indebtedness of joint ventures,
in an aggregate outstanding principal amount not to exceed $50,000,000 at any
time; and
(y)            any other Indebtedness in an aggregate outstanding principal
amount not exceed $150,000,000 at any time, so long as such Indebtedness is not
secured by the Revolving Credit First Lien Collateral.
SECTION 6.02      Liens.  Create, incur, assume or permit to exist any Lien on
any property or assets (including Equity Interests or other securities of any
person, including any Restricted Subsidiary) now owned or hereafter acquired by
it or on any income or revenues or rights in respect of any thereof, except:
(a)            Liens on property or assets of Holdings or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 6.02; provided
that such Liens
104

--------------------------------------------------------------------------------

shall secure only those obligations which they secure on the date hereof and
extensions, renewals and replacements thereof permitted hereunder;
(b)            any Lien created under the Loan Documents;
(c)            statutory Liens of landlords, banks (and rights of set-off),
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section
401(a)(29) or 412(n) of the Code or by ERISA), in each case incurred in the
ordinary course of business (i) for amounts not yet overdue or (ii) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;
(d)            Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
(e)             with respect to real property of the Restricted Subsidiaries,
covenants, conditions, easements, rights-of-way, restrictions, encroachments,
encumbrances and other imperfections or irregularities in title, in each case
which were not incurred in connection with and do not secure Indebtedness for
borrowed money and do not or will not interfere in any material respect with the
ordinary conduct of the business of Holdings or any of the Restricted
Subsidiaries or with the use of such real property for its intended use;
(f)              any interest or title of a lessor or sublessor under any lease
of property permitted hereunder, and any Lien to which such interest or title is
subject;
(g)            Liens solely on any cash earnest money deposits made by Holdings
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(h)            purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business and Liens on a Specified
Warehouse created in connection with a Sale and Lease Back Transaction involving
such Specified Warehouse;
(i)              Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
(j)              licenses of Patents, Trademarks, Copyrights, trade secrets,
service marks, tradenames and any other intellectual property rights granted by
Holdings or any of the
105

--------------------------------------------------------------------------------

Restricted Subsidiaries in the ordinary course of business and not interfering
in any material respect with the conduct of the business of Holdings or such
Restricted Subsidiary;
(k)             construction liens arising in the ordinary course of business,
including liens for work performed for which payment has not been made, securing
obligations that are not due and payable or, in the case of any amounts overdue
for a period in excess of 30 days, are being contested in good faith by
appropriate proceedings and in respect of which, if applicable, Holdings or the
relevant Restricted Subsidiary thereof shall have set aside on its books
reserves as shall be required by GAAP;
(l)               Liens for taxes, assessments or other governmental charges or
levies not yet delinquent, or which are for less than $5,000,000 in the
aggregate, or which are being contested in good faith by appropriate proceedings
or for property taxes on property (other than Mortgaged Property or property
that, pursuant to the terms hereof, is required to become Mortgaged Property)
that Holdings or one of the Restricted Subsidiaries has determined to abandon if
the sole recourse for such tax, assessment, charge, levy or claim is to such
property;
(m)            deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Leases), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature made or incurred in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business;
(n)            zoning restrictions, easements, trackage rights, leases (other
than Capital Leases), licenses, special assessments, rights-of-way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business which were not incurred in connection with and do not secure
Indebtedness for borrowed money, and, individually or in the aggregate, do not
materially interfere with the ordinary conduct of the business of Holdings or
any of the Restricted Subsidiaries or with the use of such real property for its
intended use;
(o)            purchase money security interests in equipment or other property
or improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by any Restricted Subsidiary (including the interests of vendors
and lessors under conditional sale and title retention agreements); provided
that (i) such security interests secure Indebtedness permitted by Section
6.01(k), (ii) such security interests are incurred, and the Indebtedness secured
thereby is created, within 270 days after such acquisition (or construction),
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of such
equipment or other property or improvements at the time of such acquisition (or
construction), including transaction costs incurred by Holdings or any
Restricted Subsidiary in connection with such acquisition (or construction) and
(iv) such security interests do not apply to any other property or assets of
Holdings or any Restricted Subsidiary (other than to accessions to such
equipment or other property or improvements; provided that individual financings
of equipment provided by a single
106

--------------------------------------------------------------------------------

lender may be cross-collateralized to other financings of equipment provided
solely by such lender);
(p)            Liens arising out of operating lease or Capital Lease
transactions permitted under Section 6.01(k) and transactions permitted by
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;
(q)            Liens securing judgments for the payment of money in an aggregate
amount not in excess of $10,000,000 (except to the extent covered by insurance,
and the Administrative Agent shall be reasonably satisfied with the credit of
such insurer), unless such judgments shall remain undischarged for a period of
more than 30 consecutive days during which execution shall not be effectively
stayed;
(r)              Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) pertaining to pooled deposit and/or sweep
accounts of Holdings and/or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings and the Restricted Subsidiaries;
(s)            any Lien on any property or asset of Holdings or a Restricted
Subsidiary securing Indebtedness (including Permitted Refinancing Indebtedness)
permitted by Section 6.01(m); provided that such Lien does not apply to any
other property or assets of Holdings or any of the Restricted Subsidiaries not
securing such Indebtedness at the date of the acquisition of such property or
asset (other than after acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date and permitted
hereunder which contains a requirement for the pledging of after acquired
property, it being agreed that such after acquired property shall not include
property of Holdings and the Restricted Subsidiaries, other than any such
acquired Restricted Subsidiary of Holdings, that would have been included but
for such acquisition);
(t)              the replacement, extension or renewal of any Lien permitted
above; provided that such replacement, extension or renewal Lien shall not cover
any property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;
(u)            Liens on any property or asset of a non-Loan Party securing
Indebtedness of non-Loan Parties permitted by Section 6.01 or other obligations
(other than Indebtedness) of a non-Loan Party not prohibited hereunder;
(v)            subject to the Term Loan/Revolving Facility Intercreditor
Agreement, the Liens securing Indebtedness permitted by Section 6.01(g);
(w)            [Intentionally Omitted];
(x)             Liens securing Indebtedness permitted under Section 6.01(v) or
(w), in each case subject to an Intercreditor Agreement, so long as any first
priority Lien on the
107

--------------------------------------------------------------------------------

Collateral will be pari passu with the Lien thereon securing the Term Facility
Obligations or any junior Lien on the Collateral will be junior and subordinated
to the Lien thereon securing the Obligations;
(y)            Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to brokerage accounts incurred in
the ordinary course of business, consistent with past practices and not for
speculative purposes;
(z)             Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods in the ordinary course of business;
(aa)          Liens that are contractual rights of set-off relating to purchase
orders and other agreements entered into with customers of Holdings, any
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;
(bb)         Liens of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection; and
(cc)          Liens not otherwise permitted by this Section 6.02; provided that,
the aggregate amount of Indebtedness and other obligations secured thereby does
not exceed $150,000,000 at any time and such Liens are not secured by the
Revolving Credit First Lien Collateral.
SECTION 6.03      Sale and Lease Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease Back Transaction”) unless
(a) the sale or transfer of such property is permitted by clause (f) of Section
6.05 and (b) any Capital Lease Obligations, Synthetic Lease Obligations or Liens
arising in connection therewith are permitted by Sections 6.01 and 6.02, as the
case may be.
SECTION 6.04      Investments, Loans and Advances.  Purchase, hold or acquire
any Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, make or permit to exist any investment
or any other interest in, or enter into any Hedging Agreement with, any other
person (collectively, “Investments”), except:
(a)            Permitted Investments and Investments that were Permitted
Investments when made;
(b)            Investments as of the Closing Date in Holdings or any Restricted
Subsidiary and Investments made after the Closing Date in Holdings or any
Restricted Subsidiary; provided that (i) the aggregate amount of Investments
made after the Closing Date by Loan Parties in, and Guarantees by Loan Parties
of Indebtedness or other obligations of, Restricted Subsidiaries that are not
Loan Parties (determined at the time of the making thereof without regard to any
write-downs or write-offs of such Investments)
108

--------------------------------------------------------------------------------

shall not exceed the greater of (A) $75,000,000 and (B) 23% of the Consolidated
EBITDA for the most recently ended four fiscal quarter period ending with a
fiscal quarter for which financial statements are required to have been
delivered pursuant to Section 5.04(b) and (ii) no Event of Default under
Sections 7.01(b), 7.01(c), 7.01(g) or 7.01(h) shall have occurred and be
continuing; provided further that, for purposes of determining compliance with
the foregoing limitation in clause (i) above as of any date, the amount of each
Investment made on or prior to such date pursuant to this clause (b) that is
subject to such limitation shall be deemed reduced (to not less than zero) by
the aggregate amount of cash, dividends, interest, returns of principal or
capital, repayments or other distributions returned to the applicable Loan Party
in respect of such Investment prior to the date of determination;
(c)            Capital Expenditures;
(d)             (i) Loans and advances to officers, directors and employees of
Holdings and the Restricted Subsidiaries made in the ordinary course of business
in an aggregate principal amount not to exceed $10,000,000 in the aggregate at
any time outstanding (calculated without regard to write-downs or write-offs
thereof); provided that any such loans with a principal amount in excess of
$2,000,000 shall be approved by the board of directors of Holdings and (ii)
advances of payroll payments and expenses to employees in the ordinary course of
business;
(e)             Permitted Acquisitions;
(f)              (i) any Investment acquired by a Loan Party (x) in exchange for
any other Investment or accounts receivable held by a Loan Party in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the Person in which such other Investment is made or which is the obligor
with respect to such accounts receivable, (y) as a result of a foreclosure by a
Loan Party with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default or (z) as a result of
litigation, arbitration or other disputes with Persons who are not Affiliates,
(ii) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and (iii) prepayments and other
credits to suppliers made in the ordinary course of business consistent with the
past practices of Holdings and the Restricted Subsidiaries;
(g)            Investments held by a Person acquired in a Permitted Acquisition
or an Acquisition so long as such Investment is not made in anticipation or
contemplation of such acquisition;
(h)            Holdings and the Restricted Subsidiaries may enter into and
perform their obligations under Hedging Agreements or other derivative
instruments entered into in the ordinary course of business and so long as any
such Hedging Agreement or other derivative instrument is not speculative in
nature;
(i)              Investments existing as of the Closing Date and set forth in
Schedule 6.04;
109

--------------------------------------------------------------------------------

(j)              Investments arising out of the receipt by Holdings or any
Restricted Subsidiary of non-cash consideration with respect to sales of assets
permitted under Section 6.05; provided that such consideration (if the stated
amount or value thereof is in excess of $1,000,000) is pledged upon receipt
pursuant to the Guarantee and Collateral Agreement to the extent required
thereby;
(k)             Investments resulting from pledges and deposits referred to in
Section 6.02;
(l)              [Intentionally Omitted];
(m)            [Intentionally Omitted];
(n)            Investments in the ordinary course of business consisting of
purchases and acquisitions of inventory, supplies, material or equipment or the
licensing or contribution of intellectual property pursuant to joint marketing,
joint development or similar arrangements with other Persons;
(o)            any advances, loans, extensions of credit to suppliers, customers
and vendors or other Investments in receivables owing to a Restricted
Subsidiary, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms; provided,
however, that such trade terms may include such concessionary trade terms as
such Restricted Subsidiary deems reasonable under the circumstances;
(p)            [Intentionally Omitted];
(q)            Investments in Restricted Subsidiaries that are not Loan Parties
or a series of Investments from one Restricted Subsidiary to another solely to
provide a Restricted Subsidiary that is consummating a Permitted Acquisition or
an Acquisition with funds to pay the consideration in respect thereof in an
aggregate amount not to exceed the amount of such consideration;
(r)              Investments in HMH IP Company in the ordinary course of
business in respect of operating expenses of HMH IP Company and other expenses
incurred by HMH IP Company in connection with the digital development of
Intellectual Property owned by the Borrowers and the Restricted Subsidiaries;
provided that the amounts of such Investments shall be no more than amounts that
would be otherwise payable to an unaffiliated third party providing such digital
development services and in the aggregate shall not exceed $150,000,000 in any
fiscal year;
(s)             Investments made at any time when, on a pro forma basis after
giving effect thereto, the Investment/Acquisition Payment Conditions are
satisfied at such time;
(t)              Investments in an aggregate amount (determined at the time of
the making thereof without regard to any write-downs or write-offs of such
Investments) not to exceed the sum of (i) the greater of $100,000,000 and 31% of
the Consolidated EBITDA for the most recently ended fiscal year for which
financial statements are required to have
110

--------------------------------------------------------------------------------

been delivered pursuant to Section 5.04(b) plus (ii) the Cumulative Credit at
any time outstanding; provided that, both before and after giving effect to such
Investment, on a pro forma basis, no Event of Default shall have occurred and be
continuing; provided, further that, for purposes of determining compliance with
the foregoing limitation as of any date, the amount of each Investment made on
or prior to such date pursuant to this clause (t) shall be deemed reduced (to
not less than zero) by the aggregate amount of cash, dividends, interest,
returns of principal or capital, repayments or other distributions returned to
the applicable person in respect of such Investment prior to the date of
determination;
(u)            Investments in Joint Ventures in an amount (determined at the
time of the making thereof without regard to any write-downs or write-offs of
such Investments) not to exceed the greater of (i) $75,000,000 and (ii) 23% of
the Consolidated EBITDA for the most recently ended four fiscal quarter period
ending with a fiscal quarter for which financial statements are required to have
been delivered pursuant to Section 5.04(b); provided that, both before and after
giving effect thereto, on a pro forma basis, no Event of Default shall have
occurred and be continuing; provided, further that, for purposes of determining
compliance with the foregoing limitation as of any date, the amount of each
Investment made on or prior to such date pursuant to this clause (u) shall be
deemed reduced (to not less than zero) by the aggregate amount of cash,
dividends, interest, returns of principal or capital, repayments or other
distributions returned to the applicable person in respect of such Investment
prior to the date of determination; provided, further, that if any Investment
pursuant to this clause (u) is made in any person that was not a Subsidiary on
the date on which such Investment was made but becomes a wholly owned Subsidiary
thereafter, then such Investment may, at the option of the Borrowers, upon such
person becoming a wholly owned Subsidiary and so long as such person remains a
wholly owned Subsidiary, be deemed to have been made pursuant to Section 6.04(b)
(to the extent permitted by the proviso thereto in the case of any Subsidiary
that is not a Loan Party) and not in reliance on this Section 6.04(u); and
(v)            other Investments so long as on a pro forma basis after giving
effect thereto, (i) no Event of Default shall have occurred and be continuing,
(ii) the Net Total Leverage Ratio is not greater than 2.50 : 1.00 and (iii) the
Liquidity of Holdings and its Restricted Subsidiaries on a consolidated basis
shall be at least $250,000,000.
The amount of any Investment made other than in the form of cash or cash
equivalents shall be the fair  market value thereof (as determined by the
Borrowers in good faith) valued at the time of the making thereof, and without
giving effect to any subsequent write-downs or write-offs thereof.
SECTION 6.05      Mergers, Consolidations, Sales of Assets and Acquisitions. 
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or any part of the
assets (whether now owned or hereafter acquired) of Holdings or any Restricted
Subsidiary or less than all the Equity Interests of any Restricted Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) any Equity Interests in or assets of any other person, except:
111

--------------------------------------------------------------------------------

(a)            purchases or other acquisitions of inventory, materials,
equipment or other assets in the ordinary course of business;
(b)            if at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing or would
result therefrom, (i) the merger, consolidation or amalgamation of any
Subsidiary of Holdings (other than a Borrower) into (or with) Holdings in which
Holdings is the survivor, (ii) the merger, consolidation or amalgamation of any
Borrower in a transaction in which such Borrower is the survivor, (iii) the
merger, consolidation or amalgamation or consolidation of any Subsidiary (other
than any Borrower) into or with any Loan Party in a transaction in which the
surviving or resulting entity is a Loan Party and, in the case of each of
clauses (ii) and (iii), no person other than the Borrower or the Loan Party
receives any consideration, (iv) the merger or consolidation of any Subsidiary
that is not a Loan Party into or with any other Subsidiary that is not a Loan
Party, or (v) any Subsidiary may merge, consolidate or amalgamate with any other
person in order to effect an Investment permitted pursuant to Section 6.04 so
long as the continuing or surviving person shall be a Subsidiary, which shall be
a Loan Party if the merging, consolidating or amalgamating Subsidiary was a Loan
Party and which together with each of its Subsidiaries shall have complied with
the requirements of Section 5.12;
(c)            sales or other dispositions of assets described in clause (i),
(ii), (iii), (iv), (v), (vi) or (vii) of the definition of “Asset Sale”;
(d)            pursuant to Permitted Acquisitions;
(e)            Investments made in accordance with Section 6.04 and Liens
permitted by Section 6.02;
(f)              any sale, transfer, lease or other disposition (including any
Sale and Lease Back Transactions permitted by Section 6.03) of property;
provided that (i) either (A) at the time of any such transaction, on a pro forma
basis, the Investment/Acquisition Payment Conditions are satisfied at such time
or (B) no Event of Default shall have occurred and be continuing, or would
result therefrom, and the fair market value of property so sold, transferred,
leased or otherwise disposed shall not exceed $75,000,000 in the aggregate in
any fiscal year and (ii) the consideration received for such property shall be
not less than 75% in cash and/or Permitted Investments; provided however, for
the purposes of this clause (f)(ii), each of the following shall be deemed to be
cash: (1) the amount of any liabilities (as shown on Holdings’ or such
Subsidiary’s most recent balance sheet or in the notes thereto) that are assumed
by the transferee of any such assets or are otherwise cancelled in connection
with such transaction, (2) any Designated Non-Cash Consideration received in
respect of such disposition having an aggregate fair market value as determined
by the Borrowers in good faith, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause that is at that time
outstanding, not in excess of the greater of (x) $25,000,000 and (y) 7.5% of the
Consolidated EBITDA for the most recently ended four fiscal quarter period
ending with a fiscal quarter for which financial statements are required to have
been delivered pursuant to Section 5.04(b), at the time of receipt of such
Designated Non-Cash
112

--------------------------------------------------------------------------------

Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, and (3) any non-cash proceeds received in the form
of Indebtedness or Equity Interests are pledged to the Collateral Agent to the
extent required under Section 5.12; provided further, that no sale of the Equity
Interests of any Subsidiary may be made pursuant to this clause (f) except in
connection with the sale of all its outstanding Equity Interests that is held by
Holdings and any other Subsidiary;
(g)            the sale of defaulted receivables in the ordinary course of
business and not as part of an accounts receivables financing transaction;
(h)            the sale or other disposition of Term Facility First Lien
Collateral (as defined in the Term Loan/Revolving Facility Intercreditor
Agreement);
(i)               any Restricted Subsidiary that is not a Loan Party may
liquidate or dissolve into, and in connection therewith, transfer its assets and
liabilities to, Holdings or another Restricted Subsidiary if the board of
directors of Holdings or HMHP determines in good faith that such liquidation or
dissolution is in the best interests of Holdings and HMHP and is not materially
disadvantageous to the Lenders; and
(j)              any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its assets or business to any other Restricted Subsidiary; provided that
such transaction complies with Section 6.04 and Section 6.07.
SECTION 6.06      Restricted Payments; Restrictive Agreements.
(a)            Declare or make, or agree to declare or make, directly or
indirectly, any Restricted Payment (including pursuant to any Synthetic Purchase
Agreement), or incur any obligation (contingent or otherwise) to do so;
provided, however, that (i) Holdings may repurchase, or may pay cash dividends
or distributions with respect to its Equity Interests so that one or more of its
parent holding companies (if any) may repurchase, its own Equity Interests owned
by present or former officers or employees of Holdings or the Restricted
Subsidiaries or make payments to present or former officers or employees of
Holdings or the Restricted Subsidiaries upon termination of employment in
connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity based incentives pursuant to management
incentive plans or in connection with the death or disability, retirement or
termination of employment of such present or former officers or employees;
provided, that the aggregate amount of such Restricted Payments under this
clause (i) shall not exceed in any calendar year $2,000,000; provided that any
unused amount in any calendar year may be carried forward into any succeeding
calendar year (plus the amount of net proceeds received by Holdings during such
calendar year from Employee Equity Sales and the amount of net proceeds of any
key-man life insurance received during such calendar year); and provided
further, that the aggregate amount of such purchases or redemptions that may be
made pursuant to this clause (i) shall not exceed $10,000,000 (plus the amount
of net proceeds received by Holdings after the date of this Agreement from
Employee Equity Sales); (ii) this Section 6.06(a) shall not apply to repurchases
of Equity Interests deemed to occur upon exercise of stock options or warrants
if
113

--------------------------------------------------------------------------------

such Equity Interests represent a portion of the exercise price of such options
or warrants; (iii) any Restricted Subsidiary of Holdings may declare and make
Restricted Payments to, repurchase its Equity Interests from or make other
distributions to Holdings or to any wholly owned Restricted Subsidiary of
Holdings (or, in the case of non-wholly owned Restricted Subsidiaries, to
Holdings or any Restricted Subsidiary that is a direct or indirect parent of
such Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary on a pro rata basis (or more favorable basis from the
perspective of Holdings or such Restricted Subsidiary) based on their relative
ownership interests; (iv) Restricted Payments may be made at any time in an
aggregate amount not exceeding $50,000,000 when, on a pro forma basis after
giving effect thereto, no Event of Default shall have occurred and be
continuing; and (v) Restricted Payments may be made at any time when, on a pro
forma basis after giving effect thereto, the RP Payment Conditions are satisfied
at such time.
(b)            Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings, or any Restricted Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets, or (ii) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any of its Equity Interests or to make or repay loans or advances to Holdings or
any Restricted Subsidiary or to Guarantee Indebtedness of Holdings or any
Restricted Subsidiary; provided that (A) the foregoing shall not apply to
restrictions and conditions imposed by law, any Loan Document, agreement
governing any Indebtedness permitted under Section 6.01(a),  (g) or (v) or to
the extent such restrictions and conditions do not contravene the Loan
Documents, under Section 6.01(m) or (n) (with respect to Restricted Subsidiaries
that are not Loan Parties), (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of, or
sale of the assets of, a Restricted Subsidiary pending such sale; provided such
restrictions and conditions apply only to the Restricted Subsidiary that is or
such assets that are to be sold and such sale is permitted hereunder, (C) 
restrictions or conditions imposed by any agreement relating to Liens permitted
by Section 6.02 if such restrictions or conditions apply only to the property or
assets subject to such Liens, (D) clause (i) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, (E) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by the Term Loan Agreement and other “Loan Documents” defined
therein, (F) the foregoing shall not apply to any Not for Profit Subsidiary, (G)
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures entered into in the ordinary course of business and
(H) any agreement in effect at the time a person becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such person becoming
a Subsidiary.
SECTION 6.07      Transactions with Affiliates.  Except for transactions between
or among Loan Parties, sell or transfer any property or assets to, or purchase
or acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates except (a) that Holdings or any
Restricted Subsidiary may (i) engage in any of the foregoing transactions upon
terms no less favorable to Holdings or such Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties and (ii) in the
case of a Restricted Subsidiary that is a Loan Party, make an Investment in any
Affiliate that provides services to any Borrower or its Restricted Subsidiaries;
provided that (x) such Investment is made pursuant to Section 6.04(g), (t), (u)
or (v) and is permitted thereby, and (y) the board of
114

--------------------------------------------------------------------------------

directors of Holdings determines that such Investment is in the best interests
of Holdings and the Restricted Subsidiaries, (b) Restricted Payments permitted
by Section 6.06(a), (c) the indemnification of, and the payment of reasonable
and customary fees and indemnities to, directors, officers and employees of
Holdings and the Restricted Subsidiaries in the ordinary course of business, (d)
Investments permitted by clause (b), (d), (q) or (r) of Section 6.04,
Investments in joint ventures and non-Loan Parties permitted by clause (s), (t),
(u) or (v) of Section 6.04 and transfers permitted under Section 6.05 of
work-in-process and products in the ordinary course of business among Holdings
and its Subsidiaries in connection with the digital development of Intellectual
Property owned by the Loan Parties, (e)(i) any employment agreement entered into
by Holdings or any Restricted Subsidiary in the ordinary course of business,
(ii) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers or directors, and (iii) any employee compensation,
benefit plan or arrangement, any health, disability or similar insurance plan
which covers employees, and any reasonable employment contract and transactions
pursuant thereto, (f) any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans entered into by
Holdings or any Restricted Subsidiary in the ordinary course of business and
approved by the board of directors of Holdings or HMHP, (g) the existence of, or
the performance by Holdings, any Borrower or any of the Restricted Subsidiaries
of its obligations under the terms of, any stockholders agreement or its
equivalent with the stockholders of Holdings or any direct or indirect parent of
a Borrower (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter, (h) transactions by and among
non-Loan Parties, (i) payments by Holdings, any Borrower or any Restricted
Subsidiary to an Affiliate for any financial advisory, financing, underwriting
or placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by a majority of the members of the board of directors of Holdings in
good faith, (j) transactions with respect to which Holdings, the Borrowers or
any Restricted Subsidiary, as the case may be, delivers a letter from an
Independent Financial Advisor addressed to the Lenders and the Administrative
Agent stating that such transaction is fair to Holdings, the Borrowers or such
Restricted Subsidiary from a financial point of view, (k) investments by
Affiliates in securities or Indebtedness of Holdings or any Restricted
Subsidiary so long as (i) the investment is being offered generally to other
investors on the same or more favorable terms and (ii) the aggregate investment
by Affiliates constitutes less than 50% of the proposed or outstanding issue
amount of such class of securities or Indebtedness; (l) any transaction with an
Affiliate in which the consideration paid by Holdings, the Borrowers or any
Restricted Subsidiary consists only of Equity Interests of Holdings or any
direct or indirect parent company of Holdings, and (m) any merger, consolidation
or reorganization of Holdings with an Affiliate of Holdings not materially
adverse to the interests of the Lenders and solely for the purpose of (i)
forming or collapsing a holding company structure or (ii) reincorporating
Holdings in a new jurisdiction.
SECTION 6.08      Other Indebtedness and Agreements.
(a)             Permit (i) any waiver, supplement, modification or amendment of
any indenture, instrument or agreement pursuant to which any Subordinated
Indebtedness in an aggregate principal amount exceeding $35,000,000 of Holdings
or any of the Restricted
115

--------------------------------------------------------------------------------

Subsidiaries is outstanding other than any such waiver, supplement, modification
or amendment (A) that does not increase the obligations of the obligor or confer
additional rights on the holder of such Subordinated Indebtedness in a manner
adverse in any material respect to Holdings, any of the Restricted Subsidiaries
or the Lenders or (B) otherwise complies with the definition of “Permitted
Refinancing Indebtedness” or (ii) any waiver, supplement, modification or
amendment of its certificate of incorporation, by laws, operating, management or
partnership agreement or other organizational documents, to the extent any such
waiver, supplement, modification or amendment would be adverse to the Lenders in
any material respect.
(b)            (i) Make any distribution, whether in cash, property, securities
or a combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions) or from the proceeds of Permitted Refinancing
Indebtedness, in respect of, or pay, or commit to pay, or, directly or
indirectly (including pursuant to any Synthetic Purchase Agreement), redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Subordinated Indebtedness in an aggregate
outstanding principal amount exceeding $35,000,000 (or Permitted Refinancing
Indebtedness in respect thereof), or (ii) pay in cash any amount in respect of
any Subordinated Indebtedness in an aggregate outstanding principal amount
exceeding $35,000,000 or preferred Equity Interests that may at the obligor’s
option be paid in kind or in other securities, except, in each case, (I)
payments at any time in an aggregate amount not exceeding the Cumulative Credit
when, on a pro forma basis after giving effect thereto, no Event of Default
shall have occurred and be continuing and the Net Total Leverage Ratio on a pro
forma basis is not greater than 3.50 : 1.00 or (II) if, at the time of any such
distribution or payment, on a pro forma basis after giving effect thereto, the
RP Payment Conditions are satisfied.
SECTION 6.09      Intentionally Omitted
SECTION 6.10      Intentionally Omitted
SECTION 6.11      Minimum Fixed Charge Coverage Ratio.  At any time during a
Testing Period, permit the Fixed Charge Coverage Ratio to be less than 1.0:1.0.
SECTION 6.12      Fiscal Year.  (a) Without the consent of the Administrative
Agent, make or permit any changes in accounting policies or reporting practices,
except as permitted or required by generally accepted accounting principles or
(b) with respect to Holdings and any Borrower, change their fiscal year end to a
date other than December 31.
SECTION 6.13      Certain Equity Securities.  Issue any Equity Interest that is
not Qualified Capital Stock.
SECTION 6.14      Business of Holdings, Borrowers and Restricted Subsidiaries. 
(a) Except in the case of Holdings, engage at any time in any business or
business activity other than a Permitted Business, or (b) in the case of
Holdings, (i) engage in any business or activity other than (A) the ownership of
Equity Interests in its Subsidiaries (and any promissory note issued to it by
any Subsidiary, provided that such promissory note is subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent and
pledged as Collateral) and
116

--------------------------------------------------------------------------------

activities incidental thereto, (B) performance of its obligations under the Loan
Documents and other Indebtedness permitted hereunder, (C) issuance of Equity
Interests or (D) as otherwise required by law or incidental to its being a
public company, (ii) own or acquire any assets (other than Equity Interests in
its Subsidiaries or any other Loan Party, any such promissory note or any cash
or other assets received as a dividend or other distribution in respect of such
Equity Interests, its books and records and deposit accounts) or (iii) incur any
liabilities other than liabilities under the Loan Documents and guarantees of
Indebtedness of the Borrowers and their Subsidiaries permitted hereunder,
liabilities imposed by law (including tax liabilities) and other liabilities
incidental to its existence and permitted business and activities.
SECTION 6.15      Designation of Unrestricted Subsidiaries and Re-Designation of
Restricted Subsidiaries. (a) Designate any Subsidiary as an Unrestricted
Subsidiary by Holdings delivering to the Administrative Agent a certificate of a
Responsible Officer of Holdings certifying the resolutions of its board of
directors authorizing such designation and the satisfaction of the following
conditions: (i) neither such Subsidiary nor any of its Subsidiaries that have
been (or concurrently with such designation will be) designated as Unrestricted
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on, any property of, Holdings or any of its Restricted Subsidiaries, (ii)
any Investment in such Subsidiary by Holdings or any of its Restricted
Subsidiaries existing at the time of or subsequent to such designation shall be
permitted by Section 6.04, (iii) no Event of Default shall have occurred and be
continuing or would result therefrom and Holdings shall be in compliance with
the Financial Covenant on a pro forma basis and (iv) all representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
designation, unless stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date.
(b)            Re-designate any Unrestricted Subsidiary as a Restricted
Subsidiary unless such re-designation is made by Holdings delivering to the
Administrative Agent a certificate of a Responsible Officer of Holdings
certifying the resolutions of its board of directors authorizing such
re-designation and certifying that both before and after giving effect to such
re-designation, (i) such Unrestricted Subsidiary shall be a wholly owned
Subsidiary of the Borrowers, (ii) no Event of Default shall have occurred and be
continuing or would result therefrom and Holdings shall be in compliance with
the Financial Covenant on a pro forma basis and (iii) all representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
re-designation, unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date.
ARTICLE VII

Events of Default
SECTION 7.01      Events of Default.  In case of the happening of any of the
following events (“Events of Default”):
117

--------------------------------------------------------------------------------

(a)            any representation or warranty made or deemed made in or in
connection with any Loan Document, the Borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;
(b)            default shall be made in the payment of any principal of any Loan
or the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
(c)             default shall be made in the payment of any Fee, any interest on
any Loan or L/C Disbursement, or any other amount (other than an amount referred
to in (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of
three Business Days;
(d)            default shall be made in the due observance or performance by
Holdings, any Borrower or any other Restricted Subsidiary of any covenant,
condition or agreement contained in Section 5.01(a) (with respect to Holdings
and any Borrower), 5.05(a) or 5.08 or in Article VI;
(e)            default shall be made in the due observance or performance by
Holdings, any Borrower or any other Restricted Subsidiary of any covenant,
condition or agreement contained in (i) Section 5.15 and such default shall
continue unremedied for a period of five days after notice thereof from the
Administrative Agent or any Lender to the Borrowers or (ii) any Loan Document
(other than those specified in clause (b), (c), (d) or (e)(i) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrowers;
(f)              (i) Holdings or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (with all
applicable grace periods having expired), or (ii) any other event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(g)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings or any Restricted Subsidiary, or of a substantial part of
the property or assets of Holdings or a Restricted Subsidiary, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, administration,
118

--------------------------------------------------------------------------------

insolvency, receivership, examinership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator, examiner or similar
official for Holdings or any Restricted Subsidiary or for a substantial part of
the property or assets of Holdings or a Restricted Subsidiary or (iii) the
winding-up or liquidation of Holdings or any Restricted Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(h)            Holdings or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, administration, insolvency, receivership,
examinership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator, examiner or
similar official for Holdings or any Restricted Subsidiary or for a substantial
part of the property or assets of Holdings or any Restricted Subsidiary, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, (vi) become unable, admit in writing its inability or fail generally
to pay its debts as they become due or (vii) take any action for the purpose of
effecting any of the foregoing;
(i)              one or more judgments shall be rendered against Holdings, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of Holdings or any Restricted
Subsidiary to enforce any such judgment and such judgment either (i) is for the
payment of money in an aggregate amount in excess of $35,000,000 (to the extent
not covered by independent third-party insurance not disputing coverage) or (ii)
is for injunctive relief and could reasonably be expected to result in a
Material Adverse Effect;
(j)              an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
(k)            any Guarantee under the Guarantee and Collateral Agreement or any
other Security Document for any reason shall cease to be in full force and
effect (other than in accordance with its terms or the terms of any other Loan
Document), or any Loan Party shall deny in writing that it has any further
liability under the Guarantee and Collateral Agreement or any of such other
Security Documents (other than as a result of the discharge of such Loan Party
in accordance with the terms of the Loan Documents);
(l)              any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by any Loan Party not to be, a
valid, perfected, first priority (except as otherwise expressly provided in this
Agreement, any other Loan Document or such Security Document) security interest
in the securities, assets or properties covered thereby, except (i) to the
extent that any such loss of perfection or
119

--------------------------------------------------------------------------------

priority results from the failure of the Collateral Agent to maintain possession
of certificates representing securities pledged under the Guarantee and
Collateral Agreement, (ii) to the extent that any such loss is covered by a
lender’s title insurance policy and the related insurer promptly after such loss
shall have acknowledged in writing that such loss is covered by such title
insurance policy and (iii) to the extent that all such losses of perfection or
priority involve Collateral with a fair value aggregating less than $5,000,000;
or
(m)            there shall have occurred a Change of Control;
then, and in every such event (other than an event with respect to any event
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrowers, take either or both of
the following actions, at the same or different times:  (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
After the occurrence and during the continuance of any Event of Default and
acceleration of the Loans, all proceeds realized from any Loan Party or on
account of any Collateral owned by any Loan Party, any payments in respect of
any Obligations and all proceeds of the Collateral, shall be applied in the
following order (the “Waterfall”):
(i)               first, ratably to pay the Obligations in respect of any fees
and expenses, indemnities and other amounts (including, without limitation,
amounts in respect of any Loans advanced by the Administrative Agent on behalf
of a Lender for which the Administrative Agent has not been reimbursed) then due
to the Administrative Agent and Collateral Agent, until paid in full;
(ii)             second, to the Administrative Agent on behalf of the Swingline
Lender and any Lender that has acquired and fully paid for its participating
interest in the applicable Swingline Loans, ratably to pay Obligations in
respect of Swingline Loans then due to the Swingline Lender and each such
Lender, until paid in full;
(iii)            third, to the Administrative Agent on behalf of the Issuing
Banks and any Lender that has acquired and fully paid for its participating
interest in the applicable
120

--------------------------------------------------------------------------------

Letters of Credit, ratably to pay Obligations in respect of such Letters of
Credit then due to the Issuing Banks and each such Lender, until paid in full;
(iv)            fourth, ratably to pay any expenses, indemnities, and fees then
due to the Lenders and Issuing Banks, until paid in full;
(v)             fifth, ratably to pay the accrued but unpaid interest and fees
in respect of the Loans, until paid in full;
(vi)            sixth, ratably (A) to pay the unpaid principal in respect of the
Loans and to Cash Collateralize L/C Exposure and (B) to the extent a Bank
Product Reserve has been established therefor by the Administrative Agent in
accordance with the terms hereof, to pay or cash collateralize unpaid Other Pari
Passu Secured Obligations, until paid in full;
(vii)         seventh, ratably to pay other Obligations then due, including
Other Secured Obligations that are not Other Pari Passu Secured Obligations,
until paid in full; and
(viii)        eighth, to the Borrowers or such other person entitled thereto
under applicable law.
ARTICLE VIII

Agents
SECTION 8.01      Authorization and Action.
(a)            Each Lender hereby irrevocably appoints Citibank, N.A. to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.
(b)            Each Lender hereby further irrevocably appoints Citibank, N.A. to
act on its behalf as Collateral Agent hereunder and under the other Loan
Documents and authorizes the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Collateral Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The Collateral Agent shall act on behalf of the Lenders and
shall have all of the benefits and immunities (i) provided to the Collateral
Agent in this Article VIII with respect to any acts taken or omissions suffered
by the Collateral Agent in connection with its activities in such capacity as
fully as if the term “Agent” as used in this Article VIII included the
Collateral Agent with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Collateral Agent.
(c)            The provisions of this Article (except Sections 8.07 and 8.11)
are solely for the benefit of the Agents, the Arrangers, the Issuing Banks and
the Lenders, and neither Holdings nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions (except Sections 8.07 and
8.11).
121

--------------------------------------------------------------------------------

SECTION 8.02      Agent Individually.
(a)            The Person serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings or any of its
Subsidiaries or other Affiliate thereof as if such person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
(b)            Each Lender understands that the Person serving as an Agent,
acting in its individual capacity, and its Affiliates (collectively, an “Agent’s
Group”) are engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 8.02 as “Activities”) and may engage in the
Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates.  Furthermore, each Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in Holdings or another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties or their Affiliates.  Each Lender
understands and agrees that in engaging in the Activities, each Agent’s Group
may receive or otherwise obtain information concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) which information may not be available to any of the Lenders that are
not members of such Agent’s Group.  None of the Agents nor any member of any
Agent’s Group shall have any duty to disclose to any Lender or use on behalf of
the Lenders, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Loan Party or
any Affiliate of any Loan Party) or to account for any revenue or profits
obtained in connection with the Activities, except that the Administrative Agent
shall deliver or otherwise make available to each Lender such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders.
(c)            Each Lender further understands that there may be situations
where members of an Agent’s Group or their respective customers (including the
Loan Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents).  Each Lender agrees that no member of an Agent’s
Group is or shall be required to restrict its activities as a result of the
person serving as Agent being a member of such Agent’s Group, and that each
member of an Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender.  None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by any Agent’s Group of
122

--------------------------------------------------------------------------------

information (including Borrower Information) concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their respective Obligations hereunder and under the other
Loan Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by any Agent or any member of any Agent’s Group to any
Lender including any such duty that would prevent or restrict any Agent’s Group
from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.
SECTION 8.03      Duties of Agents; Exculpatory Provisions.
(a)            The Agents’ duties hereunder and under the other Loan Documents
are solely ministerial and administrative in nature and an Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, (i) an
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (ii) an Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that an Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that an Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose any Agent or any
of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Bankruptcy Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Bankruptcy Law and (iii) an Agent shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower or any of their Affiliates that is communicated to or
obtained by the Person serving as an Agent or any of its Affiliates in any
capacity.
(b)            An Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.08) or (ii) in the absence of its own gross negligence or
willful misconduct.  An Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Borrowers or any Lender shall have given notice to such Agent
describing such Default and such event or events.
(c)            Neither any Agent nor any member of an Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Loan Document or the information
presented to the other Lenders by any Borrower, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith or the adequacy, accuracy and/or completeness
of the information contained therein, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any
123

--------------------------------------------------------------------------------

Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created by the Collateral Documents or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Agents.
(d)            Nothing in this Agreement or any other Loan Document shall
require any Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any Person on behalf of any Lender and
each Lender confirms to an Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by an Agent or any of its Related Parties.
SECTION 8.04      Reliance by Agents.
The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person.  Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender, an Agent may
presume that such condition is satisfactory to such Lender unless an officer of
such Agent responsible for the transactions contemplated hereby shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance of such Letter of Credit, and in the case of a Borrowing,
such Lender shall not have made available to such Agent such Lender’s ratable
portion of such Borrowing.  Each Agent may consult with legal counsel (who may
be counsel for a Borrower or any other Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
SECTION 8.05      Indemnification.
(a)            Each Lender severally agrees to indemnify the Agents (to the
extent not promptly reimbursed by the Borrowers) from and against such Lender’s
pro rata share (based on the Loans and unused Commitments held by such Lender
relative to the total Loans and unused Commitments then outstanding) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against any Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
any Agent under this Agreement (collectively, the “Indemnified Costs”), provided
that no Lender shall be liable for any portion of the Indemnified Costs
resulting from such Agent’s gross negligence or willful misconduct as found in a
non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender agrees to reimburse each Agent promptly
upon demand for its ratable share of any reasonable out-of-pocket expenses
(including reasonable counsel fees) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification,
124

--------------------------------------------------------------------------------

amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that such Agent is not promptly reimbursed for
such expenses by the Borrowers.  In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by any
Agent, any Lender or a third party.
(b)            Each Revolving Lender severally agrees to indemnify the Issuing
Banks (to the extent not promptly reimbursed by the Borrowers) from and against
such Lender’s Pro Rata Percentage of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against any such Issuing Bank in any way relating to or arising
out of the issuance of the Letters of Credit or any action taken or omitted by
such Issuing Bank hereunder or in connection herewith; provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Issuing Bank’s gross negligence or willful
misconduct as found in a non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Revolving Lender agrees
to reimburse any such Issuing Bank promptly upon demand for its Ratable Share of
any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrowers under Section 9.05, to the extent that such
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrowers.
(c)            The failure of any Lender to reimburse any Agent or any Issuing
Bank promptly upon demand for its ratable share of any amount required to be
paid by the Lenders to such Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse such Agent or any Issuing Bank
for its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse any Agent or any Issuing Bank for such
other Lender’s Pro Rata Percentage of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 8.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the promissory notes, if any.  Each of the Agents and each Issuing
Bank agrees to return to the Lenders their respective ratable shares of any
amounts paid under this Section 8.05 that are subsequently reimbursed by the
Borrowers.
SECTION 8.06      Delegation of Duties.
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
co-agents or sub-agents appointed by such Agent.  Any Agent and any such
co-agent or sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  Each such
co-agent and sub-agent and the Related Parties of an Agent and each such coagent
and sub-agent (including their respective Affiliates in connection with the
syndication of the Revolving Credit Facility) shall be entitled to the benefits
of all provisions of this Article VIII and Article IX (as though such co-agents
and sub-agents were such “Agent” under the Loan Documents) as if set forth in
full herein with respect thereto.
125

--------------------------------------------------------------------------------

SECTION 8.07      Resignation of Agent.
(a)            The Agents may at any time give notice to the Lenders and the
Borrowers of its resignation.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrowers,
to appoint a successor, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank with an office in New York, New York.  If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (such 30-day period, the “Lender Appointment Period”),
then the retiring Agent may on behalf of the applicable Lenders, appoint a
successor Agent meeting the qualifications set forth above.  In addition and
without any obligation on the part of the retiring Agent to appoint, on behalf
of the Lenders, a successor Agent, the retiring Agent may at any time upon or
after the end of the Lender Appointment Period notify the Borrowers and the
Lenders that no qualifying person has accepted appointment as successor Agent
and the effective date of such retiring Agent’s resignation. Upon the
resignation effective date established in such notice and regardless of whether
a successor Agent has been appointed and accepted such appointment, the retiring
Agent’s resignation shall nonetheless become effective and (i) the retiring
Agent shall be discharged from its duties and obligations as Agent hereunder and
under the other Loan Documents as to which it has resigned and (ii) all
payments, communications and determinations provided to be made by, to or
through the retiring Agent shall instead be made by or to each applicable Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such  successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Agent of the
retiring (or retired) Agent as to which it has resigned, and the retiring Agent
shall be discharged from all of its duties and obligations as Agent hereunder or
under the other Loan Documents in respect of the Facilities as to which it has
resigned (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrowers to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Section
8.05 and Section 9.05 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as Agent.
(b)            Any resignation pursuant to this Section by a Person acting as
Agent shall, unless such Person shall notify the Borrowers and the Lenders
otherwise, also act to relieve such Person and its Affiliates of any obligation
to issue new, or extend existing, Letters of Credit where such issuance or
extension is to occur on or after the effective date of such resignation. Upon
the acceptance of a successor’s appointment as Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, (ii) the retiring Issuing
Bank shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents arising on or after the effective
date of such successor’s appointment, and (iii) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.
126

--------------------------------------------------------------------------------

SECTION 8.08      Non-Reliance on Agent and Other Lenders.
(a)            Each Lender confirms to the Agents, the Arrangers, each other
Lender and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on any
Agent, any Arranger, any other Lender or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) in taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder and under the other Loan Documents is suitable and appropriate
for it.
(b)            Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii)
that it has, independently and without reliance upon any Agent, any Arranger,
any other Lender or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon any Agent, any Arranger, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
(A)            the financial condition, status and capitalization of the
Borrowers and each other Loan Party;
(B)            the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;
(C)            determining compliance or non-compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit and the
form and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
(D)            the adequacy, accuracy and/or completeness of any information
delivered by any Agent, any Arranger, any other Lender or by any of their
respective Related Parties under or in connection with this Agreement or any
other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.
127

--------------------------------------------------------------------------------

SECTION 8.09      No Other Duties, etc.
Anything herein to the contrary notwithstanding, none of the Persons acting as,
Arranger or Syndication Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent or as a Lender hereunder.
SECTION 8.10      Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Bankruptcy Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or obligation in respect of
any Letter of Credit shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, obligations in respect of
Letters of Credit and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Banks and the Administrative Agent hereunder) allowed in such judicial
proceeding; and
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, interim receiver, monitor, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender and Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and Issuing Bank, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent hereunder.
SECTION 8.11      Other Secured Agreements.
(a)            The Borrowers and any Other Secured Party may from time to time
designate an agreement that otherwise would qualify as an Other Secured
Agreement as an Other Secured Agreement upon written notice to the
Administrative Agent from the Borrowers and such Other Secured Party, in form
reasonably acceptable to the Administrative Agent, which form shall include a
description of such Other Secured Agreement, the maximum amount of obligations
thereunder which are to constitute Other Pari Passu Secured Obligations (each, a
“Designated Pari Passu Amount”); provided that  any such Designated Pari Passu
Amount of obligations shall constitute Other Pari Passu Secured Obligations only
to the extent that such Designated Pari Passu Amount, together with all other
Designated Pari Passu Amounts under all
128

--------------------------------------------------------------------------------

other Other Secured Agreements that have been theretofore designated as Other
Pari Passu Secured Obligations and that remain in effect, does not exceed in the
aggregate $70,000,000.
(b)            The Borrowers and each applicable Other Secured Party may
increase, decrease or terminate any Designated Pari Passu Amount in respect of
each applicable Other Secured Agreement upon written notice to the
Administrative Agent; provided that any increase in a Designated Pari Passu
Amount shall be deemed to be a new designation of a Designated Pari Passu
Amount, as the case may be, and shall be subject to the limitations set forth in
Section 8.11(a).  No obligations under any Other Secured Agreement in excess of
the applicable Designated Pari Passu Amount shall constitute Obligations
hereunder or the other Loan Documents.
(c)            No counterparty to an Other Secured Agreement that obtains the
benefits of the Waterfall, the Guarantee and Collateral Agreement or any
Collateral by virtue of the provisions hereof or of the Guarantee and Collateral
Agreement or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article VIII to the contrary, no
Agent shall be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, any Obligations arising under any
Other Secured Agreement unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as such
Agent may request, from each applicable counterparty to such Other Secured
Agreement.
ARTICLE IX

Miscellaneous
SECTION 9.01      Notices.
(a)            All notices and other communications provided for hereunder shall
be either (x) in writing (including telegraphic, telecopy or electronic
communication) and mailed, telecopied or delivered or (y) as and to the extent
set forth in Section 9.01(b) and in the proviso to this Section 9.01(a), in an
electronic medium and delivered as set forth in Section 9.01(b), if to Holdings
or to any Borrower, to the attention of Eric Shuman, Chief Financial Officer,
Houghton Mifflin Harcourt Company, 222 Berkeley Street, Boston, MA 02116, Tel: 
(617) 351‑5200, Fax:  (617) 351‑3923, Email Eric.Shuman@hmhco.com, with copies
to William Bayers, Executive Vice‑President & General Counsel, Houghton Mifflin
Harcourt Company, 222 Berkeley Street, Boston, MA  02116‑3764, Tel:  (617)
351‑5125, Fax:  (617) 351‑5014, Email Bill.Bayers@hmhco.com, Joseph Flaherty,
Senior Vice‑President & Treasurer, Houghton Mifflin Harcourt Company,
222 Berkeley Street, Boston, MA  02116‑3764, Tel:  (617) 351‑5223, Fax:  (617)
351‑1104, Email Joe.Flaherty@hmhco.com and David Mills, Assistant Treasurer,
Houghton Mifflin Harcourt Company, 222 Berkeley Street, Boston, MA  02116‑3764,
Tel:  (617) 351‑3766, Fax:  (617) 933-7632, Email David.Mills@hmhco.com; if to
any other Lender, at its Domestic Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; if to the Administrative Agent,
(i) in the case of any Borrowing
129

--------------------------------------------------------------------------------

Request and notice of conversion or continuation regarding the Type of any Loan,
at the following address: Citibank, N.A., 1615 Brett Road, New Castle, DE
19720,  Attn:  ABTF Global Loans,  Email: glabfunitloansops@citi.com and (ii) in
other cases, at the following address:  Citibank, N.A., 390 Greenwich St, 1st
Floor, New York, NY 10014,  Att: Thomas Halsch,  Email: thomas.halsch@citi.com;
or, as to any Borrower or any Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to such Borrower and the Administrative Agent; provided,
however, that materials and information described in Section 9.01(b) shall be
delivered to the Administrative Agent in accordance with the provisions thereof
or as otherwise specified to the Borrowers by the Administrative Agent.  All
such notices and other communications shall, when mailed, telecopied, or
emailed, be effective when deposited in the mails, transmitted by telecopier or
sent by electronic communication, respectively, except that notices and
communications to any Agent pursuant to Article II, III or VII shall not be
effective until received by such Agent and, in the case of notice sent by email,
until replied to by such Agent confirming expressly receipt thereof.  Delivery
by telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or any Loan Document shall be
effective as delivery of an original executed counterpart thereof.
(b)            Each Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other Credit Event (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing or other Credit
Event hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to an
electronic mail address specified by the Administrative Agent to such Borrower. 
In addition, each Borrower agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in the Loan Documents but only
to the extent requested by the Administrative Agent.  Each Borrower further
agrees that the Administrative Agent may make the Communications available to
the Lenders by posting the Communications on IntraLinks or a substantially
similar electronic transmission system (the “Platform”).
(c)            THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
130

--------------------------------------------------------------------------------

DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(d)            The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its email address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents.  Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s email address to which the foregoing notice may be
sent by electronic transmission and that the foregoing notice may be sent to
such email address.  Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
SECTION 9.02      Survival of Agreement.  All covenants, agreements,
representations and warranties made by any Borrower or Holdings herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and as long as all Commitments
have not been terminated.  The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.
131

--------------------------------------------------------------------------------

SECTION 9.03      Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Loan Parties and the Administrative Agent and
when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.
SECTION 9.04      Successors and Assigns.
(a)            Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party; and all covenants, promises and agreements by or on
behalf of the Loan Parties, the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Lenders that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.
(b)            Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it), with
the prior written consent of the Administrative Agent (not to be unreasonably
withheld or delayed); provided, however, that (i) in the case of an assignment
of a Revolving Credit Commitment and Revolving Credit Loan, each of the
Borrowers, the Issuing Bank and the Swingline Lender must also give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed); provided, that (A) the consent of the Borrowers shall not
be required to any such assignment (x) made to another Lender or an Affiliate or
a Related Fund of a Lender, or (y) after the occurrence and during the
continuance of any Event of Default under Section 7.1(b), 7.1(c), 7.1(g) or
7.1(h) and (B) the Borrowers shall be deemed to have consented to any such
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten Business Days after having received written
notice thereof from the Administrative Agent, (ii) the amount of the Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall be in an integral multiple of, and
not less than, $5,000,000 (or, if less, the entire remaining amount of such
Lender’s Commitment or Loans of the relevant Class) without the prior written
consent of the Administrative Agent; provided that (A) such minimum amount shall
be aggregated for two or more simultaneous assignments to or by two or more
Related Funds and (B) this clause (ii) shall not apply to assignments to a
Lender, an Affiliate of a Lender or a Related Fund, (iii) each such assignment
of Commitments and/or Loans shall be of a constant, and not varying, percentage
of all the assigning Lender’s rights and obligations under this Agreement in
respect of such Lender’s Commitments and/or Loans so assigned, (iv) the parties
to each such assignment shall (A) execute and deliver to the Administrative
Agent an Assignment and Acceptance via an electronic settlement system
acceptable to the Administrative Agent or (B) if previously agreed to by the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Acceptance, together, in each case, with a processing and
recording fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), (v) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms and (vi) the consent of the
Administrative Agent shall not be required as to any assignment to a Lender, an
Affiliate of a Lender or a Related Fund. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
will be effective unless and until, in addition to the other conditions thereto
set
132

--------------------------------------------------------------------------------

forth herein, the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.  Subject to acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).
(c)             By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows: 
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Revolving Credit Commitment, and the outstanding balances of its Revolving
Credit Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
Holdings or any Subsidiary or the performance or observance by Holdings or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (iii)
such assignee represents and warrants that it is an Eligible Assignee, legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 5.04, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
133

--------------------------------------------------------------------------------

Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
(d)            The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error and the Borrowers, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders shall treat each person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers, the Issuing Bank,
the Collateral Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
(e)             Upon its receipt of, and consent to, a duly completed Assignment
and Acceptance executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent and, if required, the Borrowers, the Swingline
Lender and the Issuing Bank to such assignment and any applicable tax forms, the
Administrative Agent shall promptly (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register.  No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).
(f)              Each Lender may without the consent of the Loan Parties, the
Swingline Lender, the Issuing Bank or the Administrative Agent sell
participations to one or more banks or other persons in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other persons shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but, with
respect to any particular participant, to no greater extent than the Lender that
sold the participation to such participant, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation) and provided
such participant complies with Sections 2.20(f) and (g) as if it were a Lender
and (iv) the Loan Parties, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrowers relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or
134

--------------------------------------------------------------------------------

person hereunder or the amount of principal of or the rate at which interest is
payable on the Loans in which such participating bank or person has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such participating bank or person has an
interest, increasing or extending the Commitments in which such participating
bank or person has an interest or releasing or all or substantially all of the
value of the Guarantees under the Security Documents or all or substantially all
of the Collateral).  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of a Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the U.S. Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(g)            Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to Holdings and the Subsidiaries furnished
to such Lender by or on behalf of the Borrowers; provided that, prior to any
such disclosure of information designated by the Borrowers as confidential, each
such assignee or participant or proposed assignee or participant shall execute
an agreement whereby such assignee or participant shall agree (subject to
customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.16.
(h)            Any Lender may, without the consent of any Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure extensions of credit to
such Lender or in support of obligations owed by such Lender; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(i)              Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the
135

--------------------------------------------------------------------------------

Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Each party hereto hereby agrees that no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, any Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrowers and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.
(j)              No Loan Party shall assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank and each Lender, and any attempted assignment without such
consent shall be null and void.
SECTION 9.05      Expenses; Indemnity.
(a)            The Borrowers and Holdings agree, jointly and severally, to pay
all reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Syndication Agent and the Arrangers in connection with the
syndication of the Commitments and Loans and the preparation and administration
of this Agreement and the other Loan Documents or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by the Administrative Agent, the Collateral Agent, the
Syndication Agent the Arrangers or any Lender in connection with the enforcement
or protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made hereunder, including without
limitation, the fees, charges and disbursements of Shearman & Sterling LLP, as
counsel to the Administrative Agent and the Collateral Agent and any other local
or foreign counsel for the Administrative Agent or the Collateral Agent, and, in
connection with any such enforcement or protection, the fees, charges and
disbursements of any other counsel for the Administrative Agent, the Collateral
Agent or any Lender.  Expenses payable under this clause shall include, without
limitation, as expenses incurred in connection with the protection of the rights
of the Administrative Agent, the Collateral Agent, the Arrangers, the
Syndication Agent or any Lender, the fees, charges and disbursements of Shearman
& Sterling LLP, as counsel to the Administrative Agent.  Notwithstanding the
foregoing, the Borrowers’ and Holdings’ obligation to reimburse the fees and
expenses of outside counsel under this Section 9.05(a) shall be limited to one
firm of counsel for the Arrangers, the Administrative Agent, the Syndication
Agent and the Lenders, taken as a whole and, if necessary, of a single local
counsel in each appropriate jurisdiction and, in the case of an actual or
perceived conflict of interest where the party affected by such conflict informs
the Borrowers
136

--------------------------------------------------------------------------------

of such conflict and thereafter retains its own counsel for such affected party,
each such additional retained counsel.
(b)            The Borrowers and Holdings agree, jointly and severally, to
indemnify each Arranger, the Administrative Agent, the Syndication Agent, the
Collateral Agent, each Lender, the Issuing Bank, the Swingline Lender and each
Related Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
fees, charges and disbursements of counsel (which shall be limited to one
counsel in each relevant jurisdiction and, in the case of an actual or perceived
conflict of interest where the party affected by such conflict informs the
Borrowers of such conflict and thereafter retains its own counsel for such
affected party, each such additional retained counsel), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Credit Facilities), (ii) the use of the proceeds of the Loans
or issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrowers, Holdings or any other Loan Party or any of their
respective Affiliates), or (iv) any actual or alleged presence or Release of
Hazardous Materials on any property currently or formerly owned or operated by
Holdings or any of the Subsidiaries, or any Environmental Liability related in
any way to Holdings or the Subsidiaries; provided that such indemnity shall not,
as to any Indemnitee, be available (A) to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, willful misconduct, bad faith or a material breach in bad
faith under the Loan Documents of such Indemnitee or any of such Indemnitee’s
Related Parties or Hazardous Materials first Released at any property after such
property is transferred to any Indemnitee or its successors or assigns by
foreclosure, deed-in-lieu of foreclosure or similar transfer where such Release
is not attributable to a condition existing on or prior to the date of such
foreclosure or other transfer or (y) relate to claims between the Lenders that
do not involve an act or omission of any Loan Party or any of their Affiliates
(other than claims against any Arranger, the Syndication Agent, the
Administrative Agent or the Collateral Agent or any of their Affiliates in their
capacities, or in fulfilling roles, as such (or any similar roles) in connection
with the credit facilities provided for herein) and (B) in the event of any
settlement entered into by such Indemnitee without the Borrowers’ written
consent (such consent not to be unreasonably withheld or delayed); provided,
however, that this clause (B) shall not apply to any such settlement that occurs
after the Borrowers were offered the ability to assume the defense of the action
that was the subject matter of such settlement and elected not to assume such
defense.
(c)            To the extent that Holdings and the Borrowers fail to pay any
amount required to be paid by them to an Arranger, the Syndication Agent, the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section (and without limiting their
obligation to do so), each Lender severally agrees to pay to such Arranger, the
Syndication Agent, the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s pro rata share
137

--------------------------------------------------------------------------------

(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Arranger, the Syndication
Agent, the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender in its capacity as such.  For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the aggregate amount of
outstanding Aggregate Revolving Credit Exposure and unused Revolving Credit
Commitments for all Lenders at the time (or, if there shall be no outstanding
Revolving Credit Exposure or unused Revolving Credit Commitments at such time,
based upon such Lender’s share of the aggregate amount of outstanding Aggregate
Revolving Credit Exposure and unused Revolving Credit Commitments most recently
in effect, giving effect to any subsequent assignments).
(d)            To the extent permitted by applicable law, neither Holdings nor
any Borrower shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(e)            The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of either Arranger, the Syndication Agent, the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank.  All
amounts due under this Section 9.05 shall be payable on written demand therefor.
(f)              Notwithstanding the foregoing, this Section 9.05 shall not
entitle any Indemnitee to indemnification for Taxes which are specifically
covered by Section 2.20.
SECTION 9.06      Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower or Holdings against any of and all the
obligations of any Borrower or Holdings now or hereafter existing under this
Agreement and the other Loan Documents held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured;
provided that in the event that any Defaulting Lender exercises any right of
setoff, (x) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.25(a)(ii) and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Lender and the Lenders and (y) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such
138

--------------------------------------------------------------------------------

right of setoff.  The rights of each Lender under this Section 9.06 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.
SECTION 9.07      Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK (AND, TO THE EXTENT APPLICABLE PRIOR TO THE
EXIT FACILITY CONVERSION DATE, THE BANKRUPTCY CODE).
SECTION 9.08      Waivers; Amendment.
(a)            No failure or delay of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank in exercising any power or right hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Collateral Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Borrower, or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on any Borrower or Holdings in any case shall entitle any Borrower or Holdings
to any other or further notice or demand in similar or other circumstances.
(b)            Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers, Holdings and the Required Lenders or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and each Loan Party (to the extent such
Loan Party is a party thereto), in each case with the consent of the Required
Lenders; provided, however, that no such agreement shall (i) decrease or forgive
the principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any date for
reimbursement of an L/C Disbursement, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender directly adversely affected
thereby, (ii) except as provided in Section 2.24, increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of
139

--------------------------------------------------------------------------------

such Lender, (iii) amend or modify the pro rata requirements of Section 2.17 or
the sharing of payments provisions of Section 2.18 or the provisions of this
Section or release all or substantially all of the value of the Guarantees under
the Security Documents or all or substantially all of the Collateral, without
the prior written consent of each Lender, (iv) change the provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of one Class differently from the
rights of Lenders holding Loans of any other Class without the prior written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected Class, (v) modify the protections
afforded to an SPC pursuant to the provisions of Section 9.04(i) without the
written consent of such SPC, (vi) reduce the percentage contained in the
definition of the term “Required Lenders” or the term “Supermajority Lenders”
without the prior written consent of each Lender (it being understood that with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Revolving Credit Commitments on the date
hereof), (vii) amend the term “Borrowing Base” or any definition related thereto
to increase the advance rates set forth therein or amend any other provision of
the Loan Documents (excluding any modifications effected pursuant to the
exercise of the Administrative Agent’s Permitted Discretion permitted under the
Loan Documents) that causes the Borrowing Base or Availability under the Credit
Facilities provided for herein to be increased, without the consent of the
Supermajority Lenders, (viii) amend or modify the provisions of this Section
9.08(b) without the prior written consent of each Lender directly adversely
affected thereby or (ix) amend or modify any provision of the second paragraph
of Section 7.01 of the Credit Agreement or Section 5.02 of the Guarantee and
Collateral Agreement that alters the priority of payments under the Waterfall
without the prior written consent of each Lender directly adversely affected
thereby; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lender hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Swingline Lender, as
applicable.  Notwithstanding the foregoing, any Loan Document may be amended or
modified pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Borrowers and each other Loan Party that is a party
thereto, without the consent of any of the Lenders, if such amendment or
modification is beneficial to the Lenders (or the Lenders holding Loans or
Commitments of any Class) and does not adversely affect the rights or
obligations of any Lender under any Loan Document.
SECTION 9.09      Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the
140

--------------------------------------------------------------------------------

Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.10      Entire Agreement.  This Agreement, the Fee Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof.  Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Issuing
Bank and the Lenders) any rights, remedies, obligations or liabilities under or
by reason of this Agreement or the other Loan Documents.
SECTION 9.11      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
SECTION 9.12      Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 9.13      Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03. 
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.
SECTION 9.14      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
141

--------------------------------------------------------------------------------

SECTION 9.15      Jurisdiction; Consent to Service of Process.
(a)            Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, the Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any of the Loan Parties or their
respective properties in the courts of any jurisdiction.
(b)            Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
SECTION 9.16      Confidentiality.  Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, trustees,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 9.16, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents (including any actual or prospective
pledgee or assignee of a pledge or assignment effected pursuant to Section
9.04(h)) or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Borrower or any Subsidiary or any
of their respective obligations, (f) with the consent of Holdings or a Borrower,
or (g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.16.  For the purposes of this Section,
“Information”
142

--------------------------------------------------------------------------------

shall mean all information received from any Borrower or Holdings and related to
any Borrower or Holdings, their Subsidiaries or their or their Subsidiaries’
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to its disclosure by such Borrower or Holdings;
provided that, in the case of Information received from any Borrower or Holdings
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any person required to maintain the confidentiality
of Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord its own confidential information.
SECTION 9.17      USA PATRIOT Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Holdings and
the Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
each Borrower, which information includes the name and address of Holdings and
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and each Borrower in
accordance with the USA PATRIOT Act.
SECTION 9.18      Joint and Several Liability of the Borrower Group.
(a)             In order to induce the Lenders and the Issuing Bank to extend
credit hereunder, HMHP, Publishers and HMCo (collectively, the “Borrower Group”)
agree that they will be jointly and severally liable for all the Obligations,
including the principal of and interest on all Loans made to, and reimbursement
obligations in respect of Letters of Credit issued for the accounts of, any
Borrower.  Each member of the Borrower Group further agrees that the due and
punctual payment of the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
hereunder notwithstanding any such extension or renewal of any Obligation.
(b)            Each member of the Borrower Group waives presentment to, demand
of payment from and protest to any other member of the Borrower Group of any of
the Obligations, and also waives notice of acceptance of its obligations and
notice of protest for nonpayment.  The Obligations of any Borrower hereunder
shall not be affected by (i) the failure of any Lender, the Issuing Bank or the
Administrative Agent to assert any claim or demand or to enforce or exercise any
right or remedy against any member of the Borrower Group under the provisions of
this Agreement or otherwise or (ii) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement or any other
agreement (other than the payment in full in cash of all the Obligations and
except to the extent that such Obligations have been explicitly modified
pursuant to an amendment or waiver that has become effective in accordance with
Section 9.08).
(c)            Each member of the Borrower Group further agrees that its
agreement under this Section 9.18 constitutes a promise of payment when due
(whether or not any bankruptcy or similar proceeding shall have stayed the
accrual or collection of any of the Obligations or operated as a discharge
thereof) and not of collection, and waives any right to require that any resort
be had by any Lender, the Issuing Bank or the Administrative Agent to
143

--------------------------------------------------------------------------------

any balance of any deposit account or credit on the books of such Lender, the
Issuing Bank or the Administrative Agent in favor of any member of the Borrower
Group or any other Person.
(d)            The obligations of each member of the Borrower Group under this
Section 9.18 shall not be subject to any reduction, limitation, impairment or
termination for any reason, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of the Obligations, any impossibility in the
performance of the Obligations or otherwise.  Without limiting the generality of
the foregoing, the obligations of the member of the Borrower Group under this
Section 9.18 shall not be discharged or impaired or otherwise affected by (i)
the failure of the Administrative Agent, the Issuing Bank or any Lender to
assert any claim or demand or to enforce any remedy under this Agreement or any
other agreement, (ii) any waiver or modification in respect of any thereof,
(iii) any default, failure or delay, willful or otherwise, in the performance of
any of the Obligations or (iv) any other act or omission that may or might in
any manner or to any extent vary the risk of such member of the Borrower Group
or otherwise operate as a discharge of such Member of the Borrower Group or any
member of the Borrower Group as a matter of law or equity.
(e)             Each member of the Borrower Group further agrees that its
obligations under this Section 9.18 shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, the Issuing Bank or any Lender upon the bankruptcy or reorganization of
any other member of the Borrower Group or otherwise.
(f)              In furtherance of the foregoing and not in limitation of any
other right which the Administrative Agent, the Issuing Bank or any Lender may
have at law or in equity against any member of the Borrower Group by virtue of
this Section 9.18, upon the failure of any other member of the Borrower Group to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, each member of the
Borrower Group hereby promises to and will, upon receipt of written demand by
the Administrative Agent, forthwith pay, or cause to be paid, in cash the amount
of such unpaid Obligation.
(g)            If by virtue of the provisions set forth herein, any member of
the Borrower Group is required to pay and shall pay Obligations of another
member of the Borrower Group, all rights of such member of the Borrower Group
against such other member of the Borrower Group arising as a result thereof by
way of right of subrogation, right of contribution or otherwise shall in all
respects be subordinated and junior in right of payment to the prior payment in
full of all the Obligations, and any of these rights among members of the
Borrower Group shall not be due or paid until all Obligations shall have been
paid in full.
SECTION 9.19      Borrowing Agent.  Each member of the Borrower Group hereby
irrevocably and unconditionally appoints HMHP as borrowing agent (the “Borrowing
Agent”) hereunder and under the other Loan Documents to act as agent for each
other member of the Borrower Group for all purposes of the Loan Documents,
including, as applicable, (A) requesting Loans (including pursuant to Section
2.02 or 2.24 hereof) and Letters of Credit, (B) delivering certificates, (C)
receiving and allocating (to the extent permitted in the Loan
144

--------------------------------------------------------------------------------

Documents) the proceeds of the Loans, (D) taking any other action or receiving
any communication on behalf of the Borrower Group in connection with the Loan
Documents, and (E) taking such other actions and having such other powers as are
reasonably incidental thereto.  The Borrowing Agent agrees to act upon the
express conditions contained in this Agreement and the other Loan Documents, as
applicable.  No fees shall be payable to the Borrowing Agent for acting as the
Borrowing Agent.  In performing its functions and duties under this Agreement
and the other Loan Documents, the Borrowing Agent shall act solely as an agent
of the members of the Borrower Group.  The Administrative Agent and each Lender
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the Borrowing Agent.  The Administrative Agent and
each Lender also may rely upon any statement made to them orally or by telephone
and believed by them to have been made by the Borrowing Agent, and shall not
incur any liability for relying thereon.  Any oral or written statement,
certificate, representation or commitment made, given or delivered by the
Borrowing Agent under this Agreement or the other Loan Documents shall be deemed
to have been approved by, made, given and delivered on behalf of, and shall bind
the members of the Borrower Group, jointly and severally, as fully as if any
member of the Borrower Group had made, given or delivered such statement,
certificate, representation or commitment.  The provisions of this Section 9.19
are solely for the benefit of the Borrowers, the Administrative Agent and
Lenders, and no other Person shall have any rights as a third party beneficiary
of any of such provisions.
SECTION 9.20      LEGEND.  THE ISSUE PRICE, AMOUNT OF OID (IF ANY), ISSUE DATE
AND YIELD TO MATURITY OF THE LOANS MAY BE OBTAINED BY WRITING TO THE BORROWERS
AT THE ADDRESS SET FORTH IN SECTION 9.01.
SECTION 9.21      No Fiduciary Duty.  The Administrative Agent, Collateral
Agent, the Documentation Agent, the Syndication Agent, each Arranger, each
Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of a Borrower.  Each Borrower agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Lenders and any Borrower, its
stockholders or its Affiliates.  Each Borrower acknowledges and agree that (i)
the transactions contemplated by the Loan Documents are arm’s length commercial
transactions between the Lenders, on the one hand, and the Borrowers, on the
other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of any Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising any
Borrower on other matters) or any other obligation to any Borrower except the
obligations expressly set forth in the Loan Documents and (iv) each Borrower has
consulted its own legal and financial advisors to the extent deemed
appropriate.  Each Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Borrower agrees that it will
not claim that any Lender has
145

--------------------------------------------------------------------------------

rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to any Borrower, in connection with such transaction or the process
leading thereto.
SECTION 9.22      Release of Liens and Guarantees.  In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or
any portion of any of the Equity Interests of any Loan Party or any assets to a
person that is not (and is not required to become) a Loan Party in a transaction
not prohibited by Section 6.05, any Liens created by any Loan Document in
respect of such Equity Interests or assets shall be automatically released and
the Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and/or the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrowing Agent
and at the Borrowers’ expense to release any Liens created by any Loan Document
in respect of such Equity Interests or assets, and, in the case of a disposition
of the Equity Interests of any Loan Party in a transaction permitted by Section
6.05, and as a result of which such Subsidiary would cease to be a Loan Party,
such Loan Party’s obligations under the Guarantee and Collateral Agreement shall
be automatically terminated and the Administrative Agent and/or the Collateral
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
and/or the Collateral Agent to) take such action and execute any such documents
as may be reasonably requested by the Borrowing Agent to terminate such Loan
Party’s obligations under the Guarantee and Collateral Agreement.  In addition,
the Administrative Agent and/or the Collateral Agent agrees to take such actions
as are reasonably requested by the Borrowing Agent and at the Borrowers’ expense
to terminate the Liens and security interests created by the Loan Documents when
all Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts (other than contingent
indemnification liabilities to the extent no claim giving rise thereto has been
asserted) payable under any Loan Document have been paid in full, all Letters of
Credit have been cancelled or have expired and all amounts drawn thereunder have
been reimbursed in full or, with the consent of the Issuing Bank in its sole
discretion, such Letters of Credit shall have been Cash Collateralized pursuant
to arrangements satisfactory to the Issuing Bank (which arrangements result in
the release of the Revolving Credit Lenders from their obligation to make
payments in respect of L/C Disbursements pursuant to Section 2.23(d)) and the
Administrative Agent and/or Collateral Agent shall have received satisfactory
evidence that all Other Secured Obligations either are not due or shall have
been paid in full or arrangements with respect thereto reasonably satisfactory
to the applicable Other Secured Parties shall have been made (and the applicable
Other Secured Parties have notified the Collateral Agent of their consent to
terminating such Liens and security interests).
SECTION 9.23      Intercreditor Agreements.  The Administrative Agent and the
Collateral Agent are authorized to enter into each Intercreditor Agreement and
the parties hereto acknowledge that each Intercreditor Agreement is binding upon
them.  Each Lender (a) hereby consents to the provisions of the Term
Loan/Revolving Facility Intercreditor Agreement and each other Intercreditor
Agreement, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of any Intercreditor Agreement and (c) hereby
authorizes and instructs the Administrative Agent and Collateral Agent to enter
into the Term Loan/Revolving Facility Intercreditor Agreement and, if
applicable, any other Intercreditor Agreement and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof.  Notwithstanding
anything to the contrary herein, the Administrative Agent and the Collateral
Agent, without the consent of any Lender, may enter into one or more written
amendments,
146

--------------------------------------------------------------------------------

supplements or modifications, in each case, pursuant to procedures and
documentation reasonably required by the Administrative Agent or Collateral
Agent, to any Intercreditor Agreement as may be required or permitted under the
Loan Documents (i) to add other parties (or any authorized agent or
representative thereof or trustee therefor) holding Indebtedness that is
incurred in compliance with this Agreement that is secured by Liens on the
Collateral permitted under this Agreement, and (ii) to amend, supplement or
modify other provisions of any Intercreditor Agreement to implement any of the
foregoing as reasonably acceptable to the Administrative Agent or Collateral
Agent.  The authority provided to the Administrative Agent and Collateral Agent
under this Section 9.23 shall be deemed to constitute the approval and consent
of the Lenders with respect to the amendments, supplements and modifications
described in this Section 9.23 for purposes of any Intercreditor Agreement.


[Signature Pages Follow]
 
 


147

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 
HOUGHTON MIFFLIN HARCOURT COMPANY
                             
By:
/s/  William F. Bayers
       
Name:
William F. Bayers
       
Title:
Executive Vice President, Secretary and General Counsel
                           
HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC., as a Borrower
                             
By:
/s/  William F. Bayers
       
Name:
William F. Bayers
       
Title:
Executive Vice President, Secretary and General Counsel
                           
HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, as a Borrower
                             
By:
/s/  William F. Bayers
       
Name:
William F. Bayers
       
Title:
Executive Vice President, Secretary and General Counsel
                           
HMH PUBLISHERS LLC, as a Borrower
                             
By:
Houghton Mifflin Harcourt Publishers Inc., its sole member
                 
By:
/s/  William F. Bayers
       
Name:
William F. Bayers
       
Title:
Executive Vice President, Secretary and General Counsel
                           
EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE 3.08 HERETO
                             
By:
/s/  William F. Bayers
       
Name:
William F. Bayers
       
Title:
Executive Vice President, Secretary and General Counsel
 

 
[Signature Page to Amended and Restated Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 
CITIBANK, N.A.,
as Administrative Agent, Collateral Agent and a Lender
                             
By:
/s/  K. Kelly Gunness
       
Name:
K. Kelly Gunness
       
Title:
Vice President
                         

 
 
 
[Signature Page to Amended and Restated Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 
WELLS FARGO BANK, N.A., as a Lender:
                             
By:
/s/  Todd R. Nakamoto
       
Name:
Todd R. Nakamoto
       
Title:
Duly Authorized Signer
                         

 
 
[Signature Page to Amended and Restated Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 
Siemens Financial Services, Inc., as a Lender:
                             
By:
/s/  Jeffrey B. Iervese
       
Name:
Jeffrey B. Iervese
       
Title:
Vice President
                             
By:
/s/  John Finore
       
Name:
John Finore
       
Title:
Vice President
 

 
 
[Signature Page to Amended and Restated Revolving Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
Bank of America, N.A., as a Lender:
                             
By:
/s/  Matthew T. O’Keefe
       
Name:
Matthew T. O’Keefe
       
Title:
Senior Vice President
                         

 
 
 
[Signature Page to Amended and Restated Revolving Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
CITIZENS BUSINESS CAPITAL,
A DIVISION OF CITIZENS ASSET FINANCE, INC., as a Lender:
                             
By:
/s/  Terrence Broderick
       
Name:
Terrence Broderick
       
Title:
Senior Vice President
                         

 
 
[Signature Page to Amended and Restated Revolving Credit Agreement]

--------------------------------------------------------------------------------